Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 1 of 108




                   EXHIBIT A
               Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 2 of 108




                               WINCO HOLDINGS, INC.
                              EMPLOYEE BENEFIT PLAN


                           SERVING AS THE PLAN DOCUMENT AND
                               SUMMARY PLAN DESCRIPTION
                                 Effective January 1, 2017




WinCo Holdings, Inc. SPD                                                       1/1/2017
                       Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 3 of 108

                                                                           Table of Contents


Table of Contents .................................................................................................................................................................... 1
Plan Information and Contract Administrators ...................................................................................................................... 2
General Plan Information........................................................................................................................................................ 4
Summary of Notice of Privacy Practices ................................................................................................................................. 5
Section 1 – Introduction.......................................................................................................................................................... 6
Section 2 – Administrator ....................................................................................................................................................... 8
Section 3 – Eligibility ............................................................................................................................................................... 9
Section 4 – Enrollment .......................................................................................................................................................... 11
Section 5 – Participant Responsibilities ................................................................................................................................ 15
Section 6 – Termination ........................................................................................................................................................ 16
Section 7 – Continuation Coverage....................................................................................................................................... 17
Section 8 – Medical - Providers/Networks ........................................................................................................................... 20
Section 9 – Medical - Summary ............................................................................................................................................ 22
Section 10 – Medical - Schedule of Benefits ......................................................................................................................... 24
Section 11 – Medical - Benefits............................................................................................................................................. 26
Section 12 – Medical - Prior Authorization ........................................................................................................................... 41
Section 13 – Medical - Other Provisions ............................................................................................................................... 44
Section 14 – Exclusions and Limitations ............................................................................................................................... 46
Section 15 – Prescription Drugs ............................................................................................................................................ 52
Section 16 – Dental ............................................................................................................................................................... 55
Section 17 – Vision ................................................................................................................................................................ 57
Section 18 – Short-Term Disability (STD) .............................................................................................................................. 58
Section 19 – Long-Term Disability (LTD) ............................................................................................................................... 60
Section 20 – Group Term Life and Accidental Death & Dismemberment (AD&D) ............................................................... 61
Section 21 – Cafeteria Plan - Flexible Benefits Plan Introduction......................................................................................... 62
Section 22 – Other Benefits .................................................................................................................................................. 78
Section 23 – Claims and Appeals .......................................................................................................................................... 79
Section 24 – HIPAA Provisions .............................................................................................................................................. 95
Section 25 – Your Rights Under the Employee Retirement Income Security Act (ERISA) .................................................... 97
Section 26 – Definitions ........................................................................................................................................................ 98




                                                                                           1
               Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 4 of 108

                               Plan Information and Contract Administrators

Plan Sponsor/Administrator:                           WinCo Holdings, Inc.
                                                      PO Box 5756
                                                      Boise, ID 83705
                                                      208-377-0110

Name of Plan:                                         WinCo Holdings, Inc. Employee Benefit Plan
Plan Sponsor Tax ID Number:                           XX-XXXXXXX
Plan Number:                                          501

Agent for Service of Legal Process:                   WinCo Holdings, Inc.
                                                      650 North Armstrong Place
                                                      Boise, Idaho 83704

Contract Administrator Medical and Stop Loss Carrier: Blue Cross of Idaho Health Service, Inc.®-an independent
                                                      licensee of the Blue Cross and Blue Shield Association
                                                      3000 East Pine Avenue
                                                      Meridian, ID 83642-5995
                                                      800-937-8063
                                                      www.bcidaho.com
                                                      Appeals may be submitted by phone 800-937-8063

Medical Prior Authorization:                          Boise calling area:             208-331-7693
(Preadmission, Maternity Care, or                     Toll-free:                      800-937-8063
Emergency Admissions Review)                          Prior Authorization:            208-331-7535
                                                      Maternity Notification:         800-743-1871
                                                      Add A Baby:                     800-341-6543

                                                      These numbers are listed on your WinCo identification card.
                                                      Customer service representatives are available from 9am to
                                                      6pm, MST, Monday through Friday. If closed, voice mail will be
                                                      available to take your messages.

Contract Administrator Dental:                        Delta Dental of Idaho
                                                      PO Box 2870
                                                      Boise, ID 83702
                                                      800-356-7586
                                                      www.deltadentalid.com

Contract Administrator Prescription (Retail):         MedImpact Healthcare Systems Inc.
                                                      P.O. Box 509098
                                                      San Diego, CA 92150-9098
                                                      800-910-1824
                                                      https://mp.medimpact.com

Contract Administrator Prescriptions (Mail Order):    NoviXus
                                                      P.O. Box 8004
                                                      Novi, MI 48376
                                                      888-240-2211
                                                      www.novixus.com
                                                          2
               Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 5 of 108
Contract Administrator Vision:                     Vision Service Plan (VSP)
                                                   One Union Square Building,
                                                   600 University Street, Suite 2004
                                                   Seattle, WA 98101
                                                   800-877-7195
                                                   www.vsp.com

Contract Administrator Flexible Spending:          Navia Benefit Solutions
                                                   PO Box 53250
                                                   Bellevue, WA 98015
                                                   800-669-3539
                                                   www.naviabenefits.com

                                                   www.naviabenefits.com
Contract Administrator COBRA:                      Navia Benefit Solutions
                                                   PO Box 53250
                                                   Bellevue, WA 98015
                                                   800-669-3539
                                                   www.naviabenefits.com

Contract Administrator Short-Term Disability:      United of Omaha Life Insurance Company
                                                   Mutual of Omaha Plaza
                                                   Omaha, Nebraska 68175
                                                   1-844-604-3253
                                                   www.mutualofomaha.com

Contract Administrator Long-Term Disability:       United of Omaha Life Insurance Company
                                                   Mutual of Omaha Plaza
                                                   Omaha, Nebraska 68175
                                                   1-844-604-3253
                                                   www.mutualofomaha.com

Contract Administrator Group Term Life & AD&D:     United of Omaha Life Insurance Company
                                                   Mutual of Omaha Plaza
                                                   Omaha, Nebraska 68175
                                                   1-800-775-8805
                                                   www.mutualofomaha.com

Contract Administrator Employee Assistance Program: Mutual of Omaha Insurance Company
(EAP)                                               United of Omaha Life Insurance Company
                                                    3300 Mutual of Omaha Plaza
                                                    Omaha, NE 68175
                                                    1-800-316-2796
                                                    www.mutualofomaha.com/eap/

Contract Administrator Dialysis/ESRD:              Ethicare
(Dialysis Prior Authorization)                     22 Route 10 West, Suite 201
                                                   Succasunna, NJ 07876
                                                   877-218-4955
                                                   www.ethicareadvisors.com


                                                      3
               Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 6 of 108

                                            General Plan Information

This document is a description of the WinCo Holdings, Inc. Employee Benefit Plan (Plan). No oral interpretations can
change this Plan. The purpose of the Plan is to provide certain health care and welfare benefits for eligible Employees of
WinCo and their eligible Dependent(s). This document sets forth the provisions that constitute the Plan, including terms
and conditions of benefits, and serves as a Plan Document and Summary Plan Description (SPD). Please read it carefully
and keep it for future reference.

The Plan Sponsor and Administrator for the Plan is WinCo. The Administrator’s duties are more fully described in this
document.

Method of Funding
Except for long-term disability insurance described in Section 19 and group term life and accidental death and
dismemberment (AD&D) insurance described in Section 20, Plan benefits are self-funded and are provided directly from
the general assets of the Plan Sponsor. The Plan Sponsor is responsible for the financing and administration of the Plan.
A third-party or Contract Administrator provides administrative claims payment services only and does not assume any
financial risk or obligation with respect to claims. The Contract Administrator for each benefit offered under the Plan is
listed under Plan Information and Contract Administrators.

The long-term disability and group term life and AD&D benefits under the Plan are fully insured. The Insurer for these
benefits is responsible for and assumes the financial risk and obligation of payment of benefits under insurance policies
issued under the Plan. WinCo’s responsibilities are limited to obtaining the policy of insurance and contributing required
insurance Premiums for Participants.

WinCo may require that Participants contribute toward the cost of providing Plan benefits, whether self-funded or
insured. The amount of such contributions will be determined by WinCo and may be changed by WinCo from time to
time. WinCo will deduct such contributions on a regular basis from the wages or salary of Employees who receive
coverage under the Plan.

Plan Benefits
The Plan provides medical, dental, prescription drug, vision, short-term disability, and flexible spending benefits to
eligible Employees and their eligible Dependent(s) as applicable. These benefits require the Employee to enroll in
coverage. Long-term disability, group term life and AD&D, and employee assistance benefits are available to eligible
Employees and eligible Dependent(s) as applicable without enrollment.

Administration Expenses
In addition to being used for Premiums and/or payment of benefits, contributions may also be used to pay
administrative expenses of the Plan in accordance with the terms and conditions of the Administrative Service
Agreement signed by the Plan Sponsor and the Contract Administrator. To the extent contributions do not cover
administrative expenses of the Plan, the Employer will pay the administrative expenses.

Premium Only Plan
Under Section 125 of the Internal Revenue code, the Plan has been established as a premium only plan (POP) or
Cafeteria Plan. This allows eligible Employees to pay certain qualified expenses, such as Premiums, on a pre-tax basis.
This reduces the Employee’s taxable income and increases the take-home income. Employees will be automatically
enrolled pre-tax unless an after-tax deduction is designated.

Plan and Benefit Year
The Plan Year is the 12-month fiscal period for the WinCo Holdings, Inc. Employee Benefit Plan beginning January 1 and
ending December 31, which is used for the purpose of IRS tax filing. The Benefit Year begins January 1st and ends
December 31st of each year.
                                                            4
               Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 7 of 108

                                   Summary of Notice of Privacy Practices

 This summary is provided to assist you in understanding the Plan’s Privacy Practices with respect to health
 information protected under HIPAA (the Health Insurance Portability and Accountability Act).

Uses and Disclosures of Health Information. We will use and disclose your health information in order to assist health
care Providers in treating you. We will also use and disclose your health information in order to make payment for
health care services or to allow insurance companies to process insurance claims for services rendered to you. Finally,
we may disclose your health information for certain operational activities such as administration of the company’s
dental coverage plan and health risk assessment (HRA) program.

Uses and Disclosures Based on Your Authorization. We will not use or disclose your health information without your
written authorization except as stated in the Privacy Notice. This is required for all family members or close friends who
are involved in your health care.

Uses and Disclosures Not Requiring Your Authorization. In the following circumstances, we may disclose your health
information without your written authorization:
     For certain limited research purposes; for purposes of public health and safety;
     To Government agencies for purposes of their audits, investigations and other oversight activities;
     To Government authorities to prevent child abuse or domestic violence;
     To law enforcement authorities to protect public safety or to assist in apprehending criminal offenders;
     When required by court orders, search warrants, subpoenas and as otherwise required by the law.

Plan Participant Rights. As a Plan Participant, you have the following rights:
     To have access to and/or a copy of your health information;
     To receive an accounting of certain disclosures we have made of your health information;
     To request restrictions as to how your health information is used or disclosed;
     To request that we communicate with you in confidence;
     To request that we amend your health information;
     To receive notice of our privacy practices.

                                            Questions and Complaints
If you want more information about our privacy practices or if you have questions or concerns, please contact us using
the information below. To request a copy of the privacy notice, please contact the WinCo Benefits Department by
phone at 800-341-6543 or by email at benefits@wincofoods.com.

If you believe that we may have violated your privacy rights, or you disagree with a decision we made about access to
your protected health information or in response to a request you made, you may submit a complaint using the contact
information below. You also may submit a complaint in writing to the U.S. Department of Health and Human Services.
We will provide you with the address to file your complaint with the U.S. Department of Health and Human Services
upon request.

We support your right to protect the privacy of your protected health information. We will not retaliate in any way if
you choose to file a complaint with us or with the U.S. Department of Health and Human Services.

Name of Contact Person:         Manager, Employee Benefits                       Telephone:       208-377-0110
Address:                        650 N. Armstrong Place, Boise, Idaho 83704       Fax:             208-672-2025



                                                            5
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 8 of 108

                                           Section 1 – Introduction

1.1   This Summary Plan Description (SPD)
      As a Participant of the Plan, your rights and benefits are determined by the provisions of the Plan. This booklet
      describes those rights and benefits. PLEASE READ YOUR BOOKLET CAREFULLY. It outlines what you must do to
      be covered. It explains how to file claims. It is your explanation booklet while you are covered.

      In addition to the limitations with respect to benefits mentioned elsewhere in the Plan, nothing contained
      herein shall be construed as a guarantee of payment.

      PLEASE NOTE:
      Failure to follow the eligibility or enrollment requirements may result in delay of coverage or no coverage at all.
      Reimbursement of medical or other benefits from the Plan can be reduced or denied because of certain
      provisions in the Plan, such as maintenance of benefits, obligation to repay, subrogation, exclusions, timeliness
      of COBRA elections, Prior Authorization or other cost management requirements, lack of Medical Necessity, lack
      of timely filing of claims, or lack of coverage. These provisions are explained in this document.

      A Participant should contact the applicable Contract Administrator to obtain additional information, free of
      charge, about Plan coverage of a specific benefit, particular drug, treatment, test, or any other aspect of Plan
      benefits or requirements. We suggest that you start with a review of the terms listed in Section 26. Terms which
      have a special or technical meaning begin with a capital letter and are explained in the Section 26. The Plan
      provisions described in this document govern the administration and payment of claims.
1.2   Contract Administrators
      The Plan Sponsor has contracted with third-party Contract Administrators (see page 3 for a complete list of
      Contract Administrators) to provide claims administration and other specified services under the Plan. The
      Contract Administrators may be affiliated with a Provider Network as deemed necessary to provide access to
      adequate Providers, but is a separate company. The Contract Administrators’ agreements with the Plan does not
      involve those companies used to provide access to Providers, or their officers or employees.
1.3   Managed Care
      The Plan provides medical benefits through managed healthcare. Such management necessarily limits some
      choices of Providers and Facilities. The management features and procedures are described by this SPD. The
      Plan’s medical benefits are intended to meet basic healthcare needs, but not necessarily to satisfy every
      healthcare need or every desire you or your Dependent(s) may have for services.
1.4   Your Agreement
      As a condition to enrollment and to receiving benefits, you (the Participant) and every other Dependent enrolled
      through your coverage agree to the medical managed care features that are a part of the Plan and to all of the
      other terms and conditions of the Plan that apply to benefits you elect or receive under the Plan.
1.5   Right to Terminate or Change the Plan
      You are only entitled to receive benefits while the Plan is in effect and you, and your Dependent(s), if applicable,
      are properly enrolled. You do not have any permanent or vested interest in any benefits under the Plan. Benefits
      may change at any time as the Plan is renewed or modified from year to year. Unless otherwise expressly stated
      in this SPD, all benefits end when the Plan ends.
1.6   Administration
      The Contract Administrators establishes reasonable rules, regulations, policies, procedures, and protocols to
      help it in the administration of your benefits. You are subject to these administrative practices when receiving
      benefits, but they do not change the express provisions of the Plan.
1.7   Notices
      Any notice required of the Plan will be sufficient if mailed to the address of the Employee and/or Dependent(s)
      appearing on the records of the Administrator as applicable. It is the Employee’s responsibility to notify the
      Administrator of address changes or changes in other contact information. Notices by Participants will be

                                                           6
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 9 of 108
       sufficient if mailed to the Administrator unless this Plan contains different mailing instructions. All required
       notices must be sent by at least first class mail.
1.8    Nondiscrimination
       The Plan will not discriminate against any Employee based on race, sex, religion, national origin, or any other
       basis forbidden by law. The Plan will not terminate or refuse to enroll any Participant because of the health
       status or the healthcare needs of the Participant or because he or she exercised any right under the Plan’s
       complaint resolution system.
1.9    Questions
       If you have questions about your benefits, call the applicable Contract Administrator’s customer service number
       provided on your ID card or listed in the Plan Information and Contract Administrators Section. The Contract
       Administrator offers foreign language assistance.
1.10   Disclaimer
       The Contract Administrators’ employees often respond to inquiries regarding coverage as part of their job
       responsibilities. These employees do not have the authority to extend or modify the benefits provided by the
       Plan.
       A. In the event of a discrepancy between information given by a Contract Administrators’ employee and the
            written terms of the Plan, the terms of the Plan will control.
       B. Any changes or modifications to benefits must be provided in writing.
       C. Administrative errors will not invalidate benefits otherwise in force or give rise to rights or benefits not
            otherwise provided by the Plan.




                                                          7
            Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 10 of 108

                                          Section 2 – Administrator

2.1   Authority of the Administrator
      The Administrator shall have the exclusive right to interpret the Plan and to decide all matters arising under the
      Plan, including determinations regarding eligibility for benefits, construction of the terms of the Plan, and
      resolution of possible ambiguities, inconsistencies, or omissions. All determinations of the Administrator with
      respect to any matter on which it has the power, duty, and/or authority to act shall be made by it in its sole
      discretion and shall be conclusive and binding on all persons.
      In addition, the Administrator may:
      A. Prescribe such forms, procedures, and policies as may be necessary for efficient Plan administration.
      B. Designate other persons to carry out any of its duties or powers and employ the services of such persons as
          it may deem necessary or desirable in connection with the operation of the Plan.
2.2   Delegation of Claims Review Fiduciary Authority
      The Plan Sponsor has delegated to the designated Contract Administrator its discretionary authority with
      respect to making and reviewing benefit claims determinations. As a claims review Fiduciary, the Contract
      Administrator has sole discretionary authority to determine the availability of benefits and to interpret,
      construe, and administer the applicable terms of the Plan. Its determinations shall be conclusive and binding
      subject to the Appeals process set forth in Section 23.




                                                          8
            Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 11 of 108

                                               Section 3 – Eligibility

3.1   Eligibility
      3.1.1 Salary Exempt
                A full-time salaried exempt Employee’s coverage begins the 1st day of the month following his/her hire
                date for medical, dental, vision, prescription, short-term disability, and long-term disability benefits.
                Eligibility begins date of hire for group term life and AD&D insurance and the employee assistance
                program (EAP).
      3.1.2 Hourly/Non-exempt
                An hourly Employee becomes eligible to participate in the Plan after having been employed as an hourly
                Employee for three full consecutive calendar months in which the eligible Employee worked a
                minimum of 100 hours in each calendar month. Hourly Employee’s coverage begins the 1st day of the
                month following the month in which they have met all eligibility requirements for medical, dental,
                vision, prescription, and short-term disability benefits. Eligibility begins date of hire for group term life
                and AD&D insurance and the Employee Assistance Program (EAP).
      3.1.3 Contract/Temporary
                Contract/temporary employees are not eligible for any of the benefits listed in this document.
      3.1.4 Look-back Period
                The Plan uses a standard measurement period to determine the protection of healthcare coverage for
                an existing benefits eligible Employee.

              The measurement period will include a three month look-back period and a six month stability period.
              The Plan will review the prior three months (look-back period) and if you have a minimum of 300 hours,
              you will remain eligible for coverage for the next six calendar months regardless of hours worked in
              those months (stability period). The measurement of the look-back period will take place monthly. If an
              Employee is not eligible for coverage at the end of one look-back period, eligibility will be re-examined
              at the end of the next month.
3.2   Dependent Eligibility
      To qualify as an eligible Dependent under this Plan, a person must be and remain one of the following:
      3.2.1 Dependent
              A properly enrolled person who is a Participant’s lawful spouse, or a child under age 26. Child includes:
              A. Children - The children (by birth or adoption, and children placed for adoption or under legal
                   guardianship through testamentary appointment or court order, but not under temporary
                   guardianship or guardianship for school residency purposes) of you or your lawful spouse, who are
                   younger than age 26.
              B. Disabled Children - Dependent children who meet all of the Eligibility requirements may enroll or
                   remain enrolled as Dependent(s) after reaching age 26 as long as they:
                   1. Are unable to engage in substantial gainful employment to the degree they can achieve
                        economic independence due to medically determinable physical or mental impairment which
                        can be expected to last for a continuous period of not less than 12 months or result in death;
                   2. Are chiefly dependent upon you or your lawful spouse for support and maintenance since they
                        reached age 26; and
                   3. The Plan may require you to provide proof of incapacity and dependency within 31 days of the
                        Effective Date or the date the child reaches age 26 and annually after the two-year period
                        following the child’s 26th birthday.
              C. Incarcerated Dependents - Despite otherwise qualifying as described above, a person incarcerated
                   in a prison, jail, or other correctional facility is not a Dependent.
              D. Court-Ordered Dependent Coverage - When you are required by a court or administrative order to
                   provide health insurance coverage for a child, the child will be enrolled in your family coverage only
                   to the minimum extent required by applicable law.

                                                            9
Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 12 of 108
 E. Qualified Medical Child Support Order (QMCSO) - A QMCSO can be issued by a court of law or by a
    state or local child welfare agency. In order for the medical child support order to be qualified, the
    order must specify the following:
    1. Your name and last known mailing address (if any) and the name and mailing address of each
        alternate recipient covered by the order;
    2. A reasonable description of the type of coverage to be provided, or the manner in which the
        coverage will be determined; and
    3. The period to which the order applies.
 F. National Medical Support Notice (NMSN) - An NMSN is a QMCSO issued by a state or local child
    welfare agency to withhold from your income any contributions required by the Plan to provide
    health insurance coverage for an Eligible child.
 G. Duration of Coverage - Court-ordered coverage for a Dependent child will be provided to the age of
    26.




                                            10
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 13 of 108

                                               Section 4 – Enrollment

4.1.1   Initial Enrollment Provisions
        Employees must enroll in medical, dental, vision, prescription, and short-term disability coverage within 31 days
        of their eligibility date. When the hourly Employee’s enrollment and eligibility requirements are met, the
        coverage begins on the first day of the month following three (3) full, consecutive, calendar months in which
        he/she has worked at least 100 hours in each qualifying month. When the salaried Employee’s enrollment and
        eligibility requirements are met, the coverage begins the first day of the month following the hire date. If an
        Employee does not enroll during this initial enrollment period, the Employee is considered late and will not be
        allowed to enroll into the Plan until the next Open Enrollment period, unless the Employee experiences a Life
        Event.

        If the Employee wants medical, dental, vision and/or prescription drug coverage for current Dependent(s),
        Dependent(s), if eligible, must be enrolled at the same time (or at the time of a later Life Event, or during a later
        Open Enrollment period) and documentation of the relationship must be provided. Coverage for Dependent(s)
        enrolled at the same time as the Employee begins the date the Employee’s coverage begins.

        Long-term disability and group term life and AD&D benefit are company-provided benefits. Enrollment is
        automatic once an Employee meets the eligibility conditions.
4.2     Life Events
        If an Employee is enrolled in the Plan and experiences a life event, an Employee has 31 days to add or remove
        Dependent(s) according to the Life Event. If you gain a Dependent through a legally valid marriage, birth,
        adoption, placement for adoption, or under legal guardianship with you or your lawful spouse, then you may
        enroll the Dependent (and yourself, if applicable) in the Plan. In the case of birth, adoption or placement for
        adoption of a child, you may also enroll your eligible spouse, even if he or she is not newly eligible as a
        Dependent. However, this Special Enrollment Right is only available by enrolling within 31 days of the marriage,
        birth, adoption, or placement for adoption. An Employee cannot remove coverage for themselves or
        Dependent(s) outside an Open Enrollment period unless a Life Event occurs. An Employee has 60 days to add or
        remove coverage when related to CHIP and Medicaid only.

        The following are examples of Life Events:
         Birth, adoption, gain legal guardianship
         Marriage
         New Hire
         Newly Eligible
         Gain or loss of other qualified group coverage
         Death of a Dependent
         Divorce, legal separation or annulment
         Dependent ceases to satisfy the eligibility requirement
         Loss of Coverage from Government plans/programs
         Loss of CHIP or Medicaid eligibility; gaining CHIP or Medicaid subsidy eligibility (60 days)

        An Employee must enroll the new Dependent(s) within 31 days of the Life Event (marriage, birth, adoption, etc.).
        Coverage begins the first day a Dependent is legally acquired if properly enrolled. The covered Employee’s
        biological newborn will be enrolled at birth provided the Employee completes the WinCo benefits enrollment.
        Failure to provide this information could result in denial of claims for the newborn. If an Employee does not
        enroll eligible Dependent(s) during initial enrollment period or within 31 days of the date they acquire them, the
        Employee’s Dependent(s) are considered late and will not be allowed to enroll into the Plan until the next Open
        Enrollment period, unless a Life Event occurs. Once a Dependent has been added, he/she may not be removed
        from the Plan without a Life Event.

                                                             11
            Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 14 of 108

      If you properly enroll under this Special Enrollment Right, coverage will be effective:
       As of the date of marriage;
       As of the date of birth;
       As of the date of adoption or when the child is placed in your home for adoption;
       If the child is more than 31 days old when adopted or placed for adoption, as of the child’s date of
           placement.
       As of the later of:
               o The effective date of the guardianship court order or testamentary appointment; or
               o The date the guardianship court order or testamentary appointment is received by the Plan.

      An Employee must cancel coverage for a Dependent who is no longer qualified for coverage (i.e. divorce, etc.)
      within 31 days or as soon as practically possible. Failure to notify the WinCo Benefits Department of changes in
      eligibility status may result in the Employee being subject to immediate termination of employment and/or
      termination of health care coverage on the basis of dishonesty, willful misrepresentation and/or fraud. If claims
      are submitted for payment on an ineligible Dependent, the Employee is responsible for reimbursing the Plan.
4.3   Dual Coverage
      When two Employees are legally married or have a parent/child relationship and are eligible Employees with
      this Employer, both may elect single coverage through this Plan, or one may elect to be covered as a Dependent
      of the other, but may not also elect single coverage. When both are enrolled for coverage as Employees under
      this Plan, Dependent children can be covered under either Employee's coverage, but not both.

      If two legally married Employees or have a parent/child relationship are covered as Employees under this Plan
      and one of them terminates employment, the terminating Employee and any of his/her covered Dependent(s)
      will be permitted to immediately enroll under the remaining Employee's coverage, provided written application
      is made and received within 31 days of loss of coverage. Such coverage shall be deemed a continuation of prior
      coverage and any previous benefit limitations, maximums, or waiting periods applied prior to the change in
      enrollment will be applied under the replacement coverage.
4.4   Enrollment
      You and your Dependent(s) are responsible for obtaining and submitting to your Employer evidence of Eligibility
      and all other information required by the Plan in the enrollment process on forms specified by the Employer.
      You enroll yourself and any Dependent(s) by completing, signing, and submitting these forms and any other
      required enrollment materials to the Employer. Employees are also responsible for paying any changes in
      Premiums due to coverage changes. Failure to meet the 31 day deadline will cause benefits to be denied, and
      the Employee will have to wait until Open Enrollment, unless a Life Event occurs, to add coverage. Questions on
      enrollment should be direct to the WinCo Benefits Department at benefits@wincofoods.com or at 1-800-341-
      6543.
4.5   Open Enrollment Period
      Open enrollment is the one time during the year as designated by the Administrator, when Employees will be
      allowed to make changes to certain benefits under their Plan without having a qualifying Life Event (marriage,
      divorce, birth of a child, see Section 4.2). Employees can enroll in medical, dental, vision, prescription, and short-
      term disability coverage, cancel coverage, add or drop Dependent(s). Changes made during Open Enrollment go
      into effect on January 1st of the next Calendar Year if or the first of the month eligibility requirements are met.
      See Section 3.1.
4.6   Qualified Medical Child Support Orders
      Notwithstanding any other Plan provision, upon receipt of a Qualified Medical Child Support Order (QMCSO),
      the Plan will provide benefits in accordance with Section 609 of ERISA. Dependent child(ren) of a covered
      Employee, named in a Qualified Medical Child Support Order (QMSCO), shall become covered under the Plan on
      the date the Employee is eligible for coverage or the date QMSCO specifies that coverage shall commence. The
      Plan Sponsor will establish written procedures for determining (and shall have sole discretion to determine)
      whether a QMCSO is qualified and for administering the provision of benefits under the Plan pursuant to a
                                                           12
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 15 of 108
       QMCSO. The Plan Sponsor may seek clarification and modification of the order, including the right to seek a
       hearing before the court or agency which issued the order.
4.7    Uniformed Services Employment and Reemployment Rights Act
       Notwithstanding any other Plan provision, this Plan will provide benefits in accordance with the Uniformed
       Services Employment and Reemployment Rights Act of 1994 (USERRA).
4.8    Family and Medical Leave Act
       All Plan provisions are intended to be in compliance with the Family and Medical Leave Act of 1993 as amended
       (FMLA). To the extent the FMLA applies to the Employer, group health benefits may be maintained during
       certain leaves of absence at the level and under the conditions that would have been present as if employment
       had not been interrupted and the Employee continues to pay premiums. Employee eligibility requirements, the
       obligations of the Employer and Employee concerning conditions of leave, and notification and reporting
       requirements are specified in the FMLA.
4.9    Genetic Information Nondiscrimination Act (GINA)
       The Plan shall not request, require or purchase genetic information (as that term is defined by GINA) with
       respect to any individual prior to such individual’s enrollment under the Plan or coverage in connection with
       such enrollment. No Employee will be discriminated against with respect to the Employee’s rights under this
       Plan on the basis of genetic information relating to the Employee. Further, the Plan Sponsor will not request,
       require or purchase genetic information with respect to any Employee or a family member of the Employee
       except as authorized by the Employee in connection with a wellness program in accordance with the
       requirements of Section 202(b) of GINA and all applicable regulations.
4.10   Children’s Health Insurance Program Reauthorization Act (CHIPRA)
       Eligible Employees and their otherwise eligible Dependent(s) may enroll for coverage under the Plan upon (1)
       termination of the individual’s coverage under a Medicaid plan or under a state child health plan, or (2) the
       individual becomes eligible for assistance with respect to coverage under the Plan under a Medicaid plan or a
       state child health plan, if the eligible Employee requests coverage under this Plan by completing an enrollment
       form and submitting it to the Contract Administrator within sixty (60) days of the termination of such coverage
       or determination of eligibility for assistance, as the case may be. Such enrollment shall be governed by the
       provisions of CHIPRA and any applicable regulations or other guidance issued pursuant to CHIPRA.

       For additional CHIPRA information, contact your State Medicaid or CHIP office or dial 1-877-KIDS NOW or
       www.insurekidsnow.gov.
4.11   Extensions of Benefit Coverage
       Coverage continues under the following leave provisions that are in addition to coverage available under
       optional continuation coverage (Consolidated Omnibus Budget Reconciliation Act (COBRA):
       A. Family Medical Leave (FMLA) - If an eligible person qualifies for an approved leave of absence (as defined in
           the Family Medical Leave Act of 1993), eligibility may continue for the duration of the leave if the Employee
           pays any required contributions toward the cost of the coverage. WinCo has the responsibility to provide
           the Employee with prior written notice of the terms and conditions under which payment must be made.
           Failure to make payment within 31 days of the due date established by WinCo may result in the termination
           of coverage. Subject to certain exceptions, if the Employee fails to return to work after the leave of absence,
           WinCo has the right to recover from the Employee any contributions toward the cost of coverage made on
           his/her behalf during the leave, as outlined in the FMLA. If contributions are not received by WinCo within
           the time frame set forth, WinCo will retroactively terminate coverage to the date the contributions were last
           applied.
       B. Military Leave - Employees on active National Guard and reserve training leave that lasts less than 31 days
           will continue to receive their health care benefits if they are actively enrolled at the time the leave begins.
           Employees who take more than 30 days leave will be offered continued coverage through COBRA.
           Employees returning from military service will be reinstated on the health insurance benefit Plan
           immediately with no waiting period. If an Employee has not had coverage immediately preceding military
           leave, eligibility for coverage, for the purpose of hours worked, will be based on the most recent three (3)
           month hour average prior to Employee’s military leave, assuming all other eligibility criteria are met.

                                                           13
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 16 of 108



4.12   Reinstatement of Coverage
       If the hour requirements are not met, coverage terminates and coverage will be reinstated in the Plan once you
       have met the look-back criteria outlined in Section 3.1.4. Coverage will be automatically reinstated based on
       eligibility criteria once an employee works three consecutive calendar months with a minimum of 300 hours
       unless the employee cancels coverage in writing to the benefits office. Should reinstatement occur during the
       same Calendar Year as the coverage termination date, your Deductible and Out-of-Pocket Maximums will be
       credited.




                                                         14
            Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 17 of 108

                                  Section 5 – Participant Responsibilities

5.1   As a condition to receiving benefits, you are required to do the following:
      A. Payment
          Pay applicable contributions to the Employer, and with respect to medical benefits, pay the Coinsurance,
          Copay, and/or Deductible amounts listed in the Schedule of Benefits to your Provider(s) and/or Facilities.
      B. Changes in Eligibility or Contact Information
          Notify the Employer when there is a change in your situation that may affect your eligibility, the eligibility of
          your Dependent(s), or if your contact information (including your address) changes.
      C. Other Coverage
          Notify the Plan if you or your Dependent(s) obtain other healthcare coverage. This information is necessary
          to accurately process and coordinate your claims.
      D. Information/Records
          Provide the Plan all information necessary to administer your coverage, including proof of relationship,
          social security number(s), and if requested, the medical history and records for you and your Dependent(s).
      E. Notification of Participants
          Notify your enrolled Dependent(s) of all benefit and other Plan changes.
      F. Prior Authorization
          Contact the applicable Contract Administrator for services requiring Prior Authorization.




                                                           15
            Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 18 of 108

                                            Section 6 – Termination

6.1   Plan Termination
      Coverage under the Plan for you and your Dependent(s) will terminate when the Plan terminates. The Plan
      Sponsor may terminate the Plan at any time, in any manner, regardless of the health status of any Participant.

      If a Participant ceases to be an eligible person or WinCo does not remit the required contribution or fees, the
      Participant’s coverage and the coverage of any and all enrolled eligible Dependent(s) will terminate on the last
      day of the last month for which payment was made.
      A. Except as provided in this paragraph, coverage under this Plan will terminate on the date a Participant no
           longer qualifies as a Participant, or the last day of the month the Participant no longer qualifies, as defined
           in Sections 3 and 4. Coverage will not terminate because of age for a Participant who is an unmarried
           Dependent child incapable of self-sustaining employment by reason of mental handicap or physical
           handicap, who became so incapable prior to reaching the age limit, and who is solely dependent on the
           Participant for support and maintenance, provided the Participant, within 31 days of when the Dependent
           child reaches the age limit, has submitted to the Plan at the Participant's expense, a Physician's certification
           of such Dependent child's incapacity.
      B. Termination or modification of this Plan automatically terminates or modifies all of the Participants'
           coverage and rights hereunder. It is the responsibility of the Employer to notify all of its Participants of the
           termination or any modification of this Plan, and the Claim’s Administrators’ notice thereof to the
           Participant, upon mailing or any other delivery, shall constitute complete and conclusive notice to the
           Participants.
      C. Except as otherwise provided in this Plan Document, no benefits are available to a Participant for Covered
           Services rendered after the date of termination of a Participant's coverage.
      D. The Employer may terminate or retroactively rescind a Participant's coverage under this Plan for any willful
           misrepresentation, omission or concealment of fact by, concerning, or on behalf of any Participant that was
           or would have been material to the Administrator's acceptance of a risk, extension of coverage, provision of
           benefits or payment of any claim, or for fraud.
      E. Prior to legal finalization of an adoption, the coverage provided in this Plan for a child placed for adoption by
           court order with a Participant shall continue as it would for a naturally born child of the Participant until the
           first of the following events occurs:
           1. The date the child is removed permanently from placement and the legal obligation terminates,
           2. The date the Participant rescinds, in writing, the agreement of adoption or the agreement assuming
                financial responsibility, or
           3. The date the court terminates the pending adoption.
           If one of the foregoing events occurs, coverage shall terminate on the last day of the calendar month in
           which such event occurs.
      F. Coverage under this Plan will terminate as follows:
           Employee’s Coverage ends the earliest of:
            The end of the month in which the Employee’s employment with WinCo ends;
            The end of the month for which the full amount of any required contribution was not made;
            The end of the month in which the Employee is no longer eligible to participate in this Plan;
            The end of the month the Employee fails to meet the look-back period requirements (Section 3.1.4); or
            The date the Employee becomes an active member of the United States armed forces unless contrary to
                federal law.
           Coverage for the covered Employee’s Dependent(s) ends the earliest of:
            The date the Employee’s coverage ends;
            The end of the month in which a Dependent no longer meets the eligibility requirements;
            The end of the month for which the full amount of any required contribution was made; or
            The date the Dependent becomes an active member of the armed forces of any country.

                                                           16
            Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 19 of 108

                              Section 7 – Continuation Coverage (COBRA)

7.1   COBRA Qualifying Events
      As mandated by federal law, the Plan offers optional continuation coverage (also referred to as COBRA
      coverage) to you and/or your eligible Dependent(s) for medical, prescription drug, dental and vision benefits if
      such coverage would otherwise end due to one of the following qualifying events:
      A. Termination of your employment for any reason except gross misconduct. Coverage may continue for you
          and/or your eligible Dependent(s);
      B. A reduction in your hours. Coverage may continue for you and/or your eligible Dependent(s);
      C. Your death. Coverage may continue for your eligible Dependent(s);
      D. Your divorce or legal separation. Coverage may continue for your eligible Dependent(s);
      E. Your covered Dependent child’s ceasing to be a Dependent child under the Plan. Coverage may continue for
          that Dependent.

      Note: To choose this continuation coverage, an individual must be covered under the applicable benefits
      program under the Plan on the day before the qualifying event. In addition, your newborn child or child placed
      for adoption with you during a period of continuation coverage will remain eligible for continuation coverage for
      the remaining period of coverage even if you and/or your spouse terminate continuation coverage following the
      child’s birth or placement for adoption.
7.2   Notification Requirements
      You or the applicable Dependent have the responsibility to inform the Administrator, in writing, within 60 days
      of a divorce or legal separation or of a child losing Dependent status under the Plan. Failure to provide this
      written notification within 60 days will result in the loss of continuation coverage rights. You or the applicable
      Dependent also have the responsibility to inform the Administrator in writing of Disability as explained Section
      7.4. You or the applicable Dependent also have the responsibility to notify the Administrator in writing if
      you/Dependent are no longer disabled.

      Your Employer has the responsibility to notify the Administrator of your death, termination of employment, or
      reduction in hours within 31 days of the qualifying event.

      Subject to the Administrator being informed in a timely manner of the qualifying events described in the above
      paragraphs, the Plan will notify the Contract Administrator. The Contract Administrator will promptly notify you
      and other qualifying individuals of their continuation coverage rights. You and any applicable Dependent(s) must
      elect continuation coverage within 60 days after Plan coverage would otherwise end, or, if later, within 60 days
      of the notice of continuation coverage rights. Failure to elect continuation coverage within this 60-day period will
      result in loss of continuation coverage rights.
7.3   Notice of Unavailability of Continuation Coverage
      If the Contract Administrator receives a notice of a qualifying event from you or your Dependent and determines
      that the individual (you or your Dependent) is not entitled to continuation coverage, the Administrator will
      provide to the individual an explanation as to why the individual is not entitled to continuation coverage. This
      notice will be provided within the same time frame that the Contract Administrator would have provided the
      notice of right to elect continuation coverage.
7.4   Maximum Period of Continuation Coverage
      The maximum period of continuation coverage is 36 months from the date of the qualifying event, unless the
      qualifying event is your termination of employment or reduction in hours. In that case, the maximum period of
      continuation coverage is generally 18 months from the date of the qualifying event.

      However, if a qualifying individual is disabled (as determined under the Social Security Act) at the time of your
      termination or reduction in hours or becomes disabled at any time during the first 60 days of continuation
      coverage, continuation coverage for the qualifying individual and any non-disabled eligible Dependent(s) who
      are also entitled to continuation coverage, may be extended to 29 months provided the qualifying individual, if

          WinCo Holdings, Inc. SPD                        17                                         1/1/2017
            Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 20 of 108
      applicable, notifies the Administrator in writing within the 18-month continuation coverage period and within 60
      days after receiving notification of determination of Disability.

      If a second qualifying event occurs (for example, your death or divorce) during the 18- or 29-month coverage
      period resulting from your termination of employment or reduction in hours, the maximum period of coverage
      will be computed from the date of the first qualifying event, but will be extended to the full 36 months if
      required by the subsequent qualifying event.

      A special rule applies if the qualifying individual is your spouse or Dependent child whose qualifying event was
      the termination or reduction in hours of your employment and you became entitled to Medicare within 18
      months before such qualifying event. In that case, the qualifying individual’s maximum period of continuation
      coverage is 36 months from the date of your Medicare entitlement.
7.5   Cost of Continuation Coverage
      The cost of continuation coverage is determined by the Employer and paid by the qualifying individual. If the
      qualifying individual is not disabled, the applicable contribution cannot exceed 102 percent of the Plan’s cost of
      providing coverage. The cost of coverage during a period of extended continuation coverage due to a Disability
      cannot exceed 150 percent of the Plan’s cost of coverage.

      Contribution payments for continuation coverage for you or your Eligible Dependent(s)’ initial contribution
      month(s) are due by the 45th day after electing continuation coverage. The initial contribution month(s) are any
      months that end on or before the 45th day after you or the qualifying individual elects continuation coverage.
      All other contributions are due on the first of the month for which coverage is sought, subject to a 30-day grace
      period. Contribution rates are established by your Employer and may change when necessary due to Plan
      modifications. The cost of continuation coverage is computed from the date coverage would normally end due
      to the qualifying event.

      Failure to make the first payment within 45 days or any subsequent payment within 30 days of the established
      due date will result in the permanent cancellation of continuation coverage.
7.6   When Continuation Coverage Ends
      Continuation of coverage ends on the earliest of:
      A. The date the maximum continuation coverage period expires;
      B. The date the Employer no longer offers a group health plan to any of its Employees;
      C. The first day for which timely payment is not made to the Plan;
      D. The date the qualifying individual becomes covered by another group health plan.
      E. The date the qualifying individual becomes entitled to coverage under Medicare; and
      F. The first day of the month that begins more than 31 days after the qualifying individual who was entitled to
           a 29-month maximum continuation period is subject to a final determination under the Social Security Act
           that he or she is no longer disabled.
7.7   Notice of Termination Before Maximum Period of COBRA Coverage Expires
      If continuation coverage for a qualifying individual terminates before the expiration of the maximum period of
      continuation coverage, the Contract Administrator will provide notice to the individual of the reason that the
      continuation coverage terminated, and the date of termination. The notice will be provided as soon as
      practicable following the Contract Administrator’s determination regarding termination of the continuation
      coverage.
7.8   Compliance with Applicable Laws
      The Plan intends to comply with all applicable laws regarding COBRA continuation coverage. If the information
      presented in this Plan differs from actual COBRA requirements, the Plan reserves the right to administer COBRA
      in accordance with such actual COBRA requirements.
7.9   Uniformed Services Employment and Reemployment Rights Act (USERRA)
      If you were covered under this Plan immediately prior to taking a leave for service in the uniformed services, you
      may elect to continue your coverage under USERRA for up to 24 months from the date your leave for uniformed
      service began, if you pay any required contributions toward the cost of the coverage during the leave.

          WinCo Holdings, Inc. SPD                        18                                         1/1/2017
        Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 21 of 108
7.9.1    Early Termination
         This USERRA continuation coverage will end earlier if one of the following events takes place:
         A.        You fail to make a premium payment within the required time;
         B. You fail to report to work or to apply for reemployment within the time period required by USERRA
              following the completion of your service; or
         C.        You lose your rights under USERRA, for example, as a result of a dishonorable discharge.
              If the leave is 30 days or less, your contribution amount will be the same as for active Employees. If
              the leave is longer than 30 days, the required contribution will not exceed 102% of the cost of
              coverage. Coverage continued under this provision runs concurrently with any continuation
              coverage.
7.9.2    Reinstatement
         If your coverage under the Plan terminated because of your service in the uniformed services, your
         coverage will be reinstated on the first day you return to employment if you are released under
         honorable conditions and you return to employment within the time period(s) required by USERRA.

         When coverage under this Plan is reinstated, all of the Plan’s provisions will apply to the extent that they
         would have applied if you had not taken military leave and your coverage had been continuous. This
         waiver does not provide coverage for any Illness or injury caused or aggravated by your military service,
         as determined by the Veterans’ Administration. (For complete information regarding your rights under
         USERRA, contact your Employer.)
7.9.3    Compliance with Applicable Laws
         The Plan intends to comply with all existing regulations of USERRA. If for some reason the information
         presented in the Plan differs from the actual regulations of USERRA, the Plan reserves the right to
         administer the Plan in accordance with such actual regulations.
7.9.4    Uniformed Services
         Members of the uniformed services include the Armed Forces, the Army National Guard and the Air
         National Guard when engaged in active duty for training, inactive duty training, or full-time National
         Guard duty, the commissioned corps of the Public Health Service, and any other category of persons
         designated by the President in time of war or national emergency.

         In this section, service means the performance of a duty on a voluntary or involuntary basis in a
         uniformed service under competent authority and includes:
         A.       Active duty;
         B.       Active duty for training;
         C.       Initial active duty training;
         D.       Inactive duty training;
         E.       Full-time National Guard duty,
         F. A period for which you are absent from your job for purpose of an examination to determine your
              fitness to perform any such duties;
         G. A period for which you are absent from your job for the purpose of performing certain funeral
              honors duty; and
         H. Certain service by intermittent disaster response appointees of the National Disaster Medical
              System (NDMS).




   WinCo Holdings, Inc. SPD                          19                                         1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 22 of 108

                                 Section 8 – Medical - Providers/Networks

8.1    Providers and Facilities
       The Contract Administrator contracts with certain Providers and Facilities (known as Participating Providers and
       Participating Facilities) to provide Covered Services within the service area. Not all available Providers and
       Facilities and not all categories of Providers and Facilities are invited to contract with the Participating Provider
       Networks.
       8.1.1 Participating (In-Network) Providers and Facilities
                You receive a higher level of benefits when you obtain Covered Services from an In-Network Provider or
                Facility. Refer to the Schedule of Benefits for details.
       8.1.2 Nonparticipating (Out-of-Network) Providers and Facilities
                In most cases, you receive a lower level of benefits when you obtain Covered Services from an Out-of-
                Network Nonparticipating Provider or Facility. Refer to the Schedule of Benefits for details.
8.2    Providers and Facilities not Agents/Employees
       Providers contract independently with the Contract Administrator or an affiliated network and are not agents or
       employees of the Contract Administrator or the Plan. They are entitled and required to exercise independent
       professional medical judgment in providing Covered Services. The Contract Administrator and its affiliated
       network(s) make a reasonable effort to credential Participating Providers and Facilities, but it does not
       guarantee the quality of services rendered by Providers and Facilities or the outcomes of medical care or health-
       related services. Providers and Facilities, not the Contract Administrator or the Plan, are solely responsible for
       their actions, or failures to act, in providing services to you.

       Providers and Facilities are not authorized to speak on behalf of the Contract Administrator or the Plan or to
       cause the Contract Administrator or the Plan to be legally bound by what they say. A recommendation, order, or
       referral from a Provider or Facility, including In-Network Providers and Facilities, does not guarantee coverage
       by the Plan.

       Providers and Facilities do not have authority, either intentionally or unintentionally, to modify the terms and
       conditions of the Plan. Benefits are determined by the provisions of the Plan.
8.3    Payment
       The Plan may pay Providers in one or more ways, such as discounted fee-for-service, capitation (fixed payment
       per member per month), and payment of a year-end withhold.
       8.3.1 Incentives
               Some payment methods may encourage Providers to reduce unnecessary healthcare costs and
               efficiently utilize healthcare resources. No payment method is ever intended to encourage a Provider to
               limit Medically Necessary care.
       8.3.2 Payments to Participants
               The Plan reserves the right to make payments directly to you or your Dependent(s) instead of to
               Nonparticipating Providers and/or Facilities.
8.4    Provider/Patient Relationship
       Providers and Facilities are responsible for establishing and maintaining appropriate Provider/patient
       relationships with you, and neither the Contract Administrator nor the Plan interferes with those relationships.
       The Contract Administrator is only involved in decisions about what Services will be covered and paid for by the
       Plan. Decisions about the services you receive should be made between you and your Provider without
       reference to coverage under the Plan.
8 .5   Additional Fees
       When the Participant obtains health care services through a program offered by the Contract Administrator
       outside the geographic area, the amount the Participant pays for Covered Services is usually calculated on the
       lower of:
        The actual billed charges for Covered Services, or
        The negotiated price that the local Provider passes onto the Plan.

           WinCo Holdings, Inc. SPD                         20                                         1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 23 of 108

Often, this “negotiated price” will consist of a simple discount. But sometimes it is an estimated final price that
factors in expected settlements, or other non-claims transactions, with the Participant’s health care Provider or
with a specified group of Providers. The negotiated price may also be a discount from billed charges that reflects
average expected savings. The estimated or average price may be adjusted in the future to correct for over or
underestimation of past prices.

In addition, laws in a small number of states require plans to use a basis for calculating the Participants payment
for Covered Services that does not reflect the entire savings realized or expected to be realized on a particular
claim. When the Participant receives covered health care services in those states, the required payment for
these services will be calculated using their statutory methods.

Contracting Providers can be verified by contacting the Contract Administrator.




    WinCo Holdings, Inc. SPD                        21                                         1/1/2017
            Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 24 of 108

                                       Section 9 – Medical - Summary

9.1   General
      You and your Dependent(s) are entitled to receive medical benefits while you are enrolled in the Plan. This
      section describes those benefits in greater detail.
9.2   Schedule of Benefits
      The Schedule of Benefits lists important information about the Plan. This includes information about
      Coinsurance and/or Deductible requirements, Preauthorization requirements, visit limits, limitations on the use
      of Out-of-Network Providers and Facilities, and expenses that do not count against the Out-of-Pocket Maximum.
9.3   Identification (ID) Cards
      You will be given ID cards that will provide certain information about the Plan in which you are enrolled.
      Providers and Facilities may require the presentation of the ID card plus one other reliable form of identification
      as a condition to providing Services. The ID card does not guarantee benefits.

      If you or your enrolled Dependent(s) permit the use of your ID card by any other person, the card will be
      confiscated and all rights under the Plan will be immediately terminated for you or your Dependent(s).
9.4   Medical Necessity
      To qualify for benefits, Covered Services must be Medically Necessary. Services determined by the Plan to be
      not Medically Necessary are not covered. The fact that a doctor may prescribe, order, recommend, or approve a
      service, procedure or supply does not, in and of itself, make it a Covered Service or Medically Necessary, even
      though it is not specifically listed as an exclusion. Only the Participant’s medical condition is considered when
      deciding which setting (i.e., Inpatient or Outpatient) is Medically Necessary. A recommendation, order or
      referral from a Provider or Facility, including In-Network Providers and Facilities, does not guarantee Medical
      Necessity.
9.5   Benefit Changes
      Your benefits may change if the Plan changes.
9.6   Calendar-Year or Plan-Year Basis
      The Schedule of Benefits will indicate if your benefits are calculated on a Calendar Year or Plan Year basis. Out-
      of-Pocket Maximums, limitations, and Deductibles that are calculated on a Calendar Year basis start over each
      January 1st. Out-of-Pocket Maximums, limitations, and Deductibles that are calculated on a Plan Year basis start
      over each Year on the renewal date of the Plan.
9.7   Two Benefit Levels
      9.7.1 Participating In-Network Benefits
               You receive a higher level of benefits when you obtain Covered Services from an In-Network Provider or
               Facility. In-Network Providers and Facilities have agreed to accept the Allowed Amount and will not bill
               you for excess charges.
      9.7.2 Nonparticipating Out-of-Network Benefits
               In most cases, you receive a lower level of benefits when you obtain Covered Services from an Out-of-
               Network Provider or Facility and some services are not covered when received from an Out-of-Network
               Provider or Facility. Out-of-Network Providers or Facilities have not agreed to accept the Allowed
               Amount for Covered Services. When this occurs, you are responsible to pay for any charges that exceed
               the amount that the Plan pays for Covered Services. These fees are called excess charges, and they do
               not apply to your Out-of-Pocket Maximum.
9.8   Emergency Conditions
      In-Network Benefits apply to emergency room Services regardless of whether they are received at an In-
      Network Facility or Out-of-Network Facility. If you or your Dependent is Hospitalized for an emergency:
      A. You or your representative must contact the Contract Administrator within two working days, or as soon as
           reasonably possible; and
      B. If you are in a Nonparticipating Facility, once the Emergency Condition has been stabilized, you may be
           asked to transfer to a Participating Facility in order to continue receiving participating benefits.


          WinCo Holdings, Inc. SPD                        22                                        1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 25 of 108
9.9    Urgent Conditions
       Participating benefits apply to services received for urgent conditions rendered by an In-Network Provider or
       Facility. In-Network Benefits also apply to services received for urgent conditions rendered by a Nonparticipating
       Provider or Facility more than 40 miles away from any In-Network Provider or Facility.
9.10   Itemized Bill/Other Information
       In order to determine if claims are payable by the Plan, the Contract Administrator, third-party audit company or
       Administrator may request an itemized/detailed bill in order to correctly determine the Plan’s payment.
9.11   Claims Audit
       In addition to the Plan’s healthcare management process, the Administrator may use its discretionary authority
       to utilize an independent bill review and/or claim audit program or service for a complete claim. While every
       claim may not be subject to a bill review or audit, the Administrator has the sole discretionary authority for
       selection of claims subject to a bill review or audit.

       The analysis will be to identify charges billed in error and/or charges that are not Usual, Customary, and
       Reasonable (UCR), and/or Medically Necessary, if any, and may include patient medical billing records review
       and/or audit of the patient’s medical charts and records.

       Upon completion of an analysis, a report will be submitted to the Administrator or its agents to identify the
       charges deemed in excess of the UCR amounts or other applicable provisions, as outlined in this Plan Document.

       Despite the existence of any agreement to the contrary, the Administrator has the discretionary authority to
       reduce any charge to an UCR charge, in accord with the terms of this Plan.
9.12   Two Ways to File a Claim
       A Participant must submit a claim in order to receive benefits for Covered Services. All claims for Covered
       Services must be submitted within one (1) year from the date of service. Claims are processed in order, as
       received, not based on order of date of service. There are two ways for a Participant to submit a claim.
       9.12.1 Health Care Provider Files Claim
                The health care Provider (doctor, specialist, Hospital or other Facility) can file the claim on behalf of the
                Participant.
       9.12.2 Participant Files Claim
                If the Provider or the Participant prefers that the Participant file his/her own claim, the Participant
                should file the claim using a simplified claim form and mail it to the Contract Administrator. The claim
                form may be obtained from the Contract Administrator.




           WinCo Holdings, Inc. SPD                          23                                          1/1/2017
               Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 26 of 108

                                  Section 10 – Medical - Schedule of Benefits

10.1     Summary of Medical Schedule of Benefit PPO Plan
         This Schedule of Benefits specifies the medical Covered Services a Participant is entitled to receive along with
         the applicable coinsurance rates as described in this section, subject to all of the other provisions of this Plan
         Document.
 Medical Benefits & Coverages                                                      Participating          Non-Participating
                                                                                     In-Network            Out-of-Network
                                                                                      Providers               Providers
 Calendar Year Deductible                                                              $100/$300             $100/$300
 Individual/Family
 Medical Out-of-Pocket Maximum                                                           $1,100                 $1,200
      Individual                          Coinsurance and Deductibles apply
 Lifetime Maximum Essential Benefits                                              Unlimited
 COVERED SERVICES                                             In-Network          In-Network1           Out-of-Network2
 By choosing a non-contracting Provider you may be            Deductible
 responsible for the difference between the Allowed           and/or
 Amount and what the non-contracting Provider                 Coinsurance
 charges. Some services may require prior                     payment
 authorization.                                               required before
                                                              insurance pays?
 Accident Benefit (First $500 will not be considered if       Yes                 20% coinsurance 25% coinsurance
 seat belts are not worn while in the automobile based
 on the accident report)
 Ambulance Transportation Services                            Yes                 20% coinsurance 20% coinsurance
 (Ambulance non-transportation services are not
 covered)
 Breastfeeding Support and Supply                             Yes                 0% coinsurance        25% coinsurance
 Chiropractic Care (Limited to $1,000 per Participant,        Yes                 20% coinsurance 20% coinsurance
 per Calendar Year)
 Diabetes Self-Management Education Services                  Yes                 20% coinsurance 25% coinsurance
 Diagnostic Services such as Laboratory/X-rays/               Yes                 20% coinsurance 20% coinsurance
 Pathology, etc., services (Including diagnostic
 mammograms)
 Durable Medical Equipment (DME)                              Yes                 20% coinsurance 25% coinsurance
 Home Health Skilled Nursing Care Services (Limited to        Yes                 20% coinsurance 20% coinsurance
 20 visits per Participant, per Benefit Period and
 requires Prior Authorization or $400 penalty)
 Hospice Services                                             Yes                20% coinsurance      25% coinsurance
 Hospital Services (Inpatient and Outpatient services at      Yes                20% coinsurance      25% coinsurance
 a licensed general Hospital or Ambulatory Surgical
 Facility)
 Hospital Physician Services (Inpatient and Outpatient        Yes                20% coinsurance      25% coinsurance
 services such as Surgery, anesthesia, office visits, etc.)
 Immunizations (See Section 11 for specifically listed        No                 $0                   $0
 immunizations)
 Independent Laboratory Facility                              Yes                20% coinsurance      20% coinsurance




            WinCo Holdings, Inc. SPD                          24                                        1/1/2017
               Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 27 of 108
 COVERED SERVICES                                              In-Network          In-Network1          Out-of-Network2
 By choosing a non-contracting Provider you may be             Deductible
 responsible for the difference between the Allowed            and/or
 Amount and what the non-contracting Provider                  Coinsurance
 charges. Some services may require prior                      payment
 authorization.                                                required before
                                                               insurance pays?
 Kidney Dialysis (managed by Contract Administrator            Yes                 Plan pays 100%       If no negotiated rate
 Dialysis and requires Prior Authorization)                                        of rate              is applicable, Plan
                                                                                   negotiated by        pays 100% of the
                                                                                   Contract             UCR for reasonable
                                                                                   Administrator        claims
 Mental Health & Substance Abuse Services (Inpatient           Yes                 20% coinsurance      25% coinsurance
 and Outpatient services) (Facility and Professional
 Services)
 Maternity Services (Requires Prior Authorization or           Yes                 20% coinsurance      25% coinsurance
 $400 penalty)
 Mental Health Physician Services – Outpatient               Yes                 20% coinsurance 25% coinsurance
 (Facility, Psychotherapy and other Professional
 Services)
 Orthotics Devices                                           Yes                 20% coinsurance 25% coinsurance
 Outpatient Cardiac Rehabilitation Services                  Yes                 20% coinsurance 25% coinsurance
 Outpatient Speech Therapy Services                          Yes                 20% coinsurance 25% coinsurance
 Physical Therapy/Occupational Therapy                       Yes                 20% coinsurance 25% coinsurance
 Physician Office Visit                                      Yes                 20% coinsurance 25% coinsurance
 Prosthetics Appliances (Requires Prior Authorization)       Yes                 20% coinsurance 25% coinsurance
 Skilled Nursing Facility (Limited to 20 visits per          Yes                 20% coinsurance 25% coinsurance
 Participant, per Benefit Period and requires Prior
 Authorization or $400 penalty)
 Specialist Office Visit                                     Yes                 20% coinsurance 25% coinsurance
 Transplant Services (Human Organ/Bone Marrow)               Yes                 20% coinsurance 25% coinsurance
 (Requires Prior Authorization or $400 penalty)
 Preventive Care Benefits (Wellness)                         No                  $0                 25% coinsurance
 Covered Services (see Section 11)
 Non-Covered Services                                        Yes                 20% coinsurance 25% coinsurance
                  Please refer to the Major Medical Section regarding the limits on Non-Essential Benefits.

Inpatient Hospital Services – Eligible expenses will be reduced by $400 before applying Deductibles and Coinsurance if you do
not follow the procedures required by the Prior Authorization program. This penalty does not apply toward the Out-of-Pocket
maximum. 1In-Network includes Emergency services. 2Out-of-Network Services include services from a Provider not
contracting with the Contract Administrator. You will be responsible for payment of the annual Deductible and your designated
percentage of the balance. If you choose a non-contracting Provider you will experience higher Out-of-Pocket costs.

This summary describes the general features of this program; it is not a contract. All provisions of the Plan Document apply to
this program.

This summary describes the general features of the program and all provisions of the WinCo Holdings, Inc. Employee Benefit
Plan applies to this program. Non-contracting Providers may bill you for balances or amounts over the maximum allowance.




            WinCo Holdings, Inc. SPD                          25                                          1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 28 of 108

                                       Section 11 – Medical - Benefits

11.1   General
       This section specifies the benefits a Participant is entitled to receive for Covered Services described in this
       section, subject to all of the other provisions of this Plan Document.
11.2   Benefit Period
       The Benefit Period consists of each Calendar Year.
11.3   Deductible
       A. Individual - A Participant’s individual Deductible consists of the first $100 in eligible benefits for major
            medical Covered Services per Calendar Year.
       B. Family - The aggregate of the first $300 in eligible benefits for major medical Covered Services per Calendar
            Year for all Participants enrolled under the same family coverage shall be the Deductible. However, no
            Participant may be required to pay more than the Individual Deductible amount.
        C. Preventive Care - The Deductible does not apply to Covered Services for listed routine immunizations or
            preventive care as defined by the Affordable Care Act.
11.4   Essential Health Benefits
       This Plan covers all Essential Health Benefits as outlined by the federal government under the Affordable Care
       Act.
11.5   Lifetime Maximum – Non-Essential Benefits Only
       Non-Essential Benefits are not governed by the Affordable Care Act and can have lifetime maximum limits.
       Examples of these benefits are chiropractic care services, diabetes self-management education services, Hospice
       services, morbid obesity/weight management services and Centers of Distinction for Transplant travel benefits.

       Hourly 1st year of coverage per Participant      $50,000
       Hourly 2nd year of coverage per Participant      $75,000
       Hourly 3rd year of coverage per Participant      $100,000
       Hourly 4th year of coverage per Participant      $1,000,000
       Salaried Employees (per Participant)             $1,000,000
11.6   Medical Out-Of-Pocket Maximum
       The Out-of-Pocket Maximum shall be based upon a Participant’s eligible Out-of-Pocket expenses incurred during
       one Calendar Year. Eligible Out-of-Pocket expenses shall include only the Participant's Coinsurance and
       Deductible for eligible Covered Services. Non-Essential Benefits do not count towards the Out-of-Pocket
       maximum. Out-of-pocket expenses associated with the following are not eligible for inclusion in the Out-of-
       Pocket Maximum:
       A. Amounts that exceed the Maximum Allowance;
       B. Accidental dental Covered Services;
       C. Vision care Covered Services;
       D. Prescription Drugs purchased at a pharmacy;
       E. Any medical services not covered under this Plan;
       F. Prior Authorization penalties; or
       G. Non-Covered Services or supplies.
       11.6.1 In-Network Services
               The Out-of-Pocket Maximum shall be $1,100 per Participant, per Calendar Year. When a Participant has
               met the Out-of-Pocket Maximum, the benefits payable on behalf of the Participant for In-Network
               Covered Services shall increase to 100% of the Maximum Allowance during the remainder of the
               Calendar Year, except for dental services, vision care services and Prescription Drugs purchased at a
               pharmacy.
       11.6.2 Out-of-Network Services
               The Out-of-Pocket Maximum shall be $1,200 per Participant, per Calendar Year. When a Participant has
               met the Out-of-Pocket Maximum, the benefits payable on behalf of the Participant for Out-of-Network
               Covered Services shall increase to 100% of the Maximum Allowance during the remainder of the

           WinCo Holdings, Inc. SPD                       26                                       1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 29 of 108
               Calendar Year, except for dental services, vision care services, and Prescription Drugs purchased at a
               pharmacy.

               However, the Out-of-Pocket Maximum for both In- and Out-of-Network Services will accumulate across
               benefits per Participant, per Calendar Year.
11.7   Covered Providers
       Providers mean the health care Facilities and professionals who provide health care to the Participant and their
       Dependent(s). The Contract Administrator has established a unique system of agreements with many types of
       Providers for our Preferred Provider Organization (PPO). These Providers are called In-Network Providers. In-
       Network Providers agree to recognize the Maximum Allowance as their full fee for Covered Services provided to
       the Participants of this Plan. Services provided by Non-Contracting Providers are called Out-of-Network Services.

       The final choice of what Providers to see is up to the Participant. However, if the Participant receives services
       from a Contracting Provider included in the PPO, the Plan’s Coinsurance may be increased, which may decrease
       the amount that the Participant must pay.

       The following are Covered Providers under this section:
        Ambulance Transportation Service
        Ambulatory Surgical Facility (Surgery Center)
        Anesthesiologist
        Audiologists
        Certified Diabetic Educator
        Certified Nurse Midwife
        Certified Registered Nurse Anesthetist
        Certified Speech Therapist
        Chiropractic Physician
        Clinical Nurse Specialist
        Contracting Electroencephalogram (EEG) Provider
        Contracting Lithotripsy Provider
        Dentist/Denturist
        Diagnostic Imaging Provider
        Durable Medical Equipment Supplier
        Freestanding Diabetes Facility
        Freestanding Dialysis Facility
        Home Health Agency
        Home Intravenous Therapy Company
        Independent Laboratory
        Licensed Alcoholism or Substance Abuse Treatment Facility
        Licensed Birthing Center
        Licensed Certified Social Worker (LCSW)
        Licensed Clinical Psychologist
        Licensed Professional Counselor (LCPC)
        Licensed General Hospital
        Licensed Hospice
        Licensed Marriage and Family Therapist (LMFT)
        Licensed Nurse Practitioner
        Licensed Pharmacist
        Licensed Psychiatric Hospital
        Licensed Rehabilitation Hospital
        Occupational Therapist

           WinCo Holdings, Inc. SPD                       27                                         1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 30 of 108
        Optometrist/Optician
        Pathologist
        Physical Therapist
        Physician
        Physician Assistant
        Podiatrist
        Prosthetic and/or Orthotic Supplier
        Radiation Therapy Center
        Radiologist
        Skilled Nursing Facility
11.8   Emergency Services
       For the treatment of Emergency Conditions or Accidental Injuries of sufficient severity to require ambulance
       transportation service to the nearest appropriate Licensed General Hospital, In-Network benefits for Covered
       Services shall be provided by either a contracting or non-contracting Provider and Facility-based Providers only.
       If the nearest Licensed General Hospital is non-contracting, once the Participant is stabilized, and it is medically
       safe to do so, the Contract Administrator, on behalf of the Plan, may recommend that the Participant transfer to
       the nearest appropriate Contracting Facility Provider for further care in order to continue to receive In-Network
       benefits for Covered Services. If the Participant agrees to the transfer, transportation to the contracting Facility
       Provider will be a Covered Service under the ambulance transportation service provision of this Plan. It is the
       Participant’s choice whether to move to a contracting Facility or not; however, if the Participant makes the
       decision not to move and could have been moved safely, Covered Services will be paid at the Out-of-Network
       benefit level.
11.9   Major Medical Expenses
       11.9.1 Hospital Services
       A. Inpatient Hospital Services
            1. Bed, board and general nursing service - Bed, board, special diets, the services of a dietician and general
                nursing service when a Participant is an Inpatient in a Licensed General Hospital shall be covered as
                follows:
                a. A room with two or more beds, unless the Hospital has only single bed rooms. If a private room is
                     used, the benefit provided in this section for a room with two or more beds will be applied toward
                     the charge for the private room; any difference is a non-Covered Expense under this Plan and is
                     solely the responsibility of the Participant.
                b. Benefits for a bed in a special care unit shall be in lieu of the benefits for the daily room charge
                     stated in the previous paragraph.
                c. A bed in a nursery unit and well-baby nursery expenses, during the initial Hospital confinement of a
                     newborn. Charges for the newborn will be considered separately from the mother’s expenses. Refer
                     to medical services for Physician charges.
                d. Hospital confinement expenses for dental services if Hospitalization is necessary to safeguard the
                     health of the patient.
         B. Ancillary Services
            Licensed General Hospital services and supplies including:
            1. Use of operating, delivery, cast and treatment rooms and equipment;
            2. Prescribed drugs administered while the Participant is an Inpatient;
            3. Blood clotting factors is covered for hemophilia patients who meet medical necessity criteria. Blood
                clotting factors are not covered for prophylactic (Disease prevention) or health or fitness reasons;
            4. The blood draw, preparation and storage of a Participant’s own blood for future surgical use is covered
                for up to no longer than 90 days. Administration (including required equipment) and processing of
                whole blood and blood products when the whole blood or blood products are actually used in a
                transfusion of a Participant; whole blood or blood plasma that is not donated on behalf of the
                Participant or replaced through contributions on behalf of the Participant;


           WinCo Holdings, Inc. SPD                        28                                         1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 31 of 108
    5. Anesthesia, anesthesia supplies and services rendered by the Licensed General Hospitals a regular
       Hospital service and billed by the Licensed General Hospital in conjunction with a procedure that is a
       Covered Service;
    6. All medical and surgical dressings, supplies, casts and splints that have been ordered by Physician and
       furnished by a Licensed General Hospital; specially constructed braces and supports are not a Covered
       Service under this section;
    7. Oxygen and administration of oxygen; and
    8. Diagnostic Services and Therapy Services - if Diagnostic Services or Therapy Services furnished through a
       Licensed General Hospital are provided in part or in full by a Physician under contract with the Licensed
       General Hospital to perform such services, and the Physician bills separately, the Physician's services
       shall be a Covered Service.
 C. Outpatient Hospital Services
    1. Emergency Care - Licensed General Hospital services and supplies for the treatment of Accidental
         Injuries, Diseases or Illnesses that can be classified as a medical emergency.
    2. Surgery - Licensed General Hospital or Licensed Ambulatory Surgical Facility services and supplies
         including removal of sutures, anesthesia, anesthesia supplies and services rendered by an employee of
         the Licensed General Hospital or Licensed Ambulatory Surgical Facility who is not the surgeon or
         surgical assistant, in conjunction with a procedure that is a Covered Service.
    3. Therapy Services (see Definitions for list of services).
 D. Special Services
    1. Preadmission testing - tests and studies required in connection with the Participant's admission and
         rendered or accepted by a Licensed General Hospital on an Outpatient basis prior to a scheduled
         admission to the Licensed General Hospital as an Inpatient. Preadmission Testing does not include tests
         or studies performed to establish a diagnosis.
    2. Hospital benefits may be provided for dental extractions, or other dental procedures if certified by a
         Physician that a non-dental medical condition requires Hospitalization to safeguard the health of the
         Participant. Non-dental conditions that may receive Hospital benefits are:
         a. Brittle diabetes.
         b. History of a life-endangering heart condition.
         c. History of uncontrollable bleeding.
         d. Severe bronchial asthma.
         e. Children under six (6) years of age who require general anesthetic.
         f. Other non-dental life-endangering conditions that require Hospitalization, subject to approval by
             the Contract Administrator.
11.9.2 Skilled Nursing Facility
       Benefits provided under this section to an Inpatient of a Licensed General Hospital are also provided for
       services and supplies customarily provided to an Inpatient of a skilled nursing facility. However, benefits
       will not be provided under this section when the care received consists primarily of:
       A. Room and board, routine nursing care, training, supervisory or Custodial Care;
       B. Care for senile deterioration, mental deficiency or mental handicap; or
       C. Physiotherapy, hydrotherapy, Speech Therapy or Occupational Therapy, when skilled nursing care is
            not required.

       Confinement must take place at least three (3) days after a Hospital confinement if such care is for the
       same condition that required Hospitalization and only when services cannot be provided adequately
       through a Home Health program. Services must be within 14 days after the related Hospital
       confinement.
11.9.3 Ambulance Transportation Service
       Ambulance transportation by a licensed service Provider for Medically Necessary transportation of a
       Participant within the local community. Ambulance air transportation only when ground ambulance is
       either not available or, in the opinion of responding medical professionals, would cause an unreasonable
       risk of harm because of increased travel time. Ground ambulance only covered:

    WinCo Holdings, Inc. SPD                       29                                         1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 32 of 108
        A. From a Participant’s home or scene of Accidental Injury or Emergency Condition to a Licensed
           General Hospital;
        B. Between Licensed General Hospitals;
        C. Between a Licensed General Hospital and skilled nursing facility;
        D. From a Licensed General Hospital to the Participant’s home; or
        E. From a Skilled Nursing Facility to the Participant’s home.

        For purposes of 11.9.3 A, B, and C above, if there is no Facility in the local community that can provide
        Covered Services appropriate to the Participant's condition, then ambulance transportation service
        means transportation to the closest Facility outside the local community that can provide the necessary
        service.

        No benefits will be provided for ambulance non-transportation services.

       For purposes of this section, ambulance means a specially designed and equipped vehicle used only for
       transporting the sick and injured and only for Emergency Conditions and not when you could safely be
       transported by other means.
11.9.4 Alcohol and/or Substance Abuse Treatment Services
       A. Inpatient Alcohol and/or Substance Abuse Care
           The benefits provided for Inpatient licensed general Hospital services and Inpatient medical services
           in this section are provided for Alcoholism and/or substance abuse or addiction.
       B. Outpatient Alcohol and/or Substance Abuse Care
           For covered Outpatient Alcohol and/or Substance Abuse or Addiction services received in states
           where WinCo has locations, the Plan will allow services by licensed and certified substance abuse
           counselors that meet the credentialing requirements in those states and are recognized as covered
           Providers by those Plans.
11.9.5 Maternity Services
       Participants are required to request Maternity Care Review as described in this Plan Document during
       their first trimester of pregnancy. Participants must also contact the Contract Administrator again at the
       time of admission to the Hospital for delivery. Non-compliance requirements will result in a $400
       penalty for each failure.

        The benefits provided for Hospital Services, Licensed Birthing Center, and Surgical/Medical Services in
        this section are also provided for the maternity services listed below when rendered by a Hospital,
        Licensed Birthing Center, Certified Nurse Midwife, or Physician to the Employee or the Employee’s
        spouse (if a Participant).

        Nursery care of a newborn infant is not a maternity service. Group health plans and health insurance
        issuers generally may not, under federal law, restrict benefits for any Hospital length of stay in
        connection with childbirth for the mother or newborn child to less than 48 hours following a vaginal
        delivery, or less than 96 hours following a cesarean section. However, federal law generally does not
        prohibit the mother’s or newborn’s attending Provider, after consulting with the mother, from
        discharging the mother or her newborn earlier than 48 hours (or 96 hours, as applicable). In any case,
        plans and issuers may not, under federal law, require that a Provider obtain authorization from the Plan
        or the insurance issuer for prescribing a length of stay not in excess of 48 hours (or 96 hours).

        No benefits are provided for any normal pregnancy, complications of pregnancy whether voluntary or
        involuntary or abortion for any reason, for enrolled eligible Dependent children.
        A. Normal Pregnancy




    WinCo Holdings, Inc. SPD                       30                                        1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 33 of 108
           1. Normal pregnancy includes all conditions arising from pregnancy or delivery, including any
               condition usually associated with the management of a difficult pregnancy that is not defined
               below as an involuntary complication of pregnancy.
        B. Involuntary Complications Of Pregnancy
           Involuntary complications of pregnancy shall include, but not be limited to:
           1. Cesarean section delivery, ectopic pregnancy that is terminated, spontaneous termination of
               pregnancy that occurs during a period of gestation in which a viable birth is not possible, missed
               abortion, puerperal infection and eclampsia; and
           2. Conditions requiring Inpatient confinement (when the pregnancy is not terminated), the
               diagnosis of which are distinct from pregnancy but are adversely affected by pregnancy or are
               caused by pregnancy, such as acute nephritis, nephrosis, cardiac decompensation, missed
               abortion and similar medical and surgical conditions of comparable severity, but shall not
               include false labor, occasional spotting, Physician-prescribed bed rest during the period of
               pregnancy, morning sickness, hyperemesis gravidarum, preeclampsia and similar conditions
               associated with the management of a difficult pregnancy not constituting a nosologically distinct
               complication of pregnancy.
        C. Elective Abortion or Termination of Pregnancy
           Abortions are not covered except:
           1. When determined by the Contract Administrator to be Medically Necessary to save the life of
               the mother; or
           2. Where the pregnancy was caused by a rape or incest if evidence of the rape or incest is
               presented either from medical records or through the review of a police report or the filing of
               charges that a crime has been committed.

               Medical complications resulting from an abortion are covered only for 1 and 2. Treatment of a
               miscarriage/spontaneous abortion (occurring from natural causes) is covered.
11.9.6 Transplant Services
       A. Transplants or auto-transplants of arteries, veins, blood, ear bones, cartilage, muscles, skin,
           tendons; heart valves, regardless of their source; implanting of artificial or mechanical pacemakers,
           and auto-transplanting of teeth or tooth buds.
           1. The applicable benefits provided for Hospital Services and Surgical/Medical Services in this
               section are provided for a recipient of Medically Necessary transplant services.
           2. Expenses for the donor will be considered if they are not eligible for transplant benefits under
               any other group/health plan and the recipient is covered under the Plan.
       B. Transplants of corneas, kidneys unless covered by any Governmental program, bone marrow, livers,
           hearts, lungs, heart/lung and pancreas/kidney combinations.
           1. The applicable benefits provided for Hospital Services and Surgical/Medical Services in this
               section are provided for a recipient of Medically Necessary transplant services.

                Benefits for a recipient of a bone marrow, liver, heart, heart/lung, or pancreas/kidney
                combinations transplant are subject to the following conditions:
                a. The transplant must be Prior Authorized by the Contract Administrator, on behalf of the
                   Plan, and
                b. The recipient must have the transplant performed at an appropriate recognized transplant
                   center. If the recipient is eligible for Medicare, the recipient must have the transplant
                   performed at a Recognized Transplant Center that is approved by the Medicare program for
                   the requested transplant Covered Services. A recognized transplant center is a Hospital that:
                   1. Is approved by the Medicare program for the requested transplant Covered Services;
                   2. Is included in the Contract Administrator’s national transplant networks or has
                        arrangements with the Contract Administrator for the delivery of the requested
                        transplant Covered Services, based on appropriate approval criteria established by the
                        Plan; or

    WinCo Holdings, Inc. SPD                       31                                        1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 34 of 108
                    3. Is approved by the Contract Administrator based on the recommendation of the
                        Contract Administrator’s Medical Director.
               c. Expenses for the donor will be considered if they are not eligible for transplant benefits
                    under any other group/health plan and the recipient is covered under this Plan.
               d. Transportation costs including, but not limited to, ambulance transportation service or air
                    service for the donor or to transport a donated organ or tissue.
               e. If the recipient is eligible to receive benefits for these transplant services, organ
                    procurement charges will be paid for the donor, even if the donor is not a Participant.
                    Benefits will be charged to the recipient’s coverage.
               f. If a Participant is the donor and the recipient is not a Participant, the Plan will not pay the
                    donor’s expenses.
        C. Transplant Services Exclusions and Limitations
           In addition to any other exclusions and limitations of this Plan, the following exclusions and
           limitations apply to transplant services:

           No benefits are available under this Plan for the following services:
           1. Transplants of brain tissue or brain membrane, islet tissue, pancreas, intestine, pituitary and
               adrenal glands, hair transplants, or any other transplant not specifically named as a Covered
               Service in this section; or for artificial organs, including but not limited to, an artificial heart or
               pancreas.
           2. Any eligible expenses of a donor related to donating or transplanting an organ or tissue unless
               the recipient is a Participant who is eligible to receive benefits for transplant services.
           3. The cost of a human organ or tissue that is sold rather than donated to the recipient.
           4. Living expenses for the recipient, donor or family members.
           5. Any complication to the donor arising from a donor’s transplant Surgery is not a covered benefit
               under the Participant transplant recipient’s Plan.
           6. Costs covered or funded by Governmental, foundation or charitable grants or programs; or
               Physician fees or other charges if no charge is generally made in the absence of insurance
               coverage.
11.9.7 Surgical/Medical Services
       A. Surgical Services
           1. Surgery performed by a Physician or other Provider.
           2. Benefits for multiple surgical procedures performed during the same operative session by one
               or more Physicians or other Providers shall be calculated based upon the Plan’s Maximum
               Allowance and payment guidelines.
           3. Surgical Supplies - When a Physician or other Provider performs covered Surgery in the office,
               benefits are available for a sterile suture or Surgery tray normally required for minor surgical
               procedures.
           4. Surgical Assistant - Medically Necessary services rendered by a Physician or other appropriately
               qualified surgical assistant who actively assists the operating surgeon in the performance of
               covered Surgery where an assistant is required; however, benefits are not available for a surgical
               assistant if an intern, resident or house staff member is available. The percentage of the
               Maximum Allowance that will be used as the actual Maximum Allowance for purposes of
               calculating the amount of payment under this section for Covered Services rendered by a
               surgical assistant shall be 20% for a Physician assistant and 10% for other appropriately qualified
               surgical assistants.
           5. Surgical Procedures include reconstructive Surgery, to correct damage caused by a birth defect
               resulting in the malformation or absence of a body part or an Accidental Injury; oral Surgery,
               which is not covered by the dental Plan or otherwise excluded; functional rhinoplasty; functional
               blepharoplasty; circumcision; surgical reproductive sterilization; surgical procedures to correct
               morbid obesity, and podiatry Surgery.
           6. Anesthesia - Administration of anesthesia ordered by the attending Physician and rendered by a

    WinCo Holdings, Inc. SPD                         32                                          1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 35 of 108
               Physician or other Provider, other than the surgeon or surgical assistant, in conjunction with a
               covered surgical procedure.
           7. Second and Third Surgical Opinion
               a. Services consist of a Physician's consultative opinion to verify the need for elective Surgery
                     as first recommended by another Physician.
               b. Specifications
                     1. Elective Surgery is covered Surgery that may be deferred and is not an emergency.
                     2. Use of a second consultant is at the Participant's option and cost.
                     3. A second opinion must be rendered by a Physician other than the Physician who first
                          recommended elective Surgery.
                     4. If the first recommendation for elective Surgery conflicts with the second consultant's
                          opinion, then a third consultant's opinion is a Covered Service.
                     5. The third consultant must be a Physician other than the Physician who first
                          recommended elective Surgery or the Physician who was the second consultant.
        B. Inpatient Medical Services
           Inpatient medical services, including acute care of mental/nervous conditions, rendered by a
           Physician or other Professional Provider to a Participant who is receiving Covered Services in a
           Hospital, Licensed Skilled Nursing Facility, Licensed Alcoholism and/or Substance Abuse Treatment
           Facility, Licensed Day/Night Alcoholism and/or Substance Abuse Treatment Facility or Licensed
           Psychiatric Hospital.

            Consultation services when given to a Participant as an Inpatient of a Hospital by another Physician
            at the request of the attending Physician. Consultation services do not include staff consultations
            that are required by Licensed General Hospital rules and regulations.

           Charges for Inpatient well-baby services provided by a Physician or other Professional Provider
           during the initial Hospital confinement of a newborn will be considered separately from the
           mother’s expenses.
       C. Outpatient Medical Services
           The following Outpatient medical services given by a Physician or other Professional Provider to a
           Participant who is an Outpatient, provided such services are not related to pregnancy or chiropractic
           care, except as specifically provided elsewhere in this section.
           1. Emergency Care - Medical care for the treatment of an Accidental Injury, Disease, or Illness.
           2. Special Therapy Services - Deep Radiation Therapy or Chemotherapy for a malignancy when
               such therapy is performed in the Physician's office.
           3. Home, Office And Other Outpatient Visits - Medical Care visits and consultations for the
               examination, diagnosis or treatment of an Accidental Injury, Disease, condition or Illness.
11.9.8 Diagnostic Services
       Services used to establish or confirm a diagnosis provided such services are not related to chiropractic
       care except as specifically provided elsewhere in this section. Diagnostic Services include
       mammograms, diagnostic x-rays, diagnostic laboratory services, ultrasound, amniocentesis, magnetic
       resonance imaging (MRI) and allergy testing.
11.9.9 Therapy Services
       A. Radiation Therapy
       B. Chemotherapy
       C. Renal Dialysis (Kidney Dialysis)
           1. The Plan has entered into an agreement with a third-party, to manage Dialysis costs. The Contract
               Administrator must be contacted by the Participant’s nephrologist and/or the Dialysis treatment
               clinic before the onset of treatment. If the nephrologist and/or Dialysis treatment clinic has not
               entered into an agreement with the Contract Administrator, payment for all Dialysis services and
               supplies will be strictly limited to the UCR reimbursement rate as defined by the Plan, and all other
               plan limitations and exclusions shall apply.

    WinCo Holdings, Inc. SPD                        33                                         1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 36 of 108
        D. Physical Therapy
             1. Payment is limited to Physical Therapy services related to developmental and rehabilitative care,
                where there is a reasonable expectation that the services will produce significant improvement
                in the Participant's condition in a reasonable period of time. Physical Therapy services are
                covered when performed by:
                1. A Physician;
                2. A registered Physical Therapist, provided the Covered Services are directly related to a
                     written treatment regimen prepared by the Physical Therapist; or
                3. A Podiatrist.
             2. No benefits are provided for:
                a. The following Physical Therapy services when the specialized skills of a registered Physical
                     Therapist are not required:
                     1. Repetitive exercises to improve gait and maintain strength and endurance;
                     2. Range of motion and passive exercises that are not related to restoration of a specific
                         loss of function but are useful in maintaining range of motion in paralyzed extremities;
                     3. Assistance in walking, such as that provided in support for feeble or unstable patients.
                b. Facility-related charges for Outpatient Physical Therapy services, health club dues or
                     charges, or Physical Therapy services provided in a health club, fitness facility or similar
                     setting; or
                c. General exercise programs even when recommended by a Physician or a chiropractic
                     Physician, and even when provided by a registered Physical Therapist.
        E. Occupational Therapy
             1. Payment is limited to Occupational Therapy services related to developmental and rehabilitative
                care, where there is a reasonable expectation that the services will produce significant
                improvement in the Participant's condition in a reasonable period of time. Occupational
                Therapy services are covered when performed by:
                a. A Physician; or
                b. A licensed Occupational Therapist provided the Covered Services are directly related to a
                     written treatment regimen prepared by a licensed Occupational Therapist and approved by
                     a Physician.
             2. No benefits are provided for:
                a. Facility-related charges for Outpatient Occupational Therapy services, health club dues or
                     charges, or Occupational Therapy services provided in a health club, fitness facility or similar
                     setting; or
                b. General exercise programs, even when recommended by a Physician or a chiropractic
                     Physician, and even when provided by a licensed Occupational Therapist.
        F. Respiration Therapy
        G. Speech Therapy
             1. Payment is limited to Speech Therapy services to restore speech loss due to an Illness, injury, or
                surgical procedure. Speech Therapy services must be performed by:
                a. A Physician, or
                b. A Certified Speech Therapist provided the services are directly related to a written
                     treatment regimen designed by the Certified Speech Therapist.
        H. Enterostomal Therapy
        I. Growth Hormone Therapy
             1. Benefits for this therapy are only available as Prior Authorized and approved where Medically
                Necessary.
        J. Outpatient and/or Home Intravenous Therapy
             1. Benefits for this therapy are only available as Prior Authorized and approved where Medically
                Necessary.
11.9.10 Skilled Nursing Care Services
        Professional nursing services that can only be furnished by a Licensed Registered Nurse (R.N.) or a

    WinCo Holdings, Inc. SPD                         34                                         1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 37 of 108
        Licensed Practical Nurse (L.P.N.), when the services are Medically Necessary and do not constitute
        Custodial Care; provided such Nurse does not ordinarily reside in the Participant's household or is not
        related to the Participant by blood or marriage. Benefits are limited to 20 visits per Participant, per
        Calendar Year. No benefits shall be provided during any period of time in which the Participant is
        receiving services for Hospice Covered Services.
11.9.11 Hospice Home Care Services
        A. The following benefits are provided only for services and supplies furnished by a Licensed Hospice
            Provider:
            1. Hospice nursing care visits limited to two visits in any day except during a period of continuous
                crisis care or respite care. A visit is limited to no more than two hours of continuous skilled
                nursing care or four hours of continuous Home Health aide services.
            2. Medical care rendered by a Hospice Physician.
            3. Hospice Physical Therapy, Occupational Therapy, Speech Therapy and Respiration Therapy
                provided by certified or registered therapists.
            4. Medical social services, psychological social assessment and counseling of a Participant as part
                of a Hospice plan of treatment provided by Licensed Certified Social Worker with private
                practice endorsement.
            5. Individual and group counseling services, for immediate family members and the primary care
                giver, related to coping with the Participant's condition.
            6. Initial and follow-up dietary counseling sessions provided by a certified dietician.
            7. Continuous crisis care limited to two occurrences of no more than four days each within a three-
                month period. To qualify for continuous crisis care, at least 50% (but in no case less than eight
                hours) of the total number of continuous hours of care in any day must require skilled nursing
                care. Home Health aide care may be used to augment the Skilled Nursing Care as determined by
                the Participant’s condition.
            8. Medical and surgical supplies, Durable Medical Equipment, and oxygen and its administration.
            9. Respite care limited to five days during a three-month period.
        B. Hospice Conditions
            Benefits provided under other benefit sections of this Plan are available except as modified by this
            section. Benefits are provided only for covered Hospice services included in a Hospice plan of
            treatment.

           A Participant must specifically request benefits and must meet the following conditions to be
           eligible for Hospice benefits:
           1. The attending or primary Physician must certify that the Participant is a terminally ill patient.
           2. The Participant must live within the licensed Hospice's local geographical area.
           3. The Participant must be formally accepted by the licensed Hospice.
           4. The Participant must have a designated volunteer primary care giver at all times.
           5. Services and supplies must be prescribed by the attending Physician and included in a Hospice
                plan of treatment. The Hospice must notify Contract Administrator within one working day of
                any change in the Participant's condition or plan of treatment that may affect the Participant's
                eligibility for Hospice benefits.
           6. Palliative care, which controls pain and relieves symptoms but does not provide a cure and must
                be appropriate to the Participant's Illness.
        C. Hospice Exclusions and Limitations
           No benefits are provided for:
           1. Covered Hospice services not included in a Hospice plan of treatment and not provided or
                arranged and billed for through a licensed Hospice.
           2. Continuous skilled nursing care except as specifically provided as a part of respite care or
                continuous crisis care.
           3. Hospice benefits in any period of time in which a Participant is receiving Home Health Skilled
                Nursing Care benefits.

    WinCo Holdings, Inc. SPD                       35                                        1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 38 of 108
11.9.12 Chiropractic Care Services
        Services rendered, referred or prescribed by a chiropractic Physician when practicing within the scope of
        license.
11.9.13 Durable Medical Equipment
        A. Only when used in conjunction with an otherwise covered Medically Necessary condition.
            1. When prescribed by an attending Physician or other Provider within the scope of license and
                 required for therapeutic use;
            2. Original fitting adjustment and placement of orthopedic braces, casts, splints, crutches, cervical
                 collars, head halters, and traction apparatus are examples of covered benefits;
            3. Primarily used for medical purposes and not for convenience, personal comfort, or other
                 nontherapeutic purposes;
            4. Required for Activities of Daily Living;
            5. Not for duplication or replacement of lost, damaged, or stolen items; for less than five years,
                 whether or not the item being replaced was covered under this Plan, and regardless of the
                 reason for replacement; and
            6. Not attached to a home or vehicle.
        B. Batteries only when used to power a wheelchair or an insulin pump for treatment of diabetes.
        C. Continuous passive motion therapy for any indication for up to 21 days of continuous coverage from
            the first day applied.
        D. Benefits for an insulin infusion pump will be reviewed for Medical Necessity.

        The Plan will not provide payment for covered rental equipment that is subsequently purchased, and
        cumulative rental costs are deducted from the purchase price. Oxygen and rental of equipment required
        for its use, not to exceed the purchase price of such equipment. Benefits include expenses related to
        necessary repairs and maintenance.
11.9.14 Prosthetic Appliances
        The purchase, fitting, necessary adjustment, repair and replacement of prosthetic appliances including
        post mastectomy prostheses. Prosthetic appliances are devices that replace all or part of an absent
        body organ or to aid in their function when impaired, including contiguous tissue, or replace all or part
        of the function of a permanently inoperative or malfunctioning body organ, such as artificial limbs and
        eyes. Benefits for prosthetic appliances are subject to the following limitations:
        A. To be eligible for benefits, the prosthetic appliance must be Prior Authorized by the Plan.
        B. In all cases, benefits shall not exceed the cost of the standard, most economical prosthetic appliance
             that is consistent, according to generally accepted medical treatment practices, with the
             Participant's condition.
        C. Benefits shall not be provided for dental appliances or major artificial organs, including but not
             limited to, an artificial heart and pancreas.
        D. Benefits for a required contact lens or a pair of eyeglasses following cataract Surgery shall be limited
             to the first contact lens or pair of eyeglasses, which must be purchased within 90 days after cataract
             Surgery.
        E. Benefits shall not be provided for the rental or purchase of any synthesized or artificial speech or
             communication output device or system or any similar device, appliance or computer system
             designed to provide speech output or to aid an inoperative or unintelligible voice, except for voice
             boxes used to replace all or part of a surgically removed larynx.
11.9.15 Orthotic Devices
        Orthotic devices are any rigid or semi rigid supportive device that restricts or eliminates motion of a
        weak or diseased body part. Orthotic devices shall include, but not be limited to: Medically Necessary
        braces, back or special surgical corsets, splints for extremities, trusses, arch supports, orthotics,
        orthopedic or corrective shoes and other supportive appliances for the feet, when prescribed by a
        Physician, chiropractic Physician, podiatrist or physical therapist. Garter belts are not considered
        orthotic devices.


    WinCo Holdings, Inc. SPD                        36                                        1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 39 of 108
11.9.16 Dental Services Related To Accidental Injury
        Dental services unless otherwise excluded by this Plan, which are rendered by a Physician or dentist and
        required as a result of Accidental Injury to the jaw, sound natural teeth, mouth or face, when such
        Accidental Injury occurred while the Participant is covered under this Plan. Such dental services shall be
        covered only for the 12-month period immediately following the date of injury. Injury as a result of
        chewing or biting shall not be considered an Accidental Injury.
        A. Dental services required as the result of an Accidental Injury. Services include, but are not limited to,
            crowns, caps, bridges, and root canals.
        B. When the Plan determines the following to be Medically Necessary:
            1. Maxillary and/or mandibular procedures;
            2. Upper/lower jaw augmentation or reduction procedures, including developmental corrections
                or altering of vertical dimension;
            3. Orthognathic services; or
            4. Services for congenital oligodontia or anodontia.
        C. For repairs of physical damage to sound natural teeth, crowns, and the supporting structures
            surrounding teeth when:
            1. Such damage is a direct result of an accident independent of Disease or bodily infirmity or any
                other cause;
            2. Medical advice, diagnosis, care, or treatment was recommended or received for the injury at the
                time of the accident; and
            3. Repairs are initiated within one year of the date of the accident.

        No benefits are available for orthodontia, whitening, caps, or for beautification.

        Benefits for dental services under this medical provision shall be secondary to dental benefits available
        to a Participant under another benefit section of this Plan or available under a dental policy of
        insurance, contract or underwriting plan that is separate and distinct from this Plan.
11.9.17 Inpatient Physical Rehabilitation Only
        Benefits are provided for Inpatient physical rehabilitation subject to the following:
        A. Admission for Inpatient physical rehabilitation must occur within 120 days of discharge from an
            Acute Care Licensed General Hospital.
        B. Continuation of benefits is contingent upon approval by the Contract Administrator of a physical
            rehabilitation plan of treatment and documented evidence of patient progress submitted to the
            Contract Administrator at least twice each month.
11.9.18 Outpatient Diabetes Education
        Outpatient diabetes education is a Covered Service for Participants who are either newly diagnosed with
        diabetes or have had a recent complication of diabetes. Outpatient diabetes education includes
        instruction in the basic skills of diabetes management through books/educational material as well as an
        individual or group consultation with a certified diabetes educator, nurse or dietician.

        Coverage for Outpatient diabetes education is contingent upon:
        A. Approved programs are Hospital based and meet the standards of the American Diabetes
            Association or are supervised by a Certified diabetes educator or by a nurse educator with
            documented credentials;
        B. Referral by a Physician;
        C. The program must provide written communication back to the referring Physician; and
        D. Benefits for the program are contingent upon completion of the program.
11.9.19 Covered Contraceptive Methods
        Covered Services include all prescribed Food and Drug Administration approved contraceptive methods
        including carrier methods, hormonal methods, implanted devices, emergency contraception,
        sterilization procedures, and patient education and counseling. There are no benefits under your
        medical benefits for:

    WinCo Holdings, Inc. SPD                        37                                         1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 40 of 108
        A. Over-the-counter items including, but not limited to condoms, spermicides, and sponges.
        B. Prescribed contraceptives that could otherwise be purchased over-the-counter.
        C. Oral contraceptive Prescription Drugs and other prescription hormonal contraceptives. Refer to
            Section 15 for more information.
11.9.20 Breastfeeding Support
        Breastfeeding support, counseling, and equipment are provided for the duration of breastfeeding.
        Some services may be provided before and after birth. Equipment includes the rental and/or purchase
        of a manual or electric breast pumps. Hospital grade pumps require a prior authorization. The
        breastfeeding support and supplies must be prescribed by a Covered Provider.
11.9.21 Prescription Drug Benefits
        Refer to Section 15.
11.9.22 Surgical and Non-Surgical Treatment for Morbid Obesity
        Treatment for Morbid Obesity will be considered if a Participant meets the definition of Morbid Obesity.
        Treatment must be provided by a covered Provider.

        Covered treatment includes surgical procedures and non-surgical treatment to correct Morbid Obesity.
        Refer to the Section 14 for treatment that is not covered, even for Morbid Obesity. In any case, this Plan
        will not cover surgeries designed to improve appearance or remove excess skin (even if excess skin is
        caused by weight loss as a result of gastric bypass Surgery). A Prior Authorization is required before
        receiving services.
11.9.23 Psychiatric Care Services
        A. Inpatient Psychiatric Care
             The benefits provided for Inpatient Hospital services and Inpatient medical services in this section
             are provided for mental or nervous conditions.
        B. Outpatient Psychiatric Care
             The benefits provided for Outpatient Hospital services and Outpatient medical services in this
             section are provided for mental or nervous conditions.
11.9.24 Post-Mastectomy/Lumpectomy Reconstructive Surgery
        Reconstructive Surgery in connection with a mastectomy/lumpectomy, in a manner determined in
        consultation with the attending Physician and the Participant, including:
        A. Reconstruction of the breast on which the mastectomy/lumpectomy was performed;
        B. Surgery and reconstruction of the other breast to produce a symmetrical appearance; and
        C. Prostheses and treatment of physical complications at all stages of the mastectomy/lumpectomy,
             including lymphedemas.
11.9.25 Preventive/Wellness Care Services
        Benefits are provided for:
         Alcohol Misuse Assessment
         Anemia Screening
         Annual Adult Physical Examinations
         Aortic Aneursym Ultrasound
         Autism Screening for Children at 18 and 24 Months
         Behavioral Assessments for Children
         Blood Pressure Screening for Children
         Bone Density
         Breast Cancer Chemoprevention Counseling for Women at High Risk
         Breast Cancer Genetic Test Counseling (BRCA) for Women at High Risk
         Cervical Cancer Screening
         Cervical Dysplasia Screening for Adolescents
         Chemistry Panels
         Cholesterol Screening
         Colorectal Cancer Screening (Colonoscopy, Sigmoidoscopy, Fecal Occult Blood Test)

    WinCo Holdings, Inc. SPD                       38                                        1/1/2017
  Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 41 of 108
       Complete Blood Count (CBC)
       Depression Screening
       Development Screening for Children at Higher Risk of Lipid Disorders
       Diabetes Screening
       Dietary Counseling (limited to three (3) visits per Insured, Per Benefit Period)
       Domestic and Interpersonal Violence Screening and Counseling for Women
       Fluoride Chemoprevention Supplements for Children Without Fluoride in Water Source
       Genetic Counseling for High Risk Family History of Breast or Ovarian Cancer
       Gestational Diabetes Screening for Pregnant Women
       Gonorrhea Preventive Medication for the Eyes of All Newborns
       Health Risk Assessment for Depression
       Hearing Screening for Newborns
       Hematocrit or Hemoglobin Screening for All Children
       Hemoglobinopathies or Sickle Cell Screening for Newborns
       Hepatitis B Virus Screening for Pregnant Women and People at High Risk
       Hepatitis C Screening for Adults at Increased Risk, and One Time for Those Born 1945-1965
       HIV Screening
       Human Papillomavirus (HPV) Testing
       Hypothyroidism Screening for Newborns
       Iron Deficiency Screening for Pregnant Women
       Iron Supplements for Children Ages 6 to 12 Months at Risk for Anemia
       Lead Screening for Children at Risk of Exposure
       Lipid Disorder Screening
       Lung Cancer Screening for Adults at High Risk
       Medical History for All Children Throughout Development Ages
       Newborn Hearing Test
       Newborn Metabolic Screening (PKU, Thyroxine, Sickle Cell)
       Obesity Screening and Counseling
       Oral Health Risk Assessment for Young Children Ages
       Osteoporosis Screening for Women Over Age 60 Depending on Risk Factors
       Pap Test
       Phenylketonuria (PKU) Screening for Newborns
       PSA Test
       Rh(D) Incompatibility Screening for Pregnant Women
       Routine or Scheduled Well-Baby and Well-Child Examinations
       Rubella
       Screening EKG
       Screening Mammogram
       Sexually Transmitted Infection (STI) Prevention Counseling and Screening for Adolescents at Higher
        Risk
       Sexually Transmitted Infection (STI) Prevention Counseling for Adults at High Risk
       Smoking Cessation Counseling Visit
       Thyroid Stimulating Hormone (TSH)
       Transmittable Diseases Screening (Chlamydia, Gonorrhea, HIV, Syphilis, Tuberculosis (TB))
       Tuberculin Testing for Children at Higher Risk of Tuberculosis
       Urinalysis (UA)
       Urine Culture for Pregnant Women
       Vision Screening for All Children



WinCo Holdings, Inc. SPD                      39                                       1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 42 of 108
         Routine Immunizations include:
         Diphtheria, Tetanus, Pertussis (Whooping Cough)
         Hepatitis A
         Hepatitis B
         Human papillomavirus (HPV)
         Inactivated Poliovirus
         Influenza (flu shot)
         Measles, Mumps, Rubella
         Meningococcal
         Pneumococcal
         Poliovirus, Poliomyelitis (Polio)
         Rotavirus
         Varicella (chicken pox)
         Zoster

         The specifically listed preventive care services and Immunizations may be adjusted accordingly to
         coincide with federal government changes, updates, and revisions. For a complete list of covered
         preventative care services go to: https://www.healthcare.gov/what-are-my-preventive-care-benefits.
11.9.26 Sleep Apnea
        Benefits are provided for Covered Services, covered Hospital services and Surgical/medical services
        included in a sleep apnea plan of treatment that has been Prior Authorized. Sleep apnea, for the purpose
        of this Plan, is the cessation of breathing for significant periods during sleep. During the apneic periods,
        the O2 saturation decreases, arterial pressures increase, and the heart rate slows.
11.9.27 Nutritional Therapy
        In order to be eligible for nutritional therapy benefits a Participant must be unable to take adequate
        calories by normal feeding. The nutritional therapy must be prescribed by a Physician, medically
        necessary, necessary to sustain life, be used in conjunction with a feeding tube and must be used only
        when pureed, normal diets cannot be used. Nutritional therapy supplies must be purchased from a
        Durable Medical Equipment supplier.
11.9.28 Vision Therapy/Vision Orthoptics
        Vision therapy encompasses a wide variety of non-surgical methods to correct or improve specific visual
        dysfunctions. Orthoptics and pleoptics are common forms of vision therapy. Orthoptics are exercises
        designed to improve the function of the eye muscles. These exercises are considered particularly useful
        in the treatment of strabismus (cross-eyes). Pleoptics are exercises designed to improve impaired vision
        when there is no evidence of organic eye Diseases.
11.9.29 Tobacco Cessation
        Tobacco cessation will be covered as a preventative service and includes the following:
        A. 4 session of individual, group, and phone counseling.
        B. 90 days of all FDA-approved smoking cessation medications.
        C. 2 quit attempts per year.
        D. No prior authorization for treatments.
11.9.30 Cochlear Implants
        For pre lingual deafness in children or post lingual deafness in adults in limited circumstances that satisfy
        the Plan’s criteria. Must be Preauthorized. One per lifetime. The repair and/or replacement of external
        components falls under the Durable Medical Equipment benefit.




    WinCo Holdings, Inc. SPD                         40                                         1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 43 of 108

                                Section 12 – Medical - Prior Authorization

12.1   The Plan works to manage medical costs while protecting the quality of care. The Plan’s healthcare management
       program reviews three aspects of medical care: appropriateness of the care setting, Medical Necessity, and
       appropriateness of Hospital lengths of stay. You benefit from this process because it reduces unnecessary
       medical expenses, enabling the Plan to manage health care costs for you. The healthcare management process
       takes several forms.

       The Employer desires to provide its Employees and their Dependent(s) with a health care plan that financially
       protects them from significant health care expenses and assures them of quality care. To ensure this, the
       Employer has Prior Authorization services in place which include: preadmission review, emergency admissions
       review, maternity care review, continued stay review, discharge planning and individual benefits management.
       These affect the benefits the Participant is entitled to receive for Covered Services.
12.2   Preadmissions Review
       A. Preadmission review is required for all Inpatient admissions of a Participant except Covered Services subject
           to emergency admissions review.
       B. Requests for preadmission review must be made to the Contract Administrator, by the Participant as soon
           as the Participant knows that he or she will be admitted as an Inpatient and must be made prior to any
           Inpatient admission unless preadmission is not required as specified above.
       C. Preadmission review is an evaluation by the Contract Administrator, on behalf of the Plan, for a Participant’s
           proposed Inpatient admission to a Licensed General Hospital or any other Facility provider or before
           receiving Home Health Care services. The Medical Necessity of the proposed Inpatient admission and the
           attendant course of treatment during that admission shall be evaluated by the Contract Administrator, on
           behalf of the Plan, which shall approve or disapprove benefits for the proposed course of Inpatient
           treatment.
       D. Within three working days after the Contract Administrator receives a timely request for preadmission
           review, the Contract Administrator shall notify the Participant and the attending Provider(s) involved of its
           determination, or request additional information necessary to enable Contract Administrator to make an
           informed determination.
12.3   Emergency Admission Review
       When an unplanned Inpatient admissions occurs for Emergency Conditions, maternity delivery services or an
       unscheduled cesarean section delivery, and preadmission review cannot be completed prior to admission due to
       the Participant’s condition, the Participant, or his or her representative, must notify the Contract Administrator
       within 48 hours of the admission; or if the admission is on a weekend or legal holiday, by the end of the next
       working day after the admission. If the Emergency Condition, maternity delivery services or unscheduled
       cesarean section delivery renders it Medically Necessary for the Participant to provide such notice, the
       Participant shall immediately notify Contract Administrator of the admission when it is no longer medically
       impossible to do so. Within three working days after Contract Administrator receives a timely request for
       emergency admission review, Contract Administrator shall notify the Participant and the attending Provider(s)
       involved of its determination.
12.4   Maternity Care Review
       The primary objective of the maternity care review is to anticipate the possibility of a high risk or moderate risk
       pregnancy. A request for maternity care review must be made to the Contract Administrator by the Participant
       during the first trimester of the pregnancy. First trimester is defined based off of the first missed menstrual
       cycle. If the Participant’s coverage becomes effective after the first trimester, the Participant must contact the
       Contract Administrator within the first two months of coverage. When a request for maternity care review is
       received, the Contract Administrator will work with the Participant to complete a questionnaire concerning her
       general health and medical history. This information will be discussed with the attending Physician to help
       determine the risk factor of the pregnancy.




           WinCo Holdings, Inc. SPD                        41                                        1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 44 of 108
       Maternity stays will not be reduced to less than 48 hours for normal deliveries or 96 hours for cesarean section
       deliveries. The Participant must also contact Contract Administrator again at the time of admission to the
       Hospital for delivery in accordance with the terms stated in emergency admission review section.
12.5   Numbers to Call for Prior Authorization
       Contact the Contractor Administrator for Prior Authorization. The telephone numbers are listed under Plan
       Information and Contract Administrators.
12.6   Continued Stay Review
       The Contract Administrator shall contact the attending Physician the day before the Participant is proposed to
       be discharged. If the Participant will not be discharged as originally proposed, the Contract Administrator, on
       behalf of the Plan, shall evaluate the Medical Necessity of the continued stay and approve or disapprove
       benefits for the proposed course of Inpatient treatment.
12.7   Discharge Planning
       The Contract Administrator, on behalf of the Plan, shall provide information about benefits for various post
       discharge courses of treatment.
12.8   Individual Benefits Management
       Individual benefits management addresses, as an alternative to providing Covered Services, the Contract
       Administrator’s discretionary consideration, on behalf of the Plan, of economically justified alternative benefits.
       The decision to allow alternative benefits will be made by the Contract Administrator, on behalf of the Plan, on a
       case-by-case basis. The Contract Administrator’s determination to cover and pay for alternative benefits for the
       Participant will not be deemed to waive, alter or affect the Plans right to reject any other or subsequent request
       or recommendation. The Contract Administrator, on behalf of the Plan, may elect to provide alternative benefits
       in individual cases if the Participant (or their legal guardian) and their attending Physician concur in the request
       for and in the advisability of alternative benefits in lieu of specified Covered Services, and, in addition, the
       Contract Administrator concludes that substantial future expenditures for Covered Services for a Participant will
       be significantly diminished by providing such alternative benefits under an individual benefits management
       program.
12.9   Benefit Determination
       When a required preadmission review, maternity care review, or emergency admission review is requested and
       completed and benefits for the proposed course of treatment are approved, benefits will be paid as described in
       the Plan.

      In the event a required preadmission review, maternity care review, or emergency admission review is not
      properly completed by the Participant, or a preadmission review or emergency admission review is completed
      by a Participant but benefits for the proposed course of Inpatient treatment are not approved by the Contract
      Administrator, eligible expenses for the Covered Services will be reduced by $400 per admission. In addition,
      if the Participant did not contact the Contract Administrator during the first trimester of the Participant’s
      pregnancy and at the time of admission, benefits will be reduced by $400. This reduction will not apply toward
      the Participant’s Out-of-Pocket maximum. Benefits for the balance will be paid as set forth in the applicable
      benefits section(s) of this Plan.
12.10 Dialysis/ESRD
      The Plan’s dialysis cost management program, described herein, is a cost containment program designed for
      Participants requiring dialysis treatment(s). This Plan has retained a third-party, see Plan Information and
      Contract Administrators, for purposes of pre-certification, utilization review, and case management applicable
      to all Dialysis treatment and supplies, for which benefits are sought from this Plan. This Plan will only provide
      coverage for Dialysis services and/or supplies only in accordance with the following process.

       The Contract Administrator Dialysis must be contacted by the Participant’s nephrologist and/or the Dialysis
       treatment clinic before the onset of treatment. If the Participant’s nephrologist and/or Dialysis treatment clinic
       has not entered into an agreement with the Contract Administrator Dialysis, payment for all Dialysis services and
       supplies will be strictly limited to the UCR rate as defined by the Plan, and all other Plan Limitations and
       Exclusions shall apply.


           WinCo Holdings, Inc. SPD                        42                                         1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 45 of 108
      Please contact the Contract Administrator Dialysis before treatment begins. To receive benefits for Dialysis
      services and/or supplies, the Participant must utilize the Contract Administrator Dialysis in accordance with
      these instructions.
12.11 Prior Authorization Requirements In or Out of Network
      The following services require Prior Authorizations:
       All Inpatient Stays
       Cochlear Implants
       Eye Lid Surgery
       Durable Medical Equipment Purchase or Rental over $500
       Electroconvulsive Therapy (ECT)
       Epidural Sympathetic nerve blocks and facets
       Genetic Testing
       Growth Hormone Therapy
       Home Health Skilled Nursing Care
       Hyperbaric Oxygen Therapy
       IV infusions
       Intensive Outpatient Program (IOP)
       Outpatient or Home Intravenous Therapy
       Partial Hospitalization Program (PHP)
       Prosthetic Appliances
       Neuropsychological evaluation testing
       Residential Treatment Program
       Sleep Apnea – testing, Surgery for snoring/sleep problems
       Therapy injections
       Transplant services (bone marrow, liver, heart, lung, kidneys, etc.)
       Treatment of Morbid Obesity
       Vein
       Wound Pumps (negative pressure wound therapy electrical pumps and wound vacs)




            WinCo Holdings, Inc. SPD                       43                                       1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 46 of 108

                                   Section 13 – Medical - Other Provisions

13.1   Coordination of Benefits (COB)
       When you or your Dependent(s) have healthcare coverage under more than one health benefit plan, the Plan
       will coordinate benefits with the other healthcare coverage according to the COB rules set forth.

       When two Employees are legally married and are eligible Employees with this Employer, both may elect single
       coverage through this Plan, or one may elect to be covered as a Dependent of the other, but may not also elect
       single coverage. When both are enrolled for coverage as Employees under this Plan, Dependent children can be
       covered under either Employee's coverage, but not both.

       If two legally married Employees are covered as Employees under this Plan and one of them terminates, the
       terminating Employee and any of his/her covered Dependent(s) will be permitted to immediately enroll under
       the remaining Employee's coverage, provided written application is made and received within 31 days of loss of
       coverage. Such coverage shall be deemed a continuation of prior coverage and any previous benefit limitations,
       maximums, or waiting periods applied prior to the change in enrollment will be applied under the replacement
       coverage.
       13.1.1 Required Cooperation
                You are required to cooperate with the Plan in administering COB. Cooperation may include providing
                notice of other health benefit coverage, copies of divorce decrees, bills and payment notices from other
                payers, and/or signing documents required by the Plan to administer COB. Failure to cooperate may
                result in the denial of claims.
       13.1.2 Direct Payments
                The Plan may make a direct payment to another health benefit plan when the other plan has made a
                payment that was the responsibility of the Plan. This amount will be treated as though it was a benefit
                paid by the Plan, and the Plan will not have to pay that amount again.
13.2   Subrogation/Restitution
       At the discretion of the Plan, as a condition to receiving Benefits under the Plan, you and your Dependent(s)
       (hereinafter you) agree that the Plan is automatically subrogated to, and has a right to receive equitable
       restitution from, any right of recovery you may have against any third party as the result of an accident, illness,
       injury, or other condition involving the third party (hereinafter third-party event) that causes you to obtain
       Covered Services that are paid for by the Plan. At its discretion, the Plan is entitled to receive as equitable
       restitution the proceeds of any judgment, settlement, or other payment paid or payable in satisfaction of any
       claim or potential claim that you have or could assert against the third party to the extent of all Benefits paid by
       the Plan or payable in the future by the Plan because of the third-party event.

       Any funds you (or your agent or attorney) recover by way of settlement, judgment, or other award from a third
       party or from your own insurance due to a third-party event as described in this section may be required to be
       held by you (or your agent or attorney) in a constructive trust for the benefit of the Plan until the Plan’s
       equitable restitution interest has been satisfied.

       The Plan shall have the right to intervene in any lawsuit, threatened lawsuit, or settlement negotiation involving
       a third party for purposes of asserting and collecting its equitable restitution interest as described in this section.
       The Plan shall have the right to bring a lawsuit against, or assert a counterclaim or cross-claim against, you (or
       your agent or attorney) for purposes of collecting the Plan’s equitable restitution interest or to enforce the
       constructive trust required by this section.

       At the discretion of the Plan, except for proceeds obtained from uninsured or underinsured motorist coverage,
       this contractual right of subrogation/restitution applies whether or not you believe that you have been made
       whole or otherwise fully compensated by any recovery or potential recovery from the third party and regardless


           WinCo Holdings, Inc. SPD                          44                                          1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 47 of 108
       of how the recovery may be characterized (e.g., as compensation for damages other than medical expenses).
       That is, the “make-whole doctrine” does not apply to the Plan.
       You are required by the Plan to:
       A. Promptly notify the Plan of all possible subrogation/restitution situations;
       B. Help the Plan or its designated agent to assert its subrogation/restitution interest;
       C. Not take any action that prejudices the Plan’s right of subrogation/restitution, including settling a dispute
           with a third party without protecting the Plan’s subrogation/restitution interest;
       D. Sign any papers required to enable the Plan to assert its subrogation/restitution interest;
       E. Grant to the Plan a first priority lien against the proceeds of any settlement, verdict, or other amounts you
           receive; and
       F. Assign to the Plan any benefits you may have under any other coverage to the extent of the Plan’s claim for
           restitution.

       The Plan’s right of subrogation/restitution exists to the full extent of any payments made, services provided, or
       expenses incurred on your behalf because of or reasonably related to the third-party event.

       You (or your agent or attorney) will be personally liable for the equitable restitution amount to the extent that
       the Plan does not recover that amount through the process described above.

       If you fail to fully cooperate with the Plan or its designated agent in asserting the Plan’s subrogation/restitution
       right, then limited to the compensation you (or your agent or attorney) have received from a third party, the
       Plan may reduce or deny coverage under the Plan and offset against any future claims. Further, the Plan may
       compromise with you on any issue involving subrogation/restitution in a way that includes your surrendering
       the right to receive further Services under the Plan for the third-party event.

       The Plan may reduce the equitable restitution required in this section to reflect reasonable costs or attorneys’
       fees incurred by you in obtaining compensation, as separately agreed to in writing between the Plan and your
       attorney.
13.3   Right of Recovery
       At the discretion of the Plan, it will have the right to recover any payment made in excess of the obligations of
       the Plan. This right of recovery will apply to payments made to you, your Dependent(s), your employer,
       Providers, or Facilities. If an excess payment is made by the Plan to you, you agree to promptly refund the
       amount of the excess. The Plan may, at its sole discretion, offset any future Benefits against any overpayment.
13.4   Exclusions and Limitations
       See Section 14 for exclusions.




           WinCo Holdings, Inc. SPD                         45                                         1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 48 of 108

                                   Section 14 – Exclusions and Limitations

14.1   General Exclusions and Limitations
       In addition to the exclusions and limitations below, any exclusions and limitations specified in a benefit section
       also apply to that section. No benefits will be provided for services, supplies, drugs or other charges that are:
       A.    Not specifically listed as a Covered Service.
       B.    Not Medically Necessary.
       C.    In excess of the Maximum Allowance.
       D.    For Hospital Inpatient or Outpatient care for extraction of teeth or other dental procedures, unless
             necessary to treat an Accidental Injury or unless an attending Physician certifies in writing that the
             Participant has a non-dental, life-endangering condition which makes Hospitalization necessary to
             safeguard the Participant's health and life.
       E.    Not prescribed by or upon the direction of a Physician or other Provider; or which are furnished by any
             individuals or facilities other than Licensed General Hospitals, Physicians, and other Providers.
       F.    Experimental and/or Investigational treatment, equipment, services or supplies. A drug, device, medical
             treatment or procedure is Experimental or Investigative:
             1. If the drug or device cannot be lawfully marketed without approval of the U.S. Food and Drug
                  Administration and approval for marketing has not been given at the time the drug or device is
                  furnished; or
             2. If the drug, device, medical treatment or procedure, or the patient informed consent document
                  utilized with the drug, device, treatment or procedure, was reviewed and approved by the treating
                  Facility’s institutional review board or other body serving a similar function, or if federal law requires
                  such review or approval; or
             3. If reliable evidence shows that the drug, device, medical treatment or procedure is the subject of on-
                  going phase I or phase II clinical trials, is the research, Experimental study or Investigational study of
                  on-going phase III clinical trials, or is otherwise under study to determine its maximum tolerated dose,
                  its toxicity, its safety, its efficacy or its efficacy as compared with a standard means of treatment or
                  diagnosis; or
             4. If reliable evidence shows that the prevailing opinion among experts regarding the drug, device,
                  medical treatment or procedure is that further studies or clinical trials are necessary to determine its
                  maximum tolerated dose, its toxicity, its safety, its efficacy or its efficacy as compared with a standard
                  means of treatment or diagnosis. Reliable evidence shall mean only published reports and articles in
                  the authoritative medical and scientific literature; the written protocol or protocols used by the
                  treating Facility or the protocol(s) of another Facility studying substantially the same drug, device,
                  medical treatment or procedure; or the written informed consent used by the treating Facility or by
                  another Facility studying substantially the same drug, device, medical treatment or procedure.
       G.    Provided for any condition, Disease, Illness or Accidental Injury to the extent that the Participant is
             entitled to benefits under occupational coverage, obtained or provided by or through the Employer under
             state or federal Workers' Compensation Acts or under Employer Liability Acts or other laws providing
             compensation for work-related injuries or conditions. This exclusion applies whether or not the
             Participant claims such benefits or compensation or recovers losses from a third-party. WinCo reserves
             the right to make an exception with regards to its self-insured workers compensation program.
       H.    Provided or paid for by any federal governmental entity or unit except when payment under this Plan is
             expressly required by federal law, or provided or paid for by any state or local Governmental entity or unit
             where its charges therefore would vary, or are or would be affected by the existence of coverage under
             this Plan Document; for which payment has been made under Medicare Part A and/or Medicare Part B or
             would have been made if a Participant had applied for such payment except when payment under this
             Plan is expressly required by federal law; or services furnished by or for the United States Government or
             any other Government unless payment is legally required.
       I.    Any Illness, injury or other condition, Disability or expense sustained as a result of being engaged in
             violation of any local, state or federal law as determined by the Administrator.

           WinCo Holdings, Inc. SPD                         46                                         1/1/2017
       Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 49 of 108
J.     Any court ordered treatment for drug and/or alcohol abuse, regardless of legal or illegal use.
K.     Intentional or accidental atomic explosion or other release of nuclear energy, whether in peacetime or
       wartime; participation in a civil revolution or a riot; duty as a member of the armed forces of any state or
       country; or a war or act of war which is declared or undeclared.
L.     Services furnished by a Provider who is related to the Participant by blood or marriage and/or who
       ordinarily dwells in the Participant's household.
M.     Received from a dental, vision or medical department maintained by or on behalf of an Employer, a
       mutual benefit association, labor union, trust or similar person or group.
N.     For Surgery intended mainly to improve appearance or for complications arising from Surgery intended
       mainly to improve appearance, except for:
       1. Reconstructive surgery necessary to treat an Accidental Injury, infection or other Disease of the
            involved part; or
       2. Reconstructive surgery to correct Congenital Anomalies in a Participant who is a Dependent child; or
       3. Reconstructive, corrective, and cosmetic services.
            a. Services provided for the following reasons are not covered:
                (i)   To improve form or appearance;
                (ii) To correct a deformity, whether congenital or acquired, without restoring physical function;
                (iii) To cope with psychological factors such as poor self-image or difficult social relations;
                (iv) As the result of an accident unless the service is reconstructive and rendered within 5 years
                      of the cause or onset of the injury, Illness, or therapeutic intervention, or a planned, staged
                      series of Services (as specifically documented in the Participant’s medical record) is initiated
                      within the five-year period;
                (v) To revise a scar, whether acquired through injury or Surgery, except when the primary
                      purpose is to improve or correct a functional impairment; or
                (vi) Treatment for venous telangiectasias (spider veins).
O.     Expenses for or related to the removal of prosthetic implants that were:
       1. Inserted in connection with cosmetic Surgery, regardless of the reason for removal; or
       2. Not inserted in connection with cosmetic Surgery, the removal of which is not currently medically
             necessary.
P.     Services rendered prior to the Participant's effective date; or during an Inpatient admission commencing
       prior to the Participant's effective date or services provided after the date coverage ends under this Plan.
Q.     For personal hygiene, comfort, beautification or convenience items even if prescribed by a Physician,
       including but not limited to: special mattresses, air conditioners, air purifiers, humidifiers, physical fitness
       equipment or programs, spas, hot tubs, whirlpool baths, waterbeds or swimming pools. Personal comfort
       or service items while confined in a Hospital, such as, but not limited to radio, television, telephone and
       guest meals.
R.     For telephone consultations, for failure to appropriately cancel or keep a scheduled visit or appointment,
       for completion of a claim form, preparation of medical reports, or itemized bills. For personal mileage,
       telephone calls, transportation, food, or lodging expenses to a local or distant medical Provider. For
       mileage, transportation, food, or lodging expenses billed by a Physician or other Provider.
S.     For Inpatient admissions that are primarily for Diagnostic Services or Therapy Services; or for Inpatient
       admissions when the Participant is ambulatory and/or confined primarily for bed rest, special diet,
       behavioral problems, environmental change or for treatment not requiring continuous bed care.
T.     For Inpatient or Outpatient Custodial Care; or for Inpatient or Outpatient services consisting mainly of
       educational therapy, behavioral modification, vocational or training services and supplies, self-care or self-
       help training, except as specifically provided as a Covered Service in this Plan Document.
U.     For any cosmetic or non-surgical foot care, including but not limited to treatment of corns, calluses,
       bunions (except for surgical care) and toenails (except for surgical care of ingrown or diseased toenails.
V.     Related to dentistry or dental treatment, except as specifically provided as a Covered Service in this Plan
       Document.
W.     Eyeglasses, contact lenses or the vision examination for prescribing or fitting eyeglasses or contact lenses,
       unless specifically provided as a Covered Service in this Plan Document.

     WinCo Holdings, Inc. SPD                         47                                          1/1/2017
        Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 50 of 108
X.     Hearing aids or examinations for the prescription or fitting of hearing aids.
Y.     Any treatment of either gender leading to or in connection with transsexual Surgery, gender
       transformation, services, treatment, Surgery, or counseling for gender dysphoria, including gender
       reassignment, are not covered.
Z.     Sexual dysfunction, or sexual inadequacy, including erectile dysfunction and/or impotence; including, but
       not limited to, sexual aids, vacuum devices and penile implants or medication in connection with
       treatment for impotence are not covered.
AA.    Made by a Licensed General Hospital for the Participant's failure to vacate a room on or before the
       Licensed General Hospital's established discharge hour.
AB.    Not directly related to the care and treatment of an actual condition, Illness, Disease or Accidental Injury
       except as specifically provided as a Covered Service in this Plan Document.
AC.    Furnished by a Facility that is primarily for Custodial Care, or a place for treatment for the aged, or that is
       primarily a nursing home, a Convalescent Hospital, sanitarium, or a rest home.
AD.    For Acute Care, rehabilitative care, or diagnostic testing, except as specified as a Covered Service in this
       Plan; for mental or nervous conditions and substance abuse or addiction services not recognized by the
       American Psychiatric and American Psychological Association.
AE.    Treatment of or related to sleep disorders.
AF.    Treatment for family, gambling, or sex counseling.
AG.    Treatment for biofeedback and hypnosis, unless specifically provided as a Covered Service in this Plan
       Document.
AH.    Expenses for education, counseling, job training or care for learning disorders or behavioral problems,
       whether or not services are rendered in a Facility that also provides medical and/or mental/nervous
       treatment.
AI.    Incurred by an eligible Dependent child for care or treatment of any condition arising from or related to
       pregnancy, childbirth, delivery, a voluntary or involuntary complication of pregnancy or abortion.
AJ.    Elective abortion whether a covered Employee, spouse, or Dependent child.
AK.    Developmental malformations related to teeth or structures supporting the teeth; for appliances, splints
       or restorations necessary to increase vertical dimensions or restore the occlusion, except as specifically
       provided as a Covered Service in this Plan Document; for orthognathic Surgery, including services and
       supplies to augment or reduce the upper or lower jaw; for implants in the jaw; for pain, surgical or non-
       surgical treatment or diagnostic testing or evaluation related to the misalignment or discomfort of the
       temporomandibular joint (jaw hinge), including splinting services and supplies; for surgical or non-surgical
       for the treatment of malocclusion; for alveolectomy or alveoloplasty when related to tooth extraction; for
       surgical or nonsurgical treatment of craniomandibular disorder; and for other conditions of the joint
       linking the jawbone and skull, and the muscles, nerves and other tissues related to that joint.
AL.    Use of operating, cast, examination or treatment rooms or for equipment located in a Provider’s office or
       Facility, except for emergency room Facility charges in a Licensed General Hospital, unless specifically
       provided as a Covered Service in this Plan Document.
AM.    Reversal of sterilization procedures, including but not limited to, vasovasostomies or salpingoplasties.
AN.    Care, supplies, services or treatment or testing for infertility and fertilization procedures, including but not
       limited to, ovulation induction procedures and pharmaceuticals, artificial insemination, in vitro
       fertilization, embryo transfer or similar procedures, or procedures that in any way augment or enhance a
       Participant's reproductive ability.
AO.    Contraceptive devices and injections, except as specifically provided as a Covered Service in this Plan
       Document.
AP.    Transplant services and artificial organs and maintenance of an artificial organ, except as specifically
       provided as a Covered Service under this Plan Document.
AQ.    Acupuncture, rolfing or massage therapy or hypnosis.
AR.    Surgical procedures that alter the refractive character of the eye, including but not limited to, radial
       keratotomy, myopic keratomileusis and other surgical procedures of the refractive-keratoplasty type, the
       purpose of which is to cure or reduce myopia or astigmatism, even if Medically Necessary. Additionally,
       reversals or revisions of such surgical procedures and complications of such surgical procedures are

      WinCo Holdings, Inc. SPD                        48                                          1/1/2017
        Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 51 of 108
    excluded.
AS. Hospice Care, except as specifically provided as a Covered Service in this Plan Document.
AT. Pastoral, spiritual, marital, or bereavement counseling, except as specifically provided as a Covered
    Service in this Plan Document.
AU. Homemaker and housekeeping services or home-delivered meals.
AV. Treatment or other health care of any Participant in connection with an Illness, Disease, Accidental Injury
    or other condition which would otherwise entitle the Participant to Covered Services under this Plan
    Document, if and to the extent those benefits are payable to or due the Participant under any medical
    payments provision, no fault provision, uninsured motorist provision, underinsured motorist provision, or
    other first party or no fault provision of any automobile, homeowner's or other similar policy of insurance,
    contract or underwriting plan.

       If the Plan, for any reason makes payment for or otherwise provides benefits excluded by this provision, it
       shall succeed to the rights of payment or reimbursement of the compensated Provider, the Participant,
       and the Participant's heirs and personal representative against all Insurers, underwriters, self-insurers or
       other such obligors contractually liable or obliged to the Participant or his or her estate for such services,
       supplies, drugs or other charges provided by the Plan, in connection with such Illness, Disease, Accidental
       Injury or other condition.
AW.    Any services or supplies for which a Participant would have no legal obligation to pay in the absence of
       coverage under this Plan or any similar coverage; or for which no charge or a different charge is usually
       made in the absence of insurance coverage.
AX.    Routine or periodic physical examination that is required through employment; for a marriage license; or
       for insurance, school or camp application; or a screening examination.
AY.    Immunizations, travel vaccines, unless specifically provided as a Covered Service in this Plan.
AZ.    The result of suicide, attempted suicide, or an intentionally self-inflicted injury or sickness. This exclusion
       does not apply in injury resulted from an act of domestic violence or medical condition (both physical and
       mental conditions).
BA.    Treatment of or related to an overdose of a drug or medication. This exclusion does not apply in injury
       resulted from an act of domestic violence or medical condition (both physical and mental conditions).
BB.    Genetic testing or counseling except as specifically provided as a Covered Service.
BC.    Wigs or artificial hair pieces; except as associated with the initial purchase of a wig after chemotherapy.
BD.    Complications arising from any non-covered Surgery or treatment.
BE.    Services or supplies furnished, paid for, or for which benefits are provided or required by reason of past or
       present services of any covered family member in the armed forces of any Government.
BF.    Treatment or services rendered outside the United States of America or its territories, which if had been
       provided in the United States would or would not be Covered Services under this Plan Document, except
       for an Accidental Injury or a Medical Emergency.
BG.    The first $500 of Covered Expenses for a condition or Disability sustained in a motor vehicle accident in
       which the covered individual did not have the seat belt restraints properly fastened while occupying the
       front or back seat of an automobile. The first $500 of Covered Expenses for a condition or Disability
       sustained in a motor vehicle accident in which the covered individual was texting, emailing or using a
       phone without a hands free device.
BH.    Adoption expenses.
BI.    Providing for, use of or acting as a surrogate mother will not be covered under the Plan, no matter the
       circumstance, for the Employee, covered spouse, or covered Dependent. No surrogate or new born
       expenses will be covered.
BJ.    Mailing and/or shipping and handling charges.
BK.    Any over the counter medication, nutritional supplements, legend vitamins and minerals except as listed
       as a specifically covered benefit.
BL.    Treatment for weight loss, such as weight loss programs (such as Jenny Craig, Weight Watchers, etc),
       activities, meals, supplements, instructions and treatment, except those specifically listed as covered.
       Treatment for weight control or treatment of obesity or Surgery to improve the appearance or remove

      WinCo Holdings, Inc. SPD                        49                                         1/1/2017
        Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 52 of 108
       excess skin, even if Medically Necessary, including but not limited to Surgery for obesity or for reversals or
       revisions of Surgery for obesity, except as specifically provided as a Covered Service in this Plan Document.
BM.    Alterations or modifications to the home or vehicle.
BN.    Special clothing, including shoes, unless specifically listed as covered under this Plan Document.
BO.    Provided to a person enrolled as an eligible Dependent, but who no longer qualifies as an eligible
       Dependent due to a change in eligibility status which occurred after enrollment.
BP.    Prescription Drugs are not covered under Section 11 of this Plan, including but not limited to oral
       contraceptives.
BQ.    This Plan has a Schedule of Benefits. Please refer to the guidelines.
BR.    Anything related to smoking cessation including, but not limited to prescriptions, patches, gum, gel,
       hypnotism or acupuncture, except as specifically provided as a Covered Service in this Plan Document.
BS.    Air quality/temperature equipment used for altering air quality or room temperature or for non-medical
       purposes is not covered.
BT.    Dry needling and acupuncture and acupressure services are not covered.
BU.    Therapy to treat covered Participants that use animals, pet therapy, animal therapy, equestrian therapy
       and llama therapy are not covered.
BV.    Bionic devices, microprocessor controlled prosthetics, and any computer assisted prosthetics or implants
       are not covered.
BW.    Certain Illegal Activities - services are not covered for an Illness, condition, accident, or injury arising from
       you or your Dependent:
       1. Voluntarily participating in the commission of a felony;
       2. Voluntarily participating in disorderly conduct, riot, or other breach of the peace;
       3. Engaging in any conduct involving the illegal use or misuse of a firearm or other deadly weapon;
       4. Any injury, Illness, impairment or Disability sustained while under the influence of intoxicants, illegal
           drugs, illegal use of prescription drugs, or a controlled substance.
       5. Driving or otherwise being in physical control of a car, truck, motorcycle, scooter, off-road vehicle,
           boat, or other motor-driven vehicle where either:
           a. A subsequent test shows that the Covered Person has either blood or breath alcohol
                concentration of .08 grams or greater at the time of the test; or
           b. The Covered Person has any illegal drug or other illegal substance in the body to a degree that it
                affected the ability to drive or operate the vehicle safely;
       6. Any Illness or injury while the covered Participant is engaged in an illegal occupation. The presence of
           drugs or alcohol may be determined by tests performed by or for law enforcement, tests performed
           during diagnosis or treatment, or by other reliable means. It is not necessary that criminal charges be
           filed, or, if filed, that a conviction resulted for this exclusion to apply. Proof beyond a reasonable
           doubt is not required by the Plan.
BX.    Radial Keratotomy, LASIK, or other eye surgeries performed primarily to correct refractive errors are not
       covered.
BY.    Milieu Therapy - the treatment of mental disorder or maladjustment by making substantial changes in a
       patients’ immediate life circumstances and environment in a way that will enhance the effectiveness of
       other forms of therapy is not covered. Also known as “Situational Therapy”.
BZ.    Personal comfort items or other equipment such as, but not limited to, air conditioners, air purification
       units, humidifiers, electric heating units, orthopedic mattresses, blood pressure instruments, scales, elastic
       bandages or stockings, Prescription Drugs and medicines, first-aid supplies and non-Hospital adjustable
       beds. Services and supplies purchased mainly for providing personal comfort or aid are not covered.
CA.    Expenses related in any way to preventable errors on the part of any Provider or Facility. This exclusion
       includes all named preventable errors which the U.S. Department of Health and Human Services and/or
       Medicare have, or will, list as excluded from eligibility for Medicare reimbursement and is automatically
       amended to include any such listed preventable errors. Such preventable errors include, but are not
       limited to, objects left in place during Surgery, air embolisms, blood incompatibility, catheter-associated
       urinary tract infections, pressure (decubitis) ulcers, vascular catheter-associated infections, surgical site
       infection (mediastinitis) after cardiovascular Surgery, staph, MRSA or other similar Hospital contracted

      WinCo Holdings, Inc. SPD                         50                                          1/1/2017
        Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 53 of 108
        infections, ventilator-associated pneumonia, deep vein thrombosis, and Hospital acquired injuries such as
        fractures, dislocations, intracranial injury, crushing injury, burn and other unspecified effects of external
        causes such as falls from beds.
CB.     Other Specific Services. The following services are not covered:
        1. Anodyne infrared device for any indication;
        2. Auditory brain implantation;
        3. Automated home blood pressure monitoring equipment;
        4. Chronic intermittent insulin IV therapy/metabolic activation therapy;
        5. Coblation Therapy of the soft tissues of the mouth, nose, throat, or tongue;
        6. Computer-assisted interpretation of x-rays (except mammograms);
        7. Computer-assisted navigation for orthopedic procedures;
        8. Cryoablation Therapy for plantar fasciitis and Morton’s neuroma;
        9. Extracorporeal shock wave therapy for musculoskeletal indications;
        10. Freestanding/home cervical traction;
        11. Home anticoagulation or hemoglobin A1C testing;
        12. Infrared light coagulation for the treatment of hemorrhoids;
        13. Interferential/neuromuscular stimulators;
        14. Intimal Media Thickness (IMT) testing to assess risk of coronary Disease;
        15. Magnetic Source Imaging (MSI);
        16. Manipulation under anesthesia for treatment of back and pelvic pain;
        17. Mole mapping;
        18. Nonsurgical spinal decompression therapy (e.g., VAX-D or DRS therapy);
        19. Nucleoplasty or other forms of percutaneous disc decompression;
        20. Oncofertility;
        21. Pediatric/infant scales;
        22. Peripheral nerve stimulation for occipital neuralgia and chronic headaches;
        23. Platelet rich plasma or other blood derived therapies – for orthopedic procedures;
        24. Pressure Specified Sensory Device (PSSD) for neuropathy testing;
        25. Prolotherapy;
        26. Radiofrequency ablation for lateral epicondylitis;
        27. Radiofrequency ablation of the dorsal root ganglion;
        28. Secretin Infusion Therapy for the treatment of autism;
        29. Virtual colonoscopy as a screening for colon cancer; or
        30. Whole body scanning.
CC.     Services for an Illness, injury, or connected Disability are not covered when caused by or arising out of an
        act of international or domestic terrorism, as defined by United States Code, Title 18, Section 2331, or
        from an accidental, negligent, or intentional release of nuclear material or nuclear byproduct material as
        defined by United States Code, Title 18, Section 831.
CD.     Cochlear Implants except as specifically provided as a Covered Service in this Plan Document.




      WinCo Holdings, Inc. SPD                        51                                         1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 54 of 108

                                        Section 15 – Prescription Drugs

15.1   This Prescription Drugs Section specifies the benefits a Participant is entitled to receive for Prescription Drugs
       Covered Services described in this section, subject to all of the other provisions of this Plan Document.
15.2   Prescription Drug Administrator
       To find out what Prescription Drugs are covered or to find additional information about your pharmacy benefits,
       do the following:
       A. Go to the Prescription Contract Administrator’s (Contract Administrator) website and log into the member
           website.
       B. Call the Contract Administrator.
15.3   Use Participating Pharmacies
       To get the most from your Prescription Drug benefits, you must use a designated Plan Pharmacy and present
       your ID card when filling a prescription.
15.4   Tiered Benefits
       There are tiers (or levels) of covered prescriptions. The Coinsurance/Copay apply toward your prescription out
       of pocket maximum of $6,050.00.
        Generics – 15% co-pay at retail, $5 co-pay at mail
        Preferred Brand Name Products – 20% co-pay retail, $15 co-pay mail
        Non-preferred Brand Name Products – 35% co-pay retail, $15 co-pay mail

       This tiered benefit allows you to choose the drugs that best meet your medical needs while encouraging you and
       your Provider to discuss treatment options and choose lower-tier drugs when therapeutically appropriate.
       Drugs on each tier are selected by an expert panel of Physicians and pharmacists and may change periodically.
       To determine which tier a drug is assigned to, contact the Contract Administrator.
15.5   Filling Your Prescription
       15.5.1 Copay/Coinsurance
                You generally will be charged one Copay/Coinsurance per covered prescription up to a 30-day supply at
                a retail pharmacy. If your Provider prescribes a dose of a medication that is not available, you will be
                charged a Copay/Coinsurance for each strength of the medication.
       15.5.2 Quantity and Day Supply
                Prescriptions are subject to Plan quantity and day-supply limitations that have been defined based upon
                FDA guidance or evidence-based literature. The most current information is available by contacting the
                Contract Administrator.
       15.5.3 Refills
                Refills are allowed after 80 percent of the last refill has been used for a 30-day supply, and 50 percent
                for a 10-day supply. Some exceptions may apply; contact the Contract Administrator for more
                information.
15.6   Maintenance Drugs
       The Plan offers a maintenance drug benefit, allowing you to obtain a 90-day supply of certain drugs. This benefit
       is available for maintenance drugs if you:
       A. Have been using the drug for at least one month;
       B. Expect to continue using the drug for the next year; and
       C. Have filled the drug at least once within the past six months.
15.7   Preauthorization of Prescription Drugs.
       There are certain drugs that require Preauthorization by your Provider to be covered by the Plan.
       Preauthorization is also required if the drug is prescribed in excess of the Plan limits (quantity, duration of use,
       maximum dose, etc.). The most current information can be found by contacting the Contract Administrator. To
       obtain Preauthorization for these drugs, please have your Provider call the Contract Administrator’s pharmacy
       services.



           WinCo Holdings, Inc. SPD                        52                                         1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 55 of 108
      If your Provider prescribes a drug that requires Preauthorization, you should verify that Preauthorization has
      been obtained before purchasing the medication. You may still buy these drugs if they are not Preauthorized,
      but they will not be covered, and you will have to pay the full price.
15.8 Step Therapy
      Certain drugs require your Provider to first prescribe an alternative drug preferred by the Plan. The alternative
      drug is generally a more cost-effective therapy that does not compromise clinical quality. If your Provider feels
      that the alternative drug does not meet your needs, the Plan may cover the drug without step therapy if the
      Contract Administrator determines it is Medically Necessary. The most current information can be found at the
      Contract Administrator’s website.
15.9 Coordination of Benefits
      If you have other health insurance that is your primary coverage, claims must be submitted first to your primary
      insurance carrier before being submitted to the Contract Administrator. In some circumstances, your secondary
      policy may pay a portion of your Out-of-Pocket expense. When you mail a secondary claim to the Contract
      Administrator, you must include a Prescription Reimbursement Form and the pharmacy receipt in order for the
      Contract Administrator to process your claim. In some circumstances, an Explanation of Benefits (EOB) from
      your primary carrier may also be required.
15.10 Inappropriate Prescription Practices
      The Plan reserves the right to not cover certain prescription drugs.
      A. In the interest of safety, the following drugs may not be covered:
           1. Narcotic analgesics;
           2. Other addictive or potentially addictive medications; and
           3. Drugs prescribed in quantities, dosages, or usages that are outside the usual standard of care for the
               medication in question.
      B. Drugs are not covered when they are prescribed:
           1. Outside the usual standard of care for the practitioner prescribing the drug;
           2. In a manner inconsistent with accepted medical practice; or
           3. For indications that are Experimental and/or Investigational.
      C. Additional exclusions may apply for the following:
           1. Non-FDA approved drugs.
           2. Non-Essential drugs with clinically appropriate alternatives available.
           3. Compounded medications.
           4. Medications used to treat infertility, impotency, and/or obesity.
      This exclusion is subject to review by the Contract Administrator and certification by a practicing clinician who is
      familiar with the drug and its appropriate use. Additional exclusions to this list are made based upon the
      Contract Administrator’s recommendations and can happen at any time.
15.11 Prescription Drug Benefit Abuse
      The Plan may limit the availability and filling of any Prescription Drug that is susceptible to abuse. The Plan may
      require you to:
      A. Obtain prescriptions in limited dosages and supplies;
      B. Obtain prescriptions only from a specified Provider;
      C. Fill your prescriptions at a specified pharmacy;
      D. Participate in specified treatment for any underlying medical problem (such as a pain management
           program);
      E. Complete a drug treatment program; or
      F. Adhere to any other specified limitation or program designed to reduce or eliminate drug abuse or
           dependence.

        If you seek to obtain drugs in amounts in excess of what is Medically Necessary, such as making repeated
        emergency room/urgent care visits to obtain drugs, the Plan may deny coverage of any medication susceptible
        of abuse.



            WinCo Holdings, Inc. SPD                        53                                        1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 56 of 108
        The Plan may terminate you from coverage if you make an intentional misrepresentation of material fact in
        connection with obtaining or attempting to obtain drugs, such as by intentionally misrepresenting your
        condition, other medications, healthcare encounters, or other medically relevant information. At the discretion
        of the Plan, you may be permitted to retain your coverage if you comply with specified conditions.
15.12   Pharmacy Injectable Drugs and Specialty Medications
        While Injectable Drugs apply to your medical benefits, some Injectable Drugs may also be covered under your
        Prescription Drug benefits when filled at a pharmacy. Injectable drugs and specialty medications must be
        provided by a participating Provider unless otherwise approved in writing in advance by the Contract
        Administrator. For more specific information, please contact the Contract Administrator.
15.13   Drugs Not Covered
        Drugs not included on the formulary may be covered at reduced benefits, or not covered at all, by your Plan.
        Please contact the Contract Administrator for information.
15.14   Exceptions Process
        If your Provider believes that you require a certain drug that is not on your formulary, normally requires step
        therapy, or exceeds a quantity limit, he or she may request an exception through the Prior Authorization
        process.
15.15   Prescriptions Dispensed in a Provider’s Office
        Prescriptions dispensed in a Provider’s office are not covered unless expressly approved by the Plan.
15.16   Disclaimer
        The Contract Administrator refers to many of the drugs in this Plan by their respective trademarks. The Contract
        Administrator does not own these trademarks. The manufacturer or supplier of each drug owns the drug’s
        trademark. By listing these drugs, the Contract Administrator does not endorse or sponsor any drug,
        manufacturer, or supplier. Conversely, these manufacturers and suppliers do not endorse or sponsor any the
        Contract Administrator’s service or Plan, nor are they affiliated with the Contract Administrator.




            WinCo Holdings, Inc. SPD                       54                                       1/1/2017
               Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 57 of 108

                                                 Section 16 – Dental

16.1     This dental benefits section specifies the benefits a Participant is entitled to receive for dental covered services
         described in this section, subject to all of the other provisions of this Plan Document. Participants see the best
         discounts by going to a PPO dentist. Contact the Dental Contract Administrator to get a list of PPO dentists and
         with any questions.
16.2 Schedule of Benefits
 Dental Benefits & Coverages                                                            Preferred             Premier/Non-
                                                                                         Providers          Network Provider
                                                                                           (PPO)                Providers
 Calendar Year Deductible
 Per Person/Per Family                                                                   $25/$75                 $25/$75
 Excludes diagnostic and preventive services per Benefit Year
 Maximum Benefit                                                                          $1,500                  $1,000
 Per eligible person per Benefit Year
 Preventative & Diagnostic Services
                                                                                           100%                    80%
 Examinations, x-rays, teeth cleaning
 Basic Services
                                                                                            80%                    70%
 Fillings, root canals, extractions, minor oral surgery
 Major Restorative Services
                                                                                            50%                    40%
 Crowns, onlays, bridges, dentures
 Implants                                                                                   0%                      0%
 Orthodontia                                                                                0%                      0%
16.3 Annual Benefits / Limitations
         16.3.1 Preventive and Diagnostic Services
                  Examinations once every 6 months; cleanings once every 6 months (restricts against periodontal
                  maintenance within the same time period); fluoride once every 6 months; sealants once per tooth every
                  3 years for dependent children under 19; full mouth series or panoramic x-rays once every 5 years;
                  bitewing x-rays once every 6 months; space maintainers under age 14 once a lifetime per permanent
                  tooth.
         16.3.2 Basic Services
                  Periodontal maintenance once every 6 months (restricts against basic cleaning within the same time
                  period); full mouth debridement (4355) is a benefit if no cleanings within 12 months of the service date
                  (an additional cleaning is allowed within 60 days of the full mouth debridement); scaling and root
                  planing (4341, 4342) covered once every 24 months per quadrant (no limit as to the number of
                  quadrants per visit); root canals, extractions, periodontics; fillings restricted to same tooth/surface once
                  every 24 months; posterior fillings are paid as composites; composite fillings are not downgraded to
                  amalgam; nitrous oxide is not covered.
         16.3.3 Major Restorative Services
                  Crowns, build-ups, stainless steel crowns, onlays, or bridges on same tooth once every 5 years; for
                  Dependent children under age 16, benefits are limited to plastic or stainless steel crowns on same tooth;
                  prosthetic services pay on the prep date; occlusal guards are covered for bruxism only once in 24
                  months; missing tooth clause does not apply; TMJ is not a covered benefit; partials, or dentures 1 time
                  per arch every 5 years, eligible for partials at age 16.
         16.3.4 Implants
                  Implant services are not covered.
         16.3.5 Orthodontia
                  Orthodontia services are not covered.
16.4 Exclusions
         A. Appliances, restorations, or procedures necessary to increase vertical dimension or restore the occlusion are
              considered optional and the cost is the responsibility of the patient;

            WinCo Holdings, Inc. SPD                         55                                          1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 58 of 108
B. Service for injuries or conditions which are covered under workers' compensation or employers' liability
   coverage; or services which are provided to the member of any federal or state government agency; or are
   provided, without cost, to the subscriber by any municipality, county or other political subdivision;
C. Cosmetic services for purely cosmetic reasons;
D. Dental services including prosthodontic services, crowns or bridges started prior to the date the patient
   became eligible for such services under this agreement;
E. Occlusal (complete) equilibration and/or treatment for TMD disturbances;
F. Separate charges for anesthesia other than general anesthesia and IV sedation administered by a licensed
   dentist in connection with covered oral surgical services performed in a dental office;
G. Prescription drugs;
H. Tooth transplants;
I. Oral hygiene instruction and dietary instruction;
J. Plaque control programs;
K. Myofunctional therapy;
L. Veneers placed for cosmetic purposes only;
M. Hospitalization;
N. Failure to appropriately cancel or keep a scheduled visit or appointment;
O. Duplicate dentures;
P. Charges for dental services performed by a dental mechanic or another dental technician who is not
   licensed;
Q. Periodontal splinting, including crowns or bridgework;
R. The Contract Administrator is not obligated to pay claims received more than twelve (12) months after the
   date of rendition of the service;
S. Experimental procedures not yet approved by the Contract Administrator;
T. All other services not specifically included in the Processing Policies; and
U. Orthodontic services.




   WinCo Holdings, Inc. SPD                      56                                       1/1/2017
               Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 59 of 108

                                                  Section 17 – Vision

17.1    This vision benefits section specifies the benefits a Participant is entitled to receive for vision covered services
        described in this section, subject to all of the other provisions of this Plan Document. Participants see the best
        discounts by going to an In-Network Provider. Contact the Contract Administrator to get a list of providers and
        with any questions.
17.2 Schedule of Benefits
 Vision Benefits & Coverages                                                      In-network              Out-of-network
                                                                                   Providers              Reimbursement
                                                                                                              Amounts
 Vision Exam - every 12 months                                                $0 Copay               Up to $45
 Prescription Glasses - every 12 months
                                                                                                     Up to $45 single
 Lenses (single vision, lined bifocal, and lined trifocal lenses)             $10 Copay
                                                                                                     Up to $65 lined bifocal
 Tints and coating
                                                                                                     Up to $85 lined trifocal
 Polycarbonate lenses for Dependent children
 Frame – every 24 months                                                      $150 allowance         Up to $47
 Lens Care – every 12 months
 Contacts and the contact lens exam (fitting and evaluation). If you
 choose contact lenses you will be eligible for a frame 12 months from
                                                                              $150 allowance         Up to $105
 the date the contact lenses were obtained. Current soft contact lens
 wearers may be eligible for a special program that includes an initial
 contact lens evaluation and initial supply of lenses.
 Glasses and Sunglasses
 Average 35 - 40% savings on all non-covered lens options 30% off additional glasses and sunglasses, including lens
 options, from the same In-Network doctor on the same day as your Exam. Or get 20% off from any In-Network doctor
 within 12 months of your last Exam.
 Contacts
 15% off cost of contact lens exam (fitting and evaluation)
 Laser Vision Correction
 Average 15% off the regular price or 5% off the promotional price. Discounts only available from contracted facilities.
 After Surgery, use your frame allowance (if eligible) for sunglasses from any In-Network doctor
17.3 Non-Covered Benefits
        There is no benefit for Professional Services or materials connected with:
         Orthoptics or vision training and any associated supplemental testing; plano lenses (less than ±.50 diopter
            power); or two pair of glasses in lieu of bifocals.
         Replacement of lenses and frames furnished under this Plan which are lost or broken except at the normal
            intervals when services are otherwise available.
         Medical or surgical treatment of the eyes.
         Corrective vision treatment of an Experimental nature.
         Costs for services and/or materials above Plan benefit allowances.
         Services/materials not indicated as covered Plan benefits.




            WinCo Holdings, Inc. SPD                          57                                          1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 60 of 108

                                  Section 18 – Short-Term Disability (STD)

18.1   This short-term disability section specifies the benefits a Participant is entitled to receive, subject to all of the
       other provisions of this Plan Document. Contact the Contract Administrator with questions.
18.2   Description of Eligible Classes
       All Employees who have meet the eligibility criteria as described in Section 3 and have enrolled in health
       insurance coverage.
       Class 1: Salaried exempt Employees
       Class 2: Hourly-paid/salaried non-exempt Employees with at least 5 years of service, at the time of Disability.
       Class 3: Hourly-paid/salaried non-exempt Employees with less than 5 years of service, at the time of Disability.
18.3   Definition of Disability
       Disability and disabled mean that because of an injury or Sickness, a significant change in your mental or
       physical functional capacity has occurred in which:
        During the elimination period, you are prevented from performing the material duties of your regular job on
            a part-time or full-time basis; and
        After the elimination period, you are:
            o Prevented from performing the material duties of your regular job on a part-time or full-time basis; and
            o Unable to generate current earnings which exceed 99% of your weekly earnings due to that same injury
                or sickness.

       Disability is determined relative to your ability or inability to work. It is not determined by the availability of a
       suitable position with your Employer.
18.4   Elimination/Waiting Period If Your Disability is a result of an injury or sickness, your elimination/waiting period
       is 13 calendar days. Your benefits will start on the 14th day of your injury or sickness.
18.5   Maximum Benefit Period
       The maximum number of weeks that benefits are payable for a continuous period of Disability is 12 weeks.
18.6   Minimum Work Hours Required
       12 hours per week.
18.7   Weekly Benefit
       18.7.1 Class 1: If you are disabled and unable to generate current earnings greater than 20% of your weekly
                earnings, the weekly benefit while disabled is the lesser of:
                 100% of your weekly earnings, less other income benefits; or
                 The maximum weekly benefit is $9,999, less any other income benefits.
       18.7.2 Class 2: If you are disabled and unable to generate current earnings greater than 20% of your weekly
                earnings, the weekly benefit while disabled is the lesser of:
                 80% of your weekly earnings, less other income benefits; or
                 The maximum weekly benefit is $9,999, less any other income benefits.
       18.7.3 Class 3: If you are disabled and unable to generate current earnings greater than 20% of your weekly
                earnings, the weekly benefit while disabled is the lesser of:
                 60% of your weekly earnings, less other income benefits; or
                 The maximum weekly benefit is $9,999, less any other income benefits.
18.8   Definition of Basic Weekly Earnings
       Basic weekly earnings are based on the average number of hours you worked per week during the preceding 52
       weeks (or during your period of employment if less than 52 weeks), but not to exceed 40 hours per week. This
       does not include commissions, bonuses, overtime, incentive pay or any other extra compensation.
18.9   Definition of Other Sources of Income
       Other sources of income include income from retirement/Government plans, other group disability plans, salary
       continuance/sick leave, settlement on payment received, and no-fault benefits.




           WinCo Holdings, Inc. SPD                         58                                         1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 61 of 108
18.10 When Your Classification or the Amount of Coverage Changes
      Any change in your classification, coverage or amount of your coverage will take effect on the first day of the
      Plan month which follows day of the change, provided you are actively working on that day. If you are not
      actively working on the day of the change, the following conditions will apply:
       If the change involves an increase in the amount of coverage, the change will not take effect until the first
          day of the Plan month which follows day you return to active work.
       If the change involves a decrease in the amount of coverage, the change will take effect on the day of the
          change. In no event will any change take effect during a period of Disability.
18.11 When Your Coverage Ends
      See Section 6.




            WinCo Holdings, Inc. SPD                      59                                        1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 62 of 108

                                    Section 19 - Long-Term Disability (LTD)

19.1   This long-term disability section specifies the benefits a Participant is entitled to receive, subject to all of the
       other provisions of this Plan Document. Contact the Contract Administrator with questions.
19.2   Description of Eligible Classes
       All exempt salaried Employees who have meet the eligibility criteria as described in Section 3.
19.3   Minimum Work Hours Required
       30 hours per week.
19.4   Elimination Period
       The Elimination Period is the later of:
       A. 90 calendar days; or
       B. The date your short-term disability ends.

       For purposes of accumulating days of Disability to satisfy the elimination period, the following will apply:
       A. A period of Disability will be treated as continuous during the elimination period unless Disability stops for
           more than 90 accumulated days during the elimination period; and
       B. Days in which you return to work for a full work day as verified by Policyholder records will not count
           towards the Elimination Period.

       The Elimination Period begins on the first day of Disability. If you are not continuously disabled, the elimination
       period must be satisfied within a period of time which does not exceed two times the length of the elimination
       period; otherwise, a new elimination period will apply.
19.5   Monthly Benefit
       If you are disabled and earning less than 20% of your basic monthly earnings, the monthly benefit while disabled
       is the lesser of:
       A. 66 2/3% of your basic monthly earnings, less other income sources; or
       B. The maximum monthly benefit, less any other income sources.
             Maximum Monthly Benefit:                   $15,000
             Minimum Monthly Benefit:                   $100/10%

       Maximum Benefit Period:
       Age at DisabilityMaximum Benefit Period
        61 or less - To age 65, your Social Security retirement age (SSNRA), or 3 years and 6 months, whichever is
          longest;
        62 - Your SSNRA, or 3 years and 6 months, whichever is longer;
        63 - Your SSNRA, or 3 years, whichever is longer;
        64 - Your SSNRA, or 2 years and 6 months, whichever is longer;
        65 - 2 years;
        66 - 1 year and 9 months;
        67 - 1 year and 6 months;
        68 - 1 year and 3 months; or
        69 or older - 1 year.




           WinCo Holdings, Inc. SPD                           60                                          1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 63 of 108

        Section 20 – Group Term Life and Accidental Death & Dismemberment (AD&D)

20.1   This group term life benefits section specifies the benefits a Participant is entitled to receive, subject to all of the
       other provisions of this Plan Document. Contact the Contract Administrator with questions.
20.2   Eligibility
       You (the Employee) must be performing the normal duties of your regular job for the Employer on a regular and
       continuous basis 12 or more hours each week to be eligible for insurance.

       Your eligible Dependent(s) must be able to perform normal activities and not be confined (at home, in a
       Hospital, or in any other care Facility) to be eligible for insurance.
20.3   When Insurance Begins
       An eligible Employee will become insured on the first day of the month that follows the day the Employee
       becomes eligible, subject to certain conditions.

       An eligible Dependent will become insured on the latest of the day the Employee becomes insured or the
       Employee acquires the eligible Dependent, subject to certain conditions.
20.4   Description of Eligible Classes and Amount of Coverage
       All Eligible Presidents, VP's, & District Managers                                   $24,000
       All Eligible Directors & Store Managers                                              $16,000
       All Eligible Division Supervisors, Asst Managers, Buyers, & all other Salary Exempt  $14,000
       All Eligible Department Manager (hourly)                                             $12,000
       All Other Eligible Employees                                                         $ 7,000

       Your amount of accidental death and dismemberment (AD&D) insurance is equal to your amount of life
       insurance.
20.5   Dependent(s) Coverage
       Spouse                                                   $2,000
       Dependent child(ren) Six months and older                $2,000
                                Less than six months of age     $1,000
20.6   Benefit Reduction(s)
       As you grow older, the amount of life and AD&D insurance for you will be reduced according to the following
       schedule:
       At the age of:                   The Original Amount of Insurance will Reduce to:
       70                               50%
       75                               30%
       80                               20%
20.7   Living Benefits
       In the event you incur a terminal condition while insured under the Policy, you, your spouse or your legal
       representative may submit a written request for an advance payment of part of your life insurance death
       benefit. The maximum amount of living benefits available is 80% of the amount of life insurance for you in effect
       at the time of the request or $5,600, whichever is less.




           WinCo Holdings, Inc. SPD                          61                                           1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 64 of 108

                   Section 21 – Cafeteria Plan - Flexible Benefits Plan Introduction

The intention of the Employer is that the Plan qualify as a "Cafeteria Plan" within the meaning of Section 125 of the
Internal Revenue Code of 1986, as amended, and that the benefits which an Employee elects to receive under the Plan
be excludable from the Employee's income under Section 125(a) and other applicable sections of the Internal Revenue
Code of 1986, as amended.
21.1 Eligibility - Refer to Section 2 for Eligibility and Section 4 for Change of Status
21.2 Contributions to the Plan
        21.2.1 Salary Redirection
                Benefits under the Plan shall be financed by Salary Redirections sufficient to support benefits that a
                Participant has elected hereunder and to pay the Participant's premiums. The salary administration
                program of the Employer shall be revised to allow each Participant to agree to reduce his pay during a
                Plan Year by an amount determined necessary to purchase the elected Benefit Options. The amount of
                such Salary Redirection shall be specified in the Salary Redirection Agreement and shall be applicable for
                a Plan Year. Notwithstanding the above, for new Participants, the Salary Redirection Agreement shall
                only be applicable from the first day of the pay period following the Employee's entry date up to and
                including the last day of the Plan Year. These contributions shall be converted to Cafeteria Plan Benefit
                Dollars and allocated to the funds or accounts established under the Plan pursuant to the Participants'
                elections made under 21.3.

               Any Salary Redirection shall be determined prior to the beginning of a Plan Year (subject to initial
               elections pursuant to Section 21.4.1) and prior to the end of the Election Period and shall be irrevocable
               for such Plan Year. However, a Participant may revoke a benefit election or a Salary Redirection
               Agreement after the Plan Year has commenced and make a new election with respect to the remainder
               of the Plan Year, if both the revocation and the new election are on account of and consistent with a
               change in status and such other permitted events as determined under 21.4 of the Plan and consistent
               with the rules and regulations of the Department of the Treasury. Salary Redirection amounts shall be
               contributed on a pro rata basis for each pay period during the Plan Year. All individual Salary Redirection
               Agreements are deemed to be part of this Plan and incorporated by reference hereunder.
       21.2.2 Application of Contributions
               As soon as reasonably practical after each payroll period, the Employer shall apply the Salary Redirection
               to provide the benefits elected by the affected Participants. Any contribution made or withheld for the
               Health Care Flexible Spending Arrangement or Day Care Flexible Spending Arrangement shall be
               credited to such fund or account. Amounts designated for the Participant's Premium Conversion Benefit
               shall likewise be credited to such account for the purpose of paying Premiums.
       21.2.3 Periodic Contributions
               Notwithstanding the requirement provided above and in other sections of this Plan that Salary
               Redirections be contributed to the Plan by the Employer on behalf of an Employee on a level and pro
               rata basis for each payroll period, the Employer and Administrator may implement a procedure in which
               Salary Redirections are contributed throughout the Plan Year on a periodic basis that is not pro rata for
               each payroll period. However, with regard to the Health Care Flexible Spending Arrangement, the
               payment schedule for the required contributions may not be based on the rate or amount of
               reimbursements during the Plan Year.
21.3   Benefits
       21.3.1 Benefit Options
               Each Participant may elect any one or more of the following optional benefits:
               A. Health Care Flexible Spending Arrangement
               B. Day Care Flexible Spending Arrangement

                In addition, each Participant shall have a sufficient portion of his/her Salary Redirections applied to the
                following benefits unless the Participant elects not to receive such benefits:

            WinCo Holdings, Inc. SPD                         62                                         1/1/2017
         Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 65 of 108
          C. Health insurance benefit
          D. Dental insurance benefit
          E. Vision insurance benefit
21.3.2    Health Care Flexible Spending Arrangement Benefit
          Each Participant may elect to participate in the Health Care Flexible Spending Arrangement option, in
          which case 21.5 shall apply.
21.3.3    Day Care Flexible Spending Arrangement Benefit
          Each Participant may elect to participate in the Day Care Flexible Spending Arrangement option, in
          which case 21.6 shall apply.
21.3.4    Health Insurance Benefit
          A. Coverage for Participant and Dependents. Each Participant may elect to be covered under a health
              Contract for the Participant, his or her spouse, and his or her Dependent(s).
          B. Employer selects contracts. The Employer may select suitable health contracts for use in providing
              this health insurance benefit, which policies will provide uniform benefits for all Participants electing
              this benefit.
          C. Contract incorporated by reference. The rights and conditions with respect to the benefits payable
              from such health contract shall be determined therefrom, and such contract shall be incorporated
              herein by reference.
21.3.5    Dental Insurance Benefit
          A. Coverage for Participant and/or Dependents. Each Participant may elect to be covered under the
              Employer's dental Insurance Contract. In addition, the Participant may elect either individual or family
              coverage under such Insurance Contract.
          B. Employer selects contracts. The Employer may select suitable dental Insurance Contracts for use in
              providing this dental insurance benefit, which policies will provide uniform benefits for all Participants
              electing this benefit.
          C. Contract incorporated by reference. The rights and conditions with respect to the benefits payable
              from such dental Insurance Contract shall be determined therefrom, and such dental Insurance
              Contract shall be incorporated herein by reference.
21.3.6    Vision Insurance Benefit
          A. Coverage for Participant and/or Dependents. Each Participant may elect to be covered under the
              Employer's vision Insurance Contract. In addition, the Participant may elect either individual or
              family coverage.
          B. Employer selects contracts. The Employer may select suitable vision Insurance Contracts for use in
              providing this vision insurance benefit, which policies will provide uniform benefits for all
              Participants electing this benefit.
          C. Contract incorporated by reference. The rights and conditions with respect to the benefits payable
              from such vision Insurance Contract shall be determined therefrom, and such vision Insurance
              Contract shall be incorporated herein by reference.
21.3.7    Nondiscrimination Requirements
          A. Intent to be nondiscriminatory. It is the intent of this Plan to provide benefits to a classification of
              employees which the Secretary of the Treasury finds not to be discriminatory in favor of the group in
              whose favor discrimination may not occur under Code Section 125.
          B. 25% concentration test. It is the intent of this Plan not to provide qualified benefits as defined
              under Code Section 125 to Key Employees in amounts that exceed 25% of the aggregate of such
              Benefits provided for all Eligible Employees under the Plan. For purposes of the preceding sentence,
              qualified benefits shall not include benefits which (without regard to this paragraph) are includible
              in gross income.
          C. Adjustment to avoid test failure. If the Administrator deems it necessary to avoid discrimination or
              possible taxation to Key Employees or a group of employees in whose favor discrimination may not
              occur in violation of Code Section 125, it may, but shall not be required to, reduce contributions or
              non-taxable benefits in order to assure compliance with the Code and regulations. Any act taken by
              the Administrator shall be carried out in a uniform and nondiscriminatory manner. With respect to

   WinCo Holdings, Inc. SPD                            63                                          1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 66 of 108
                   any affected Participant who has had benefits reduced pursuant to this section, the Plan
                   Administrator will adjust in as non-discriminatory way possible that will correct said plan failure as
                   they see fit. Contributions which are not utilized to provide benefits to any Participant by virtue of
                   any administrative act under this paragraph shall be forfeited and deposited into the benefit plan
                   surplus.
21.4   Participant Elections
       21.4.1 Initial Elections
               An Employee who meets the eligibility requirements of Section 21.1 on the first day of, or during, a Plan
               Year may elect to participate in this Plan for all or the remainder of such Plan Year, provided he elects to
               do so on or before his/her effective date of participation pursuant to Section 21.1. Notwithstanding the
               foregoing, an Employee who is eligible to participate in this Plan and who is covered by the Employer's
               insured or self-funded benefits under this Plan shall automatically become a Participant to the extent of
               the Premiums for such insurance unless the Employee elects, during the Election Period, not to
               participate in the Plan.
       21.4.2 Subsequent Annual Elections
               During the Election Period prior to each subsequent Plan Year, each Participant shall be given the
               opportunity to elect, on an election of benefits form to be provided by the Administrator, which
               spending account Benefit Options he/she wishes to select. Any such election shall be effective for any
               benefit expenses incurred during the Plan Year which follows the end of the Election Period. With regard
               to subsequent annual elections, the following options shall apply:
               A. A Participant or Employee who failed to initially elect to participate may elect different or new
                   benefits under the Plan during the Election Period;
               B. A Participant may terminate his participation in the Plan by notifying the Administrator in writing
                   during the Election Period that he does not want to participate in the Plan for the next Plan Year;
               C. An Employee who elects not to participate for the Plan Year following the Election Period will have
                   to wait until the next Election Period before again electing to participate in the Plan, except as
                   provided for in Section 21.4.4.
       21.4.3 Failure to Elect
               With regard to benefits available under the Plan for which no premiums apply, any Participant who fails
               to complete a new benefit election form pursuant to Section 21.4.2 by the end of the applicable Election
               Period shall be deemed to have elected not to participate in the Plan for the upcoming Plan Year. No
               further Salary Redirections shall therefore be authorized or made for the subsequent Plan Year for such
               benefits.

              With regard to benefits available under the Plan for which premiums apply, any Participant who fails to
              complete a new benefit election form pursuant to Section 21.4.2 by the end of the applicable Election
              Period shall be deemed to have made the same benefit elections as are then in effect for the current
              Plan Year. The Participant shall also be deemed to have elected Salary Redirection in an amount
              necessary to purchase such Benefit Options.
       21.4.4 Cost Changes
              A. Cost increase or decrease. If the cost of a benefit provided under the Plan increases or decreases
                  during a Plan Year, then the Plan shall automatically increase or decrease, as the case may be, the
                  Salary Redirections of all affected Participants for such benefit. Alternatively, if the cost of a benefit
                  package option increases significantly, the Administrator shall permit the affected Participants to
                  either make corresponding changes in their payments or revoke their elections and, in lieu thereof,
                  receive on a prospective basis coverage under another benefit package option with similar
                  coverage, or drop coverage prospectively if there is no benefit package option with similar coverage.
                  A cost increase or decrease refers to an increase or decrease in the amount of elective contributions
                  under the Plan, whether resulting from an action taken by the Participants or an action taken by the
                  Employer.
              B. Loss of coverage. If the coverage under a benefit is significantly curtailed or ceases during a Plan
                  Year, affected Participants may revoke their elections of such benefit and, in lieu thereof, elect to

           WinCo Holdings, Inc. SPD                         64                                         1/1/2017
  Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 67 of 108
         receive on a prospective basis coverage under another plan with similar coverage, or drop coverage
         prospectively if no similar coverage is offered.
    C.   Addition of a new benefit. If, during the period of coverage, a new benefit package option or other
         coverage option is added, an existing benefit package option is significantly improved, or an existing
         benefit package option or other coverage option is eliminated, then the affected Participants may
         elect the newly-added option, or elect another option if an option has been eliminated prospectively
         and make corresponding election changes with respect to other benefit package options providing
         similar coverage. In addition, those Eligible Employees who are not participating in the Plan may opt
         to become Participants and elect the new or newly improved benefit package option.
    D.   Loss of coverage under certain other plans. A Participant may make a prospective election change
         to add group health coverage for the Participant, the Participant's spouse or Dependent if such
         individual loses group health coverage sponsored by a governmental or educational institution,
         including a state children's health insurance program under the Social Security Act, the Indian Health
         Service or a health program offered by an Indian tribal government, a state health benefits risk pool,
         or a foreign government group health plan.
    E.   Change of coverage due to change under certain other plans. A Participant may make a prospective
         election change that is on account of and corresponds with a change made under the plan of a
         spouse's, former spouse's or Dependent's employer if (1) the Cafeteria Plan or other benefits plan of
         the spouse's, former spouse's or Dependent's employer permits its participants to make a change;
         or (2) the Cafeteria Plan permits participants to make an election for a period of coverage that is
         different from the period of coverage under the Cafeteria Plan of a spouse's, former spouse's or
         Dependent's employer.
    F.   Change in Day Care provider. A Participant may make a prospective election change that is on
         account of and corresponds with a change by the Participant in the day care provider. The
         availability of day care services from a new childcare provider is similar to a new benefit package
         option becoming available. A cost change is allowable in the Day Care Flexible Spending
         Arrangement only if the cost change is imposed by a day care provider who is not related to the
         Participant, as defined in Code Section 152(a)(1) through (8).
    G.   Health FSA cannot change due to insurance change. A Participant shall not be permitted to change
         an election to the Health Care Flexible Spending Arrangement as a result of a cost or coverage
         change under any health insurance benefits.
    H.   Changes due to reduction in hours or enrollment in an Exchange Plan. A Participant may
         prospectively revoke coverage under the group health plan (that is not a Health Care Flexible
         Spending 10 Arrangement) which provides minimum essential coverage (as defined in Code
         §5000A(f)(1)) provided the following conditions are met: Conditions for revocation due to reduction
         in hours of service:
         1. The Participant has been reasonably expected to average at least 30 hours of service per week
              and there is a change in that Participant's status so that the Participant will reasonably be
              expected to average less than 30 hours of service per week after the change, even if that
              reduction does not result in the Participant ceasing to be eligible under the group health plan;
              and
         2. The revocation of coverage under the group health plan corresponds to the intended
              enrollment of the Participant, and any related individuals who cease coverage due to the
              revocation, in another plan that provides minimum essential coverage with the new coverage
              effective no later than the first day of the second month following the month that includes the
              date the original coverage is revoked.

             The Administrator may rely on the reasonable representation of the Participant who is
             reasonably expected to have an average of less than 30 hours of service per week for future
             periods that the Participant and related individuals have enrolled or intend to enroll in another
             plan that provides minimum essential coverage for new coverage that is effective no later than


WinCo Holdings, Inc. SPD                        65                                         1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 68 of 108
                       the first day of the second month following the month that includes the date the original
                       coverage is revoked.

                       Conditions for revocation due to enrollment in a qualified health plan:
                       1. The Participant is eligible for a Special Enrollment Period to enroll in a qualified health plan
                          through a marketplace (federal or state exchange) pursuant to guidance issued by the
                          Department of Health and Human Services and any other applicable guidance, or the
                          Participant seeks to enroll in a qualified health plan through a marketplace during the
                          marketplace's annual open enrollment period; and
                       2. The revocation of the election of coverage under the group health plan corresponds to the
                          intended enrollment of the Participant and any related individuals who cease coverage due
                          to the revocation in a qualified health plan through a marketplace for new coverage that is
                          effective beginning no later than the day immediately following the last day of the original
                          coverage that is revoked.

                           The Administrator may rely on the reasonable representation of a Participant who has an
                           enrollment opportunity for a qualified health plan through a marketplace that the
                           Participant and related individuals have enrolled or intend to enroll in a qualified health plan
                           for new coverage that is effective beginning no later than the day immediately following the
                           last day of the original coverage that is revoked.
21.5   Health Care Flexible Spending Arrangement
       21.5.1 Establishment of Plan
               This Health Care Flexible Spending Arrangement is intended to qualify as a medical reimbursement plan
               under Code Section 105 and shall be interpreted in a manner consistent with such Code Section and the
               Treasury regulations thereunder. Participants who elect to participate in this Health Care Flexible
               Spending Arrangement may submit claims for the reimbursement of Medical Expenses. All amounts
               reimbursed shall be periodically paid from amounts allocated to the Health Care Flexible Spending
               Arrangement. Periodic payments reimbursing Participants from the Health Care Flexible Spending
               Arrangement shall in no event occur less frequently than monthly.
       21.5.2 Definitions
               For the purposes of this article and the Cafeteria Plan, the terms below have the following meaning:
               A. "Health Care Flexible Spending Arrangement" means the account established for Participants
                   pursuant to this Plan to which part of their Cafeteria Plan Benefit Dollars may be allocated and from
                   which all allowable Medical Expenses incurred by a Participant, his/her spouse and his/her
                   Dependent(s) may be reimbursed.
               B. "Highly Compensated Participant" means, for the purposes of this Article and determining
                   discrimination under Code Section 105(h), a participant who is:
                   1. One of the 5 highest paid officers;
                   2. A shareholder who owns (or is considered to own applying the rules of Code Section 318) more
                       than 10 percent in value of the stock of the Employer; or
                   3. Among the highest paid 25 percent of all Employees (other than exclusions permitted by Code
                       Section 105(h)(3)(B) for those individuals who are not Participants).
               C. "Medical Expenses" means any expense for medical care within the meaning of the term "medical
                   care" as defined in Code Section 213(d) and the rulings and Treasury regulations thereunder, and
                   not otherwise used by the Participant as a deduction in determining his tax liability under the Code.
                   "Medical Expenses" can be incurred by the Participant, his/her and his/her Dependent(s). "Incurred"
                   means, with regard to Medical Expenses, when the Participant is provided with the medical care
                   that gives rise to the Medical Expense and not when the Participant is formally billed or charged for,
                   or pays for, the medical care. A Participant may not be reimbursed for the cost of any medicine or
                   drug that is not "prescribed" within the meaning of Code Section 106(f) or is not insulin. A
                   Participant may not be reimbursed for the cost of other health coverage such as Premiums paid
                   under plans maintained by the employer of the Participant's spouse or individual policies

           WinCo Holdings, Inc. SPD                        66                                         1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 69 of 108
           maintained by the Participant or his/her spouse or Dependent. A Participant may not be
           reimbursed for "qualified long-term care services" as defined in Code Section 7702B(c).
       D. The definitions of Article I are hereby incorporated by reference to the extent necessary to interpret
           and apply the provisions of this Health Care Flexible Spending Arrangement.
21.5.3 Forfeitures
       The amount in the Health Care Flexible Spending Arrangement as of the end of any Plan Year (and after
       the processing of all claims for such Plan Year pursuant to Section 21.5.7 hereof, excluding any
       carryover) shall be forfeited and credited to the benefit plan surplus. In such event, the Participant shall
       have no further claim to such amount for any reason, subject to Section 21.7.2.
21.5.4 Limitation on Allocations
       A. Notwithstanding any provision contained in this Health Care Flexible Spending Arrangement to the
           contrary, the maximum amount that may be allocated to the Health Care Flexible Spending
           Arrangement by a Participant in or on account of any Plan Year is $2,000.
       B. Participation in Other Plans. All employers that are treated as a single employer under Code
           Sections 414(b), (c), or (m), relating to controlled groups and affiliated service groups, are treated as
           a single employer for purposes of the statutory limit. If a Participant participates in multiple
           Cafeteria Plans offering Health Care Flexible Spending Arrangements maintained by members of a
           controlled group or affiliated service group, the Participant's total Health Care Flexible Spending
           Arrangement contributions under all of the Cafeteria Plans are limited to the statutory limit (as
           adjusted). However, a Participant employed by two or more employers that are not members of the
           same controlled group may elect up to the statutory limit (as adjusted) under each Employer's
           Health Care Flexible Spending Arrangement.
       C. Carryover. A Participant in the Health Care Flexible Spending Arrangement may roll over up to $500
           of unused amounts in the Health Care Flexible Spending Arrangement remaining at the end of one
           Plan Year to the immediately following Plan Year. These amounts can be used during the following
           Plan Year for expenses incurred in that Plan Year. Amounts carried over do not affect the maximum
           amount of Salary Redirection contributions for the Plan Year to which they are carried over. Unused
           amounts are those remaining after expenses have been reimbursed during the runout period. These
           amounts may not be cashed out or converted to any other taxable or nontaxable benefit. Amounts
           in excess of $500 will be forfeited. The Plan is allowed, but not required, to treat claims as being
           paid first from the current year amounts, then from the carryover amounts.
21.5.5 Nondiscrimination Requirements
       A. Intent to be nondiscriminatory. It is the intent of this Health Care Flexible Spending Arrangement
           not to discriminate in violation of the Code and the Treasury regulations thereunder.
       B. Adjustment to avoid test failure. If the Administrator deems it necessary to avoid discrimination
           under this Health Care Flexible Spending Arrangement, it may, but shall not be required to, reject
           any elections or reduce contributions or benefits in order to assure compliance with this section.
           Any act taken by the Administrator under this section shall be carried out in a uniform and
           nondiscriminatory manner. If the Administrator decides to reject any elections or reduce
           contributions or benefits, it shall be done in the following manner. First, the benefits designated for
           the Health Care Flexible Spending Arrangement by the member of the group in whose favor
           discrimination may not occur pursuant to Code Section 105 that elected to contribute the highest
           amount to the fund for the Plan Year shall be reduced until the nondiscrimination tests set forth in
           this section or the Code are satisfied, or until the amount designated for the fund equals the amount
           designated for the fund by the next member of the group in whose favor discrimination may not
           occur pursuant to Code Section 105 who has elected the second highest contribution to the Health
           Care Flexible Spending Arrangement for the Plan Year. This process shall continue until the
           nondiscrimination tests set forth in this section or the Code are satisfied. Contributions which are
           not utilized to provide benefits to any Participant by virtue of any administrative act under this
           paragraph shall be forfeited and credited to the benefit plan surplus.



    WinCo Holdings, Inc. SPD                        67                                         1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 70 of 108
21.5.6 Coordination with Cafeteria Plan
       All Participants under the Cafeteria Plan are eligible to receive benefits under this Health Care Flexible
       Spending Arrangement. The enrollment under the Cafeteria Plan shall constitute enrollment under this
       Health Care Flexible Spending Arrangement. In addition, other matters concerning contributions,
       elections and the like shall be governed by the general provisions of the Cafeteria Plan.
21.5.7 Health Care Flexible Spending Arrangement Claims
       A. Expenses must be incurred during Plan Year. All Medical Expenses incurred by a Participant, his/her
            spouse and his/her Dependent(s) during the Plan Year shall be reimbursed during the Plan Year
            subject to Section 6, even though the submission of such a claim occurs after his/her participation
            hereunder ceases; but provided that the Medical Expenses were incurred during the applicable Plan
            Year. Medical Expenses are treated as having been incurred when the Participant is provided with
            the medical care that gives rise to the medical expenses, not when the Participant is formally billed
            or charged for, or pays for the medical care.
       B. Reimbursement available throughout Plan Year. The Administrator shall direct the reimbursement
            to each eligible Participant for all allowable Medical Expenses, up to a maximum of the amount
            designated by the Participant for the Health Care Flexible Spending Arrangement for the Plan Year.
            Reimbursements shall be made available to the Participant throughout the year without regard to
            the level of Cafeteria Plan Benefit Dollars which have been allocated to the fund at any given point
            in time. Furthermore, a Participant shall be entitled to reimbursements only for amounts in excess
            of any payments or other reimbursements under any health care plan covering the Participant
            and/or his/her spouse or Dependent(s).
       C. Payments. Reimbursement payments under this Plan shall be made directly to the Participant.
            However, in the Administrator's discretion, payments may be made directly to the service provider.
            The application for payment or reimbursement shall be made to the Administrator on an acceptable
            form within a reasonable time of incurring the debt or paying for the service. The application shall
            include a written statement from an independent third-party stating that the Medical Expense has
            been incurred and the amount of such expense. Furthermore, the Participant shall provide a written
            statement that the Medical Expense has not been reimbursed or is not reimbursable under any
            other health plan coverage and, if reimbursed from the Health Care Flexible Spending Arrangement,
            such amount will not be claimed as a tax deduction. The Administrator shall retain a file of all such
            applications.
       D. Claims for reimbursement. Claims for the reimbursement of Medical Expenses incurred in any Plan
            Year shall be paid as soon after a claim has been filed as is administratively practicable; provided
            however, that if a Participant fails to submit a claim within 90 days after the end of the Plan Year,
            those Medical Expense claims shall not be considered for reimbursement by the Administrator.
21.5.8 Debit and Credit Cards
       Participants may, subject to a procedure established by the Administrator and applied in a uniform
       nondiscriminatory manner, use debit and/or credit (stored value) cards ("cards") provided by the
       Administrator and the Plan for payment of Medical Expenses, subject to the following terms:
       A. Card only for medical expenses. Each Participant issued a card shall certify that such card shall only
            be used for Medical Expenses. The Participant shall also certify that any Medical Expense paid with
            the card has not already been reimbursed by any other plan covering health benefits and that the
            Participant will not seek reimbursement from any other plan covering health benefits.
       B. Card issuance. Such card shall be issued upon the Participant's effective date of participation and
            reloaded for each Plan Year the Participant remains a Participant in the Health Care Flexible
            Spending Arrangement. Such card shall be automatically cancelled upon the Participant's death or
            termination of employment, or if such Participant has a change in status that results in the
            Participant's withdrawal from the Health Care Flexible Spending Arrangement.
       C. Maximum dollar amount available. The dollar amount of coverage available on the card shall be the
            amount elected by the Participant for the Plan Year. The maximum dollar amount of coverage
            available shall be the maximum amount for the Plan Year as set forth in Section 21.5.4.


    WinCo Holdings, Inc. SPD                       68                                        1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 71 of 108
              D. Only available for use with certain service providers. The cards shall only be accepted by such
                   merchants and service providers as have been approved by the Administrator following IRS
                   guidelines.
              E. Card use. The cards shall only be used for Medical Expense purchases at these providers, including,
                   but not limited to, the following:
                   1. Co-payments for doctor and other medical care;
                   2. Purchase of drugs prescribed by a health care provider, including, if permitted by the
                        Administrator, over-the-counter medications as allowed under IRS regulations;
                   3. Purchase of medical items such as eyeglasses, syringes, crutches, etc.
              F. Substantiation. Such purchases by the cards shall be subject to substantiation by the Administrator,
                   usually by submission of a receipt from a service provider describing the service, the date and the
                   amount. The Administrator shall also follow the requirements set forth in Revenue Ruling 2003-43
                   and Notice 2006-69. All charges shall be conditional pending confirmation and substantiation.
              G. Correction methods. If such purchase is later determined by the Administrator to not qualify as a
                   Medical Expense, the Administrator, in its discretion, shall use one of the following correction
                   methods to make the Plan whole. Until the amount is repaid, the Administrator shall take further
                   action to ensure that further violations of the terms of the card do not occur, up to and including
                   denial of access to the card.
                   1. Repayment of the improper amount by the Participant;
                   2. Withholding the improper payment from the Participant's wages or other compensation to the
                        extent consistent with applicable federal or state law;
                   3. Claims substitution or offset of future claims until the amount is repaid; and
                   4. If subsections (1) through (3) fail to recover the amount, consistent with the Employer's business
                        practices, the Employer may treat the amount as any other business indebtedness.
21.6   Day Care Flexible Spending Arrangement
       21.6.1 Establishment of Account
              This Day Care Flexible Spending Arrangement is intended to qualify as a program under Code Section
              129 and shall be interpreted in a manner consistent with such Code Section. Participants who elect to
              participate in this program may submit claims for the reimbursement of Employment-Related Day Care
              Expenses. All amounts reimbursed shall be paid from amounts allocated to the Participant's Day Care
              Flexible Spending Arrangement.
       21.6.2 Definitions For the purposes of this Article and the Cafeteria Plan the terms below shall have the
              following meaning:
              A. "Day Care Flexible Spending Arrangement" means the account established for a Participant
                   pursuant to this Article to which part of his/her Cafeteria Plan Benefit Dollars may be allocated and
                   from which Employment-Related Day Care Expenses of the Participant may be reimbursed for the
                   care of the qualifying Dependent(s) of Participants.
              B. "Earned Income" means earned income as defined under Code Section 32(c)(2), but excluding such
                   amounts paid or incurred by the Employer for day care assistance to the Participant.
              C. "Employment-Related Day Care Expenses" means the amounts paid for expenses of a Participant
                   for those services which if paid by the Participant would be considered employment related
                   expenses under Code Section 21(b)(2). Generally, they shall include expenses for household services
                   and for the care of a Qualifying Dependent, to the extent that such expenses are incurred to enable
                   the Participant to be gainfully employed for any period for which there are one or more Qualifying
                   Dependent(s) with respect to such Participant. Employment-Related Day Care Expenses are treated
                   as having been incurred when the Participant's Qualifying Dependent(s) are provided with the day
                   care that gives rise to the Employment-Related Day Care Expenses, not when the Participant is
                   formally billed or charged for, or pays for the day care. The determination of whether an amount
                   qualifies as an Employment-Related Day Care Expense shall be made subject to the following rules:
                   1. If such amounts are paid for expenses incurred outside the Participant's household, they shall
                        constitute Employment-Related Day Care Expenses only if incurred for a Qualifying Dependent
                        as defined in Section 21.6.2(D)(1) (or deemed to be, as described in Section 21.6.2(D)(1)

           WinCo Holdings, Inc. SPD                       69                                        1/1/2017
         Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 72 of 108
                   pursuant to Section 21.6.2(D)(3)), or for a Qualifying Dependent as defined in Section
                   21.6.2(D)(2) (or deemed to be, as described in Section 21.6.2(D)(2) pursuant to Section
                   21.6.2(D)(3)) who regularly spends at least 8 hours per day in the Participant's household;
               2. If the expense is incurred outside the Participant's home at a facility that provides care for a fee,
                   payment, or grant for more than 6 individuals who do not regularly reside at the facility, the
                   facility must comply with all applicable state and local laws and regulations, including licensing
                   requirements, if any; and
               3. Employment-Related Day Care Expenses of a Participant shall not include amounts paid or
                   incurred to a child of such Participant who is under the age of 19 or to an individual who is a
                   Dependent of such Participant or such Participant's spouse.
          D. "Qualifying Dependent" means, for Day Care Flexible Spending Arrangement purposes,
               1. A Participant's Dependent (as defined in Code Section 152(a)(1)) who has not attained age 13;
               2. A Dependent or the spouse of a Participant who is physically or mentally incapable of caring for
                   himself or herself and has the same principal place of abode as the Participant for more than
                   one-half of such taxable year; or
               3. A child that is deemed to be a Qualifying Dependent described in paragraph (1) or (2) above,
                   whichever is appropriate, pursuant to Code Section 21(e)(5). (e) The definitions of the Plan
                   Document are hereby incorporated by reference to the extent necessary to interpret and apply
                   the provisions of this Day Care Flexible Spending Arrangement.
21.6.3    Day Care Flexible Spending Arrangements
          The Administrator shall establish a Day Care Flexible Spending Arrangement for each Participant who
          elects to apply Cafeteria Plan Benefit Dollars to Day Care Flexible Spending Arrangement benefits.
21.6.4    Increases in Day Care Flexible Spending Arrangements
          A Participant's Day Care Flexible Spending Arrangement shall be increased each pay period by the
          portion of Cafeteria Plan Benefit Dollars that he has elected to apply toward his/her Day Care Flexible
          Spending Arrangement pursuant to elections made under 21.5 hereof.
21.6.5    Decreases in Day Care Flexible Spending Arrangements
          A Participant's Day Care Flexible Spending Arrangement shall be reduced by the amount of any
          Employment-Related Day Care Expense reimbursements paid or incurred on behalf of a Participant
          pursuant to Section 21.6.12 hereof.
21.6.6    Allowable Day Care Reimbursement
          Subject to limitations contained in Section 21.6.9 of this Program, and to the extent of the amount
          contained in the Participant's Day Care Flexible Spending Arrangement, a Participant who incurs
          Employment-Related Day Care Expenses shall be entitled to receive from the Employer full
          reimbursement for the entire amount of such expenses incurred during the Plan Year or portion thereof
          during which he is a Participant.
21.6.7    Annual Statement of Benefits
          On or before January 31st of each calendar year, the Employer shall furnish to each Employee who was
          a Participant and received benefits under Section 21.6.6 during the prior calendar year, a statement of
          all such benefits paid to or on behalf of such Participant during the prior calendar year. This statement is
          set forth on the Participant's Form W-2.
21.6.8    Forfeitures
          The amount in a Participant's Day Care Flexible Spending Arrangement as of the end of any Plan Year
          (and after the processing of all claims for such Plan Year pursuant to Section 21.6.12 hereof) shall be
          forfeited and credited to the benefit plan surplus. In such event, the Participant shall have no further
          claim to such amount for any reason.
21.6.9    Limitation on Payments
          A. Code limits. Notwithstanding any provision contained in this Article to the contrary, amounts paid
               from a Participant's Day Care Flexible Spending Arrangement in or on account of any taxable year of
               the Participant shall not exceed the lesser of the Earned Income limitation described in Code Section
               129(b) or $5,000 ($2,500 if a separate tax return is filed by a Participant who is married as
               determined under the rules of paragraphs (3) and (4) of Code Section 21(e)).

   WinCo Holdings, Inc. SPD                            70                                         1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 73 of 108
21.6.10 Nondiscrimination Requirements
        A. Intent to be nondiscriminatory. It is the intent of this Day Care Flexible Spending Arrangement that
             contributions or benefits not discriminate in favor of the group of employees in whose favor
             discrimination may not occur under Code Section 129(d).
        B. 25% test for shareholders. It is the intent of this Day Care Flexible Spending Arrangement that not
             more than 25 percent of the amounts paid by the Employer for Day Care assistance during the Plan
             Year will be provided for the class of individuals who are shareholders or owners (or their spouses or
             Dependents), each of whom (on any day of the Plan Year) owns more than 5 percent of the stock or
             of the capital or profits interest in the Employer.
        C. Adjustment to avoid test failure. If the Administrator deems it necessary to avoid discrimination or
             possible taxation to a group of employees in whose favor discrimination may not occur in violation
             of Code Section 129 it may, but shall not be required to, reject any elections or reduce contributions
             or non-taxable benefits in order to assure compliance with this section. Any act taken by the
             Administrator under this section shall be carried out in a uniform and nondiscriminatory manner. If
             the Administrator decides to reject any elections or reduce contributions or Benefits, it shall be
             done in the following manner. First, the benefits designated for the Day Care Flexible Spending
             Arrangement by the affected Participant that elected to contribute the highest amount to such
             account for the Plan Year shall be reduced until the nondiscrimination tests set forth in this section
             are satisfied, or until the amount designated for the account equals the amount designated for the
             account of the affected Participant who has elected the second highest contribution to the Day Care
             Flexible Spending Arrangement for the Plan Year. This process shall continue until the
             nondiscrimination tests set forth in this section are satisfied. Contributions which are not utilized to
             provide benefits to any Participant by virtue of any administrative act under this paragraph shall be
             forfeited.
21.6.11 Coordination with Cafeteria Plan
        All Participants under the Cafeteria Plan are eligible to receive benefits under this Day Care Flexible
        Spending Arrangement. The enrollment and termination of participation under the Cafeteria Plan shall
        constitute enrollment and termination of participation under this Day Care Flexible Spending
        Arrangement. In addition, other matters concerning contributions, elections and the like shall be
        governed by the general provisions of the Cafeteria Plan.
21.6.12 Day Care Flexible Spending Arrangement Claims
        The Administrator shall direct the payment of all such day care claims to the Participant upon the
        presentation to the Administrator of documentation of such expenses in a form satisfactory to the
        Administrator. However, in the Administrator's discretion, payments may be made directly to the
        service provider. In its discretion in administering the Plan, the Administrator may utilize forms and
        require documentation of costs as may be necessary to verify the claims submitted. At a minimum, the
        form shall include a statement from an independent third-party as proof that the expense has been
        incurred during the Plan Year and the amount of such expense. In addition, the Administrator may
        require that each Participant who desires to receive reimbursement under this Program for
        Employment-Related Day Care Expenses submit a statement which may contain some or all of the
        following information:
        A. The Dependent or Dependents for whom the services were performed;
        B. The nature of the services performed for the Participant, the cost of which he wishes
             reimbursement;
        C. The relationship, if any, of the person performing the services to the Participant;
        D. If the services are being performed by a child of the Participant, the age of the child;
        E. A statement as to where the services were performed;
        F. If any of the services were performed outside the home, a statement as to whether the Dependent
             for whom such services were performed spends at least 8 hours a day in the Participant's
             household;
        G. If the services were being performed in a day care center, a statement:


    WinCo Holdings, Inc. SPD                         71                                         1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 74 of 108
                  1. That the day care center complies with all applicable laws and regulations of the state of
                       residence,
                  2. That the day care center provides care for more than 6 individuals (other than individuals
                       residing at the center), and
                  3. The amount of fee paid to the provider.
               H. If the Participant is married, a statement containing the following:
                  1. The spouse's salary or wages if he or she is employed, or if the Participant's spouse is not
                       employed, that
                  2. He or she is incapacitated, or
                  3. He or she is a full-time student attending an educational institution and the months during the
                       year which he or she attended such institution.
               I. Claims for reimbursement. If a Participant fails to submit a claim within 90 days after the end of the
                  Plan Year, those claims shall not be considered for reimbursement by the Administrator.
21.7   Benefits and Rights
       21.7.1 Claim for Benefits
               A. Insurance claims. Any claim for benefits underwritten by Insurance Contract(s) shall be made to the
                  Insurer. If the Insurer denies any claim, the Participant or beneficiary shall follow the Insurer’s claims
                  review procedure.
               B. Health and Day Care Flexible Spending Arrangement Claims. The Participant must submit all claims
                  no later than 90 days after the end of the Plan Year. Any claims submitted after that time will not be
                  considered. If a claim under the Plan is denied in whole or in part, the Participant will receive written
                  notification. The notification will include the reasons for the denial, with reference to the specific
                  provisions of the Plan on which the denial was based, a description of any additional information
                  needed to process the claim and an explanation of the claims review procedure. A level one appeal
                  must be submitted within 180 days of receipt of the denial. Any such request should be
                  accompanied by documents or records in support of the appeal. The Participant may review
                  pertinent documents and submit issues and comments in writing. The Contract Administrator will
                  review the claim and provide, within 30 days, a written response to the appeal (extended by
                  reasonable time if necessary). In this response, the Contract Administrator will explain the reason
                  for the decision, with specific reference to the provisions of the Plan on which the decision is based.
                  If the Participant disagrees with the level one appeal decision, the Participant may submit a request
                  for a level two appeal to be determined by the Employer. The Participant must submit the request
                  for a level two appeal within 60 days of receipt of the level one notice. The Participant will be
                  notified within 30 days after the Employer received the appeal (extended by reasonable time if
                  necessary). The Employer has the exclusive right to interpret the appropriate Plan provisions.
                  Decisions of the Employer are conclusive and binding.

                   The following timetable for claims applies:
                    Notification of whether claim is accepted or denied: 30 days;
                    Extension due to matters beyond the control of the plan: 15 days;
                    Denial or insufficient information on the claim: notification of 15 days;
                    Response by participant: 45 days; and
                    Review of claim denial: 30 days.

                   The Participant must file the appeal by submitting a written request by email, fax, or mail to the
                   Contract Administrator and indicate either level one or two on the email, fax, or letter. The response
                   will provide written or electronic notification of any claim denial. The notice will state:
                   1. The specific reason or reasons for the denial;
                   2. Reference to the specific Plan provisions on which the denial was based;
                   3. A description of any additional material or information necessary for the Participant to perfect
                        the claim and an explanation of why such material or information is necessary;


           WinCo Holdings, Inc. SPD                         72                                         1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 75 of 108
            4. A description of the Plan's review procedures and the time limits applicable to such procedures.
               This will include a statement of the right to bring a civil action under Section 502 of ERISA
               following a denial on review;
            5. A statement that the Participant is entitled to receive, upon request and free of charge,
               reasonable access to, and copies of, all documents, records, and other information relevant to
               the claim; and
            6. If the denial was based on an internal rule, guideline, protocol, or other similar criterion, the
               specific rule, guideline, protocol, or criterion will be provided free of charge. If this is not
               practical, a statement will be included that such a rule, guideline, protocol, or criterion was
               relied upon in making the denial and a copy will be provided free of charge to the Participant
               upon request. When the Participant receives a denial, the Participant will have 180 days
               following receipt of the notification in which to appeal the decision. The Participant may submit
               written comments, documents, records, and other information relating to the claim. If the
               Participant requests, the Participant will be provided, free of charge, reasonable access to, and
               copies of, all documents, records, and other information relevant to the claim.

                The period of time within which a denial on review is required to be made will begin at the time
                an appeal is filed in accordance with the procedures of the Plan. This timing is without regard to
                whether all the necessary information accompanies the filing.
       A document, record, or other information shall be considered relevant to a claim if it:
           1. Was relied upon in making the claim determination;
           2. Was submitted, considered, or generated in the course of making the claim determination,
                without regard to whether it was relied upon in making the claim determination;
           3. Demonstrated compliance with the administrative processes and safeguards designed to ensure
                and to verify that claim determinations are made in accordance with Plan documents and Plan
                provisions have been applied consistently with respect to all Participants; or
           4. Constituted a statement of policy or guidance with respect to the Plan concerning the denied
                claim.
           5. The review will take into account all comments, documents, records, and other information
                submitted by the Participant relating to the claim, without regard to whether such information
                was submitted or considered in the initial claim determination. The review will not afford
                deference to the initial denial and will be conducted by a fiduciary of the Plan who is neither the
                individual who made the adverse determination nor a subordinate of that individual.
       C. Forfeitures. Any balance remaining in the Participant's Health Care Flexible Spending Arrangement
           (excluding any carryover) or Day Care Flexible Spending Arrangement as of the end of the time for
           claims reimbursement for each Plan Year and Grace Period (if applicable) shall be forfeited and
           deposited in the benefit plan surplus of the Employer pursuant to Section 21.5.3 or Section 21.6.8,
           whichever is applicable, unless the Participant had made a claim for such Plan Year, in writing, which
           has been denied or is pending; in which event the amount of the claim shall be held in his/her
           account until the claim appeal procedures set forth above have been satisfied or the claim is paid. If
           any such claim is denied on appeal, the amount held beyond the end of the Plan Year shall be
           forfeited and credited to the benefit plan surplus.
21.7.2 Application of Benefit Plan Surplus
       Any forfeited amounts credited to the benefit plan surplus by virtue of the failure of a Participant to
       incur a qualified expense or seek reimbursement in a timely manner may, but need not be, separately
       accounted for after the close of the Plan Year (or after such further time specified herein for the filing of
       claims) in which such forfeitures arose. In no event shall such amounts be carried over to reimburse a
       Participant for expenses incurred during a subsequent Plan Year for the same or any other benefit
       available under the Plan (excepting any carryover); nor shall amounts forfeited by a particular
       Participant be made available to such Participant in any other form or manner, except as permitted by
       Treasury regulations. Amounts in the benefit plan surplus shall be used to defray any administrative
       costs and experience losses or used to provide additional benefits under the Plan.

    WinCo Holdings, Inc. SPD                        73                                         1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 76 of 108
       21.7.3 Named Fiduciary
              The Administrator shall be the named fiduciary pursuant to ERISA Section 402 and shall be responsible
              for the management and control of the operation and administration of the Plan.
       21.7.4 General Fiduciary Responsibilities
              The Administrator and any other fiduciary under ERISA shall discharge their duties with respect to this
              Plan solely in the interest of the Participants and their beneficiaries and
              A. For the exclusive purpose of providing benefits to Participants and their beneficiaries and defraying
                   reasonable expenses of administering the Plan;
              B. With the care, skill, prudence and diligence under the circumstances then prevailing that a prudent
                   person acting in like capacity and familiar with such matters would use in the conduct of an
                   enterprise of a like character and with like aims; and (c) in accordance with the documents and
                   instruments governing the Plan insofar as such documents and instruments are consistent with
                   ERISA.
       21.7.5 Nonassignability of Rights
              The right of any Participant to receive any reimbursement under the Plan shall not be alienable by the
              Participant by assignment or any other method, and shall not be subject to the rights of creditors, and
              any attempt to cause such right to be so subjected shall not be recognized, except to such extent as may
              be required by law.
21.8   Administration
       21.8.1 Plan Administration
              The Employer shall be the Administrator, unless the Employer elects otherwise. The Employer may
              appoint any person, including, but not limited to, the Employees of the Employer, to perform the duties
              of the Administrator. Any person so appointed shall signify acceptance by filing acceptance in writing (or
              such other form as acceptable to both parties) with the Employer. Upon the resignation or removal of
              any individual performing the duties of the Administrator, the Employer may designate a successor.

               If the Employer elects, the Employer shall appoint one or more Administrators. Any person, including,
               but not limited to, the Employees of the Employer, shall be eligible to serve as an Administrator. Any
               person so appointed shall signify acceptance by filing acceptance in writing (or such other form as
               acceptable to both parties) with the Employer. An Administrator may resign by delivering a resignation
               in writing (or such other form as acceptable to both parties) to the Employer or be removed by the
               Employer by delivery of notice of removal (in writing or such other form as acceptable to both parties),
               to take effect at a date specified therein, or upon delivery to the Administrator if no date is specified.
               The Employer shall be empowered to appoint and remove the Administrator from time to time as it
               deems necessary for the proper administration of the Plan to ensure that the Plan is being operated for
               the exclusive benefit of the Employees entitled to participate in the Plan in accordance with the terms of
               the Act, the Plan and the Code.

               The operation of the Plan shall be under the supervision of the Administrator. It shall be a principal duty
               of the Administrator to see that the Plan is carried out in accordance with its terms, and for the
               exclusive benefit of Employees entitled to participate in the Plan. The Administrator shall have full
               power and discretion to administer the Plan in all of its details and determine all questions arising in
               connection with the administration, interpretation, and application of the Plan. The Administrator may
               establish procedures, correct any defect, supply any information, or reconciles any inconsistency in such
               manner and to such extent as shall be deemed necessary or advisable to carry out the purpose of the
               Plan. The Administrator shall have all powers necessary or appropriate to accomplish the
               Administrator's duties under the Plan. The Administrator shall be charged with the duties of the general
               administration of the Plan as set forth under the Plan, including, but not limited to, in addition to all
               other powers provided by this Plan:
               A. To make and enforce such procedures, rules and regulations as the Administrator deems necessary
                   or proper for the efficient administration of the Plan;


           WinCo Holdings, Inc. SPD                        74                                         1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 77 of 108
               B. To interpret the provisions of the Plan, the Administrator's interpretations thereof in good faith to
                  be final and conclusive on all persons claiming benefits by operation of the Plan;
               C. To decide all questions concerning the Plan and the eligibility of any person to participate in the Plan
                  and to receive benefits provided by operation of the Plan;
               D. To reject elections or to limit contributions or benefits for certain highly compensated participants if
                  it deems such to be desirable in order to avoid discrimination under the Plan in violation of
                  applicable provisions of the Code;
               E. To provide Employees with a reasonable notification of their benefits available by operation of the
                  Plan and to assist any Participant regarding the Participant's rights, benefits or elections under the
                  Plan;
               F. To keep and maintain the Plan documents and all other records pertaining to and necessary for the
                  administration of the Plan;
               G. To review and settle all claims against the Plan, to approve reimbursement requests, and to
                  authorize the payment of benefits if the Administrator determines such shall be paid if the
                  Administrator decides in its discretion that the applicant is entitled to them. This authority
                  specifically permits the Administrator to settle disputed claims for benefits and any other disputed
                  claims made against the Plan;
               H. To establish and communicate procedures to determine whether a medical child support order is
                  qualified under ERISA Section 609; and
               I. To appoint such agents, counsel, accountants, consultants, and other persons or entities as may be
                  required to assist in administering the Plan.

                   Any procedure, discretionary act, interpretation or construction taken by the Administrator shall be
                   done in a nondiscriminatory manner based upon uniform principles consistently applied and shall be
                   consistent with the intent that the Plan shall continue to comply with the terms of Code Section 125
                   and the Treasury regulations thereunder.
       21.8.2 Examination of Records
              The Administrator shall make available to each Participant, Eligible Employee and any other Employee of
              the Employer such records as pertain to their interest under the Plan for examination at reasonable
              times during normal business hours.
       21.8.3 Payment of Expenses
              Any reasonable administrative expenses shall be paid by the Employer unless the Employer determines
              that administrative costs shall be borne by the Participants under the Plan or by any Trust Fund which
              may be established hereunder. The Administrator may impose reasonable conditions for payments,
              provided that such conditions shall not discriminate in favor of highly compensated employees.
       21.8.4 Insurance Control Clause
              In the event of a conflict between the terms of this Plan and the terms of an Insurance Contract of an
              independent third-party Insurer whose product is then being used in conjunction with this Plan, the
              terms of the Insurance Contract shall control as to those Participants receiving coverage under such
              Insurance Contract. For this purpose, the Insurance Contract shall control in defining the persons eligible
              for insurance, the dates of their eligibility, the conditions which must be satisfied to become insured, if
              any, the benefits Participants are entitled to and the circumstances under which insurance terminates.
       21.8.5 Indemnification of Administrator
              The Employer agrees to indemnify and to defend to the fullest extent permitted by law any Employee
              serving as the Administrator or as a member of a committee designated as Administrator (including any
              Employee or former Employee who previously served as Administrator or as a member of such
              committee) against all liabilities, damages, costs and expenses (including attorney's fees and amounts
              paid in settlement of any claims approved by the Employer) occasioned by any act or omission to act in
              connection with the Plan, if such act or omission is in good faith.
21.9   Amendment or Termination of Plan



           WinCo Holdings, Inc. SPD                        75                                        1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 78 of 108
      21.9.1 Amendment
              The Employer, at any time or from time to time, may amend any or all of the provisions of the Plan
              without the consent of any Employee or Participant. No amendment shall have the effect of modifying
              any benefit election of any Participant in effect at the time of such amendment, unless such amendment
              is made to comply with federal, state or local laws, statutes or regulations.
      21.9.2 Termination
              The Employer reserves the right to terminate this Plan, in whole or in part, at any time. In the event the
              Plan is terminated, no further contributions shall be made. Benefits under any Contract shall be paid in
              accordance with the terms of the Contract. No further additions shall be made to the Health Care
              Flexible Spending Arrangement or Day Care Flexible Spending Arrangement, but all payments from such
              fund shall continue to be made according to the elections in effect until 90 days after the termination
              date of the Plan. Any amounts remaining in any such fund or account as of the end of such period shall
              be forfeited and deposited in the benefit plan surplus after the expiration of the filing period.
21.10 Miscellaneous
      21.10.1 Plan Interpretation
              All provisions of this Plan shall be interpreted and applied in a uniform, nondiscriminatory manner. This
              Plan shall be read in its entirety and not severed except as provided in Section 21.10.11.
      21.10.2 Gender and Number
              Wherever any words are used herein in the masculine, feminine or neuter gender, they shall be
              construed as though they were also used in another gender in all cases where they would so apply, and
              whenever any words are used herein in the singular or plural form, they shall be construed as though
              they were also used in the other form in all cases where they would so apply.
      21.10.3 Written Document
              This Plan, in conjunction with any separate written document which may be required by law, is intended
              to satisfy the written Plan requirement of Code Section 125 and any Treasury regulations thereunder
              relating to Cafeteria Plans.
      21.10.4 Exclusive Benefit
              This Plan shall be maintained for the exclusive benefit of the Employees who participate in the Plan.
      21.10.5 Participant's Rights
              This Plan shall not be deemed to constitute an employment contract between the Employer and any
              Participant or to be a consideration or an inducement for the employment of any Participant or
              Employee. Nothing contained in this Plan shall be deemed to give any Participant or Employee the right
              to be retained in the service of the Employer or to interfere with the right of the Employer to discharge
              any Participant or Employee at any time regardless of the effect which such discharge shall have upon
              him as a Participant of this Plan.
      21.10.6 Action by the Employer
              Whenever the Employer under the terms of the Plan is permitted or required to do or perform any act
              or matter or thing, it shall be done and performed by a person duly authorized by its legally constituted
              authority.
      21.10.7 No Guarantee of Tax Consequences
              Neither the Administrator nor the Employer makes any commitment or guarantee that any amounts
              paid to or for the benefit of a Participant under the Plan will be excludable from the Participant's gross
              income for federal or state income tax purposes, or that any other federal or state tax treatment will
              apply to or be available to any Participant. It shall be the obligation of each Participant to determine
              whether each payment under the Plan is excludable from the Participant's gross income for federal and
              state income tax purposes, and to notify the Employer if the Participant has reason to believe that any
              such payment is not so excludable. Notwithstanding the foregoing, the rights of Participants under this
              Plan shall be legally enforceable.
      21.10.8 Indemnification of Employer by Participants
              If any Participant receives one or more payments or reimbursements under the Plan that are not for a
              permitted benefit, such Participant shall indemnify and reimburse the Employer for any liability it may
              incur for failure to withhold federal or state income tax or Social Security tax from such payments or

            WinCo Holdings, Inc. SPD                       76                                       1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 79 of 108
              reimbursements. However, such indemnification and reimbursement shall not exceed the amount of
              additional federal and state income tax (plus any penalties) that the Participant would have owed if the
              payments or reimbursements had been made to the Participant as regular cash compensation, plus the
              Participant's share of any Social Security tax that would have been paid on such compensation, less any
              such additional income and Social Security tax actually paid by the Participant.
      21.10.9 Funding
              Unless otherwise required by law, contributions to the Plan need not be placed in trust or dedicated to a
              specific benefit, but may instead be considered general assets of the Employer. Furthermore, and unless
              otherwise required by law, nothing herein shall be construed to require the Employer or the
              Administrator to maintain any fund or segregate any amount for the benefit of any Participant, and no
              Participant or other person shall have any claim against, right to, or security or other interest in, any
              fund, account or asset of the Employer from which any payment under the Plan may be made.
      21.10.10 Governing Law
              This Plan is governed by the Code and the Treasury regulations issued thereunder (as they might be
              amended from time to time). In no event shall the Employer guarantee the favorable tax treatment
              sought by this Plan. To the extent not preempted by federal law, the provisions of this Plan shall be
              construed, enforced and administered according to the laws of the State of Idaho.
      21.10.11 Severability
              If any provision of the Plan is held invalid or unenforceable, its invalidity or unenforceability shall not
              affect any other provisions of the Plan, and the Plan shall be construed and enforced as if such provision
              had not been included herein.
      21.10.12 Captions
              The captions contained herein are inserted only as a matter of convenience and for reference, and in no
              way define, limit, enlarge or describe the scope or intent of the Plan, nor in any way shall affect the Plan
              or the construction of any provision thereof.
21.11 Other
      21.11.1 Annual Contribution Limits
              Annual contribution limits for Health Care Flexible Spending Arrangement and Day Care Flexible
              Spending Arrangement are defined by the IRS and set by WinCo.
      21.11.2 Claims Processing and Reimbursement
              A. Section 21.6.7 provides details on Health Care Flexible Spending Arrangement claims processing.
                   Reimbursements can be submitted to the Contract Administrator by mail, by fax, or online. A debit
                   card is available which is described in Section 21.6.8.
              B. Section 21.7.12 for details on Day Care Flexible Spending Arrangement claims processing.
                   Reimbursements can be submitted to the Contract Administrator by mail, by fax, or online.




            WinCo Holdings, Inc. SPD                       77                                         1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 80 of 108

                                         Section 22 – Other Benefits

22.1   Employee Assistance Program (EAP)
       The EAP provides assistance with personal and job-related issues such as emotional well-being, family and
       relationship, legal and financial, healthy lifestyles, substance abuse, and more. Contact the EAP Administrator
       with questions.
       22.1.1 Eligibility
                All Employees and their eligible Dependent(s).
       22.1.2 Benefits
                 Unlimited telephone access to professionals 24 hour a day, seven days a week.
                 Telephone assistance and referral.
                 Three (3) face-to-face sessions with a counselor (per person per Calendar Year).
       22.1.3 Contact Information
                The contact information for the EAP is on the Plan Information and Contract Administrator page.
22.2   Voluntary Benefits
       In addition to the benefits listed previously, WinCo offers a selection of voluntary benefits. These voluntary
       benefits are 100% Employee paid and are not considered Employer-sponsored benefits. WinCo’s responsibility
       with respect to these voluntary benefits is limited to making communications available and taking and remitting
       payroll deductions for those Employees who choose to participate. For more details about the current offering
       of voluntary benefits, contact the Benefits Department.




          WinCo Holdings, Inc. SPD                       78                                        1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 81 of 108

                                       Section 23 – Claims and Appeals

23.1   Claims Inquiry
       For any initial questions concerning a claim, a Participant should call or write the Contract Administrators’
       customer services department, whose address and phone numbers are listed on the Explanation of Benefits
       (EOB) form and on the back of the identification card, if applicable, and listed under Plan Information and
       Contract Administrators.
23.2   Formal Appeal Process - Medical
       23.2.1 Inquiry and Appeals Procedures
               If the Participant’s claim for benefits is denied and the Contract Administrator issues an Adverse Benefit
               Determination, the Participant must first exhaust any applicable internal appeals process described
               below prior to pursuing legal action.
               A. Informal Inquiry
                    For any initial questions concerning a claim, a Participant should call or write the Contract
                    Administrators’ customer service department. The Contract Administrator’s phone numbers and
                    addresses are listed on the Explanation of Benefits (EOB) form and in the Plan Information and
                    Contract Administrator Section of this Plan.
               B. Formal Appeal
                    A Participant who wishes to formally appeal a Pre-Service Claim decision by the Contract
                    Administrator, on behalf of the Administrator, may do so through the following process:
                    1. A written appeal must be sent to the Appeals and Grievance Coordinator within 180 days after
                         receipt of the notice of Adverse Benefit Determination. Urgent claim appeals, and the
                         documents in support of such appeals may be submitted by phone or facsimile. See the Plan
                         Information and Contract Administrator Section. The appeal should set forth the reasons why
                         the Participant contends the Contract Administrator’s decision was incorrect. Any written
                         comments, documents or other relevant information may be submitted with the appeal.
                    2. After receipt of the appeal, all facts, including those originally used in making the initial decision
                         and any additional information that is sent or that is otherwise relevant, will be reviewed by a
                         Medical Director or Physician designee. For non-urgent claim appeals, the Contract
                         Administrator will mail a written reply to the Participant within 15 days after receipt of the
                         written appeal. Urgent claim appeals will be notified orally within 72 hours. If the original
                         decision is upheld, the reply will state the specific reasons for denial and the specific provisions
                         on which the decision is based. Each appeal will be processed as quickly as possible taking into
                         account the medical exigencies of each claim.
                    3. Furthermore, the Participant or the authorized representative has the right to reasonable access
                         to, and copies of all documents, records, and other information that are relevant to the appeal.
                    4. If the original, non-urgent claim decision is upheld upon reconsideration, the Participant may
                         send an additional written appeal to the Appeals and Grievance Coordinator requesting further
                         review. This appeal must set forth the reasons for requesting additional reconsideration and
                         must be sent within 30 days of the Contract Administrator’s mailing of the initial reconsideration
                         decision. A Medical Director of the Contract Administrator who is not subordinate to the
                         Medical Director or Physician designee who decided the initial appeal, will issue a final decision
                         after consideration of all relevant information. A final decision on the appeal will be made
                         within 15 days of its receipt.
               C. A Participant who wishes to formally appeal a post-service claims decision by the Contract
                    Administrator, on behalf of the Administrator, may do so through the following process:
                    1. A written appeal must be sent to the Appeals and Grievance Coordinator within 180 days after
                         receipt of the notice of Adverse Benefit Determination. This written appeal should set forth the
                         reasons why the Participant contends the Contract Administrator’s decision was incorrect. Any
                         written comments, documents or other relevant information may be submitted with the appeal.


           WinCo Holdings, Inc. SPD                         79                                          1/1/2017
  Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 82 of 108
       2. After receipt of the written appeal, all facts, including those originally used in making the initial
           decision and any additional information that is sent or that is otherwise relevant, will be
           reviewed by a Medical Director, or Physician designee if the appeal requires medical
           judgment. The Contract Administrator shall mail a written reply to the Participant within 30
           days after receipt of the written appeal. If the original decision is upheld, the reply will list the
           specific reasons for denial and the specific provisions on which the decision is based. Each
           appeal will be processed as quickly as possible.
       3. Furthermore, the Participant or his/her authorized representative has the right to reasonable
           access to, and copies of all documents, records, and other information that are relevant to the
           appeal.
       4. If the original decision is upheld upon reconsideration, the Participant may send an additional
           written appeal to the Appeals and Grievance Coordinator requesting further review. This appeal
           must set forth the reasons for requesting additional reconsideration and must be sent within 60
           days of the Contract Administrator’s mailing of the initial reconsideration decision. A Medical
           Director of the Contract Administrator who is not subordinate to the Medical Director or
           Physician designee who decided the initial appeal, will issue a final decision after consideration
           of all relevant information, if the appeal requires medical judgment. A final decision on the
           appeal will be made within 30 days of its receipt. If the appeal does not require medical
           judgment, a Contract Administrator Vice President who did not decide the initial appeal will
           issue the decision.
    D. Participant’s Rights to an Independent External Review
       Please read this carefully. It describes a procedure for review of a disputed health claim by a
       qualified professional who has no affiliation with the Contract Administrator. If a Participant or
       his/her authorized representative requests an independent external review of a claim, the decision
       made by the independent reviewer will be binding and final on the Plan. The Participant or
       his/her authorized representative will have the right to further review the claim by a court,
       arbitrator, mediator or other dispute resolution entity only if your Plan is subject to the Employee
       Retirement Income Security Act of 1974 (ERISA), as more fully explained below under “Binding
       Nature of the External Review Decision.”

        If the Contract Administrator, on behalf of the Administrator, issues a final Adverse Benefit
        Determination of a Participant’s request to provide or pay for a health care service or supply, a
        Participant may have the right to have the Contract Administrator’s decision reviewed by health
        care professionals who have no association with the Contract Administrator. A Participant has this
        right only if the Contract Administrator’s denial decision involved:
         The Medical Necessity, appropriateness, health care setting, level of care, or effectiveness of a
             Participant’s health care service or supply, or
         The Contract Administrator’s determination that a Participant’s health care service or supply
             was Investigational.

        A Participant must first exhaust the Contract Administrator’s internal grievance and appeal process.
        Exhaustion of that process includes completing all levels of appeal. Exhaustion of the appeals
        process is not required if the Contract Administrator failed to respond to a standard appeal within
        35 days in writing or to an urgent appeal within three business days of the date the Participant filed
        the appeal, unless the Participant requested or agreed to a delay. The Contract Administrator may
        also agree to waive the exhaustion requirement for an external review request. The Participant may
        file for an internal urgent appeal with the Contract Administrator and for an expedited external
        review with the Idaho Department of Insurance at the same time if the Participant’s request
        qualifies as an “urgent care request” defined below.

        A Participant may submit a written request for an external review to:


WinCo Holdings, Inc. SPD                        80                                         1/1/2017
  Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 83 of 108
            Idaho Department of Insurance
            ATTN: External Review
            700 W State St, 3rd Floor
            Boise ID 83720-0043

        For more information and for an external review request form:
         See the department’s web site, www.doi.idaho.gov, or
         Call the department’s telephone number, (208) 334-4250, or toll-free in Idaho, 1-800-721-3272.

        A Participant may act as his/her own representative in a request or a Participant may name another
        person, including a Participant’s treating health care Provider, to act as an authorized representative
        for a request. If a Participant wants someone else to represent them, a Participant must include a
        signed “Appointment of an Authorized Representative” form with the request. A Participant’s
        written external review request to the Department of Insurance must include a completed form
        authorizing the release of any medical records the independent review organization may require to
        reach a decision on the external review, including any judicial review of the external review decision
        pursuant to ERISA, if applicable. The department will not act on an external review request without
        a Participant’s completed authorization form. If the request qualifies for external review, the
        Contract Administrator’s final Adverse Benefit Determination will be reviewed by an independent
        review organization selected by the Department of Insurance. The Administrator will pay the costs
        of the review.

        Standard External Review Request: A Participant must file a written external review request with
        the Department of Insurance within four (4) months after the date the Contract Administrator issues
        a final notice of denial.
        1. Within seven (7) days after the Department of Insurance receives the request, the Department
             of Insurance will send a copy to the Contract Administrator.
        2. Within 14 days after the Contract Administrator receives the request from the Department of
             Insurance, we will review the request for eligibility. Within five (5) business days after the
             Contract Administrator completes that review, we will notify the Participant and the
             Department of Insurance in writing if the request is eligible or what additional information is
             needed. If the Contract Administrator denies the eligibility for review, the Participant may
             appeal that determination to the Department.
        3. If the request is eligible for review, the Department of Insurance will assign an independent
             review organization to your review within seven (7) days of receipt of the Contract
             Administrator’s notice. The Department of Insurance will also notify the Participant in writing.
        4. Within seven (7) days of the date you receive the Department of Insurance’s notice of
             assignment to an independent review organization, the Participant may submit any additional
             information in writing to the independent review organization that they want the organization
             to consider in its review.
        5. The independent review organization must provide written notice of its decision to the
             Participant, the Contract Administrator I and to the Department of Insurance within 42 days
             after receipt of an external review request.

        Expedited External Review Request: A Participant may file a written “urgent care request” with the
        Department of Insurance for an expedited external review of a pre-service or concurrent service
        denial. The Participant may file for an internal urgent appeal with the Contract Administrator and for
        an expedited external review with the Idaho Department of Insurance at the same time.

        “Urgent care request” means a claim relating to an admission, availability of care, continued stay or
        health care service for which the Participant received emergency services but has not been


WinCo Holdings, Inc. SPD                        81                                        1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 84 of 108
                   discharged from a Facility, or any Pre-Service Claim or concurrent care claim for medical care or
                   treatment for which application of the time periods for making a regular external review
                   determination:
                   1. Could seriously jeopardize the life or health of the Participant or the ability of the Participant to
                       regain maximum function;
                   2. In the opinion of the Provider with knowledge of the covered person’s medical condition, would
                       subject the Participant to severe pain that cannot be adequately managed without the disputed
                       care or treatment; or
                   3. The treatment would be significantly less effective if not promptly initiated.

                   The Department of Insurance will send your request to the Contract Administrator. The Contract
                   Administrator will determine, no later than the second (2nd) full business day, if the request is
                   eligible for review. The Contract Administrator will notify the Participant and the Department of
                   Insurance no later than one (1) business day after the Contract Administrator’s decision if the
                   request is eligible. If the Contract Administrator denies the eligibility for review, the Participant may
                   appeal that determination to the Department of Insurance.

                   If the request is eligible for review, the Department of Insurance will assign an independent review
                   organization to the review upon receipt of the Contract Administrator’s notice. The Department of
                   Insurance will also notify the Participant. The independent review organization must provide notice
                   of its decision to the Participant, the Contract Administrator and to the Department of Insurance
                   within 72 hours after the date of receipt of the external review request. The independent review
                   organization must provide written confirmation of its decision within 48 hours of notice of its
                   decision. If the decision reverses the Contract Administrator’s denial, the Contract Administrator will
                   notify the Participant and the Department of Insurance of the Contract Administrator’s intent to pay
                   for the covered benefit as soon as reasonably practicable, but not later than one (1) business day
                   after receiving notice of the decision.

                   Binding Nature of the External Review Decision:
                   If the group is subject to the Federal Employee Retirement Income Security Act (ERISA) laws
                   (generally, any plan offered through an Employer to its Employees), the external review decision by
                   the independent review organization will be final and binding on the Contract Administrator. The
                   Participant may have additional review rights provided under Federal ERISA laws.

                   If the group is not subject to ERISA requirements, the external review decision by the independent
                   review organization will be final and binding on both the Contract Administrator and the Participant.
                   This means that if the Participant elects to request external review, the Participant will be bound
                   by the decision of the independent review organization. The Participant will not have any further
                   opportunity for review of the Contract Administrator’s denial after the independent review
                   organization issues its final decision. If the Participant chooses not to use the external review
                   process, other options for resolving a disputed claim may include mediation, arbitration or filing an
                   action in court.

                    Under Idaho law, the independent review organization is immune from any claim relating to its
                    opinion rendered or acts or omissions performed within the scope of its duties unless performed in
                    bad faith or involving gross negligence.
23.3   Formal Appeal Process – Prescription
       The Contract Administrator’s appeal process applies to both clinical and administrative denials. The process
       consists of a single level of internal review and a second level external review for clinical (Adverse Benefit
       Determinations) appeals and a single level of internal reviews for administrative (benefit denials) appeals.



           WinCo Holdings, Inc. SPD                         82                                          1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 85 of 108
23.3.1 Clinical Appeals Overview
       A. The Contract Administrator has two levels of appeals for adverse benefits determinations included
           in its appeal process. The level one process described below applies to appeal requests received by
           the Contract Administrator for which the Contract Administrator is delegated. The second level
           review is provided by an external independent review organization contracted to the Contract
           Administrator.
       B. Clinical Appeals may be required verbally or in writing. Upon receipt of a verbal appeal, the
           member/member’s representative is encouraged to complete the Contract Administrator’s
           Appeal/Grievance Form (“Form”) and an offer is made to fax the Form to the member/member’s
           representative. If the member/member’s representative declines to complete the Form and/or the
           appeal is submitted in writing, the Form is completed by the Contract Administrator Appeals
           Coordinator.
       C. A member/member’s representative may request an expedited review of a clinical appeal. These
           requests may be reviewed by a Clinical Pharmacist Reviewer to determinate if the criteria for
           processing the appeal in an accelerated timeframe have been met. However, it is the Contract
           Administrator’s general business practice to accept requests to expedite as expedited. If the
           expedited appeal criteria have not been met, the Appeals Coordinator notifies the
           member/members’ representative by telephone within 24 hours of receipt on the request that the
           appeal will be processed as a standard appeal.
       D. If additional information is required to make the appeal determination, the Contract Administrator
           contacts the member/members’ representative, as appropriate, within the appropriate time frames
           for standard and expedited appeals to request the required information.
       E. Upon receipt of all information necessary to make a determination, the appeal request is reviewed
           by a Clinical Pharmacist Reviewer using the client approved appropriate medical criteria and clinical
           guidelines. The Clinical Pharmacist Reviewer was not involved in the initial decision and is not the
           subordinate of the individuals who make the initial decisions. All denial of the clinical appeals are
           rendered by a Clinical Pharmacist Reviewer unless otherwise performed by clients.
23.3.2 Turnaround Time and Notification Requirements for Level One Standard Clinical Appeals
       A. Level one standard clinical appeal determinations are made and the member/members’
           representative is notified of the determination as soon as possible, but not later than 15 calendar
           days from the date of receipt of the pre-service standard appeal request of 30 calendar days from
           the date of receipt of the post-service appeal request.
       B. An acknowledgement letter is sent to the member/members’ representative, within five (5)
           business days of receipt of the appeal request. The acknowledgement letter includes the following
           information:
            1. The date the Contract Administrator received the appeal request;
            2. The name of the prescribed drug;
            3. The prescribing Professionals or other healthcare Provider;
            4. Timeframe in which the Contract Administrator expects the determination to be made; and
            5. The appeal contact phone number.
       C. If additional information is required to make the appeal determination, the member/members’
           representative is contacted by telephone as soon as possible, but not later than five (5) business
           days after receipt of the request, and informed of the specific information needed. The
           member/members’ representative may request the notification of additional information to be sent
           in writing. The member/members’ representative has the opportunity to submit additional
           documents, records or other information relating to the appeal within four (4) days of receipt of the
           notice for request of additional information. If the requested information is not received by the
           Contract Administrator within the designated timeframe, the appeal is reviewed using the
           information previously submitted and available to the Contract Administrator.
       D. Written notification of the appeal determination is sent by U.S. mail to the member/members’
           representative within two (2) business days of making the determination but not later than 15
           calendar days after receipt of the pre-service standard appeal request or 30 calendar days after date

    WinCo Holdings, Inc. SPD                      83                                        1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 86 of 108
          of receipt of a post-service appeal. If the appeal determination upholds the initial Adverse Benefit
          Determination, the notification includes the following:
           1. The decision and specific reason for the Adverse Benefit Determination in clear terms;
           2. A general description of the reason for the request for appeal, including information sufficient
               to identify the claim (including the date or dates of service, the health care Provider, the claim
               amount (if applicable), the diagnosis code and its corresponding meaning ( if applicable), the
               treatment code and its corresponding meaning (if applicable), and the reason for the previous
               denial;
           3. The date that appeal was received and the date of the decision;
           4. References to the evidence or documentation, including the specific coverage provision and
               evidence-based standards, considered in reaching its decision;
           5. A discussion of the principal reason or reasons for its decision, including the rationale for its
               decision and any evidence-based standards that were relied on in making its decision;
           6. A statement that describes how to request an external review; and
           7. Current contact information, including phone number, for any applicable office of health
               insurance consumer assistance or ombudsman established under PHS Act Section 2793.
           8. Notices will be available on request of the health plan member in the non-English threshold
               language as defined by PPACA and based on information provided by the Contract
               Administrator’s client.
               a. The notification is produced in the non-English threshold language as identified by the client
                    and provided to the Contract Administrator.
               b. English letters include statements in the identified non-English threshold languages
                    indicating the availability of a translated notification.
       E. If there are special circumstances in which additional time is required to conduct a thorough review
          and investigation of the appeal request, the Contract Administrator may extend the timeframe to
          make an appeal determination for up to an additional 15 calendar days. In these circumstances, the
          Contract Administrator provides written notice of the extension to member/members’
          representative prior to the end of the expiration of the initial time period within which to render an
          appeal determination. The notice of extension to the member/members’ representative shall
          indicate the special circumstances requiring an extension of time and the date by which the Contract
          Administrator expects to render the appeal determination.
23.3.3 Turnaround Time and Notification Requirements for Level One Expedited Appeals
       A. Expedited clinical appeal determinations are made and the member/members’ representative is
          notified of the determination as soon as possible, but not later than 72 hours from the date/time of
          receipt of expedited appeal request.
       B. For expedited appeals submitted verbally, confirmation of the appeal request is provided at the time
          the request is made by the member/members’ representative and is considered acknowledgement
          of the expedited appeal.

           For expedited appeals submitted in writing, the member/members’ representative is contacted via
           telephone within 24 hours of receipt of the request to review the appeal request with the
           member/members’ representative and to verify the relevant information. A written
           acknowledgement is submitted to the member/members’ representative either by fax or mail, upon
           request.
        C. If additional information is required to make the appeal determination, the member/members’
           representative is contacted via telephone and informed of the specific information needed as soon
           as possible, but not later than 24 hours after receipt of the request. The member/members’
           representative may request the notification of the additional information to be sent in writing. The
           member/members’ representative has the opportunity to submit additional documents, records or
           other information relating to the appeal via fax, telephone, or other expeditious method within 48
           hours of receipt of the notice of request of additional information. If the request information is not


    WinCo Holdings, Inc. SPD                       84                                        1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 87 of 108
           received by the Contract Administrator within the designated timeframe, the appeal is reviewed
           using the information previously submitted and available to the Contract Administrator.
       D. Once the level one expedited clinical appeal determination has been made, the Clinical Pharmacist
           Reviewer, or designee immediately communicates the determination by telephone or fax to the
           member/members’ representative. Written notification of the expedited appeal determination is
           mailed to the member/members’ representative by first class mail and a copy is faxed to the health
           care professional, if applicable, within one (1) business day of making the level one appeal
           determination but not later than 72 hours after receipt of the expedited appeal. If the expedited
           appeal determination upholds the initial Adverse Benefit Determination, the notification is provided
           as described for a standard Adverse Benefit Determination.
23.3.4 Overview of Level Two Clinical Appeals
       A. Level two clinical appeals may be requested when a level one clinical appeal determination upholds
           the initial Adverse Benefit Determination. A level two appeal may be requested verbally or in
           writing by the member/members’ representative. Level two standard appeals must be requested
           within 90 days from the date the Contract Administrator issued the level one determination.
       B. Requests for expedited review of clinical appeals are reviewed by a Clinical Pharmacist Reviewer to
           determine if the criteria for processing the appeal in an accelerated timeframe have been met.
           However, it is the Contract Administrator’s general business practice to accept request to expedite
           as expedites. If the expedited appeal criteria have not been met, the member/members’
           representative is notified of this by telephone and informed that the appeal will be processed a level
           two standard appeal.
       C. The Contract Administrator may contact the member/members’ representative to request
           additional information required to make the determination, within the appropriate timeframes for
           standard and expedited appeals, as appropriate.
       D. All level two clinical appeals are reviewed by a designated reviewer at the Contract Administrator’s
           contracted independent review organization (IRO). The IRO Clinical Reviewer must not have been
           involved in the initial decision or level one appeal determination, and is not the subordinate of the
           individual who made the initial decision or level one appeal determination. Upon receipt of all
           information necessary to make a determination, the Contract Administrator submits the appeal
           request and the appropriate Client approved medical criteria and clinical guidelines to the IRO for
           review.
       E. An IRO will be selected on a rotational basis for assignment from a panel of at least three contracted
           IRO’s. The IRO will not be eligible for any financial incentives based on the likelihood that the IRO
           will support the denial of benefits.
23.3.5 Turnaround Time and Notification Requirements for Level Two Standard Clinical Appeals
       The assigned IRO will timely notify the claimant in writing of the request’s eligibility and acceptance for
       external review. This notice will include a statement that the claimant will submit in writing to the
       assigned IRO within 10 business days following the date or receipt of the notice additional information
       that the IRO is not required to, but may, accept and consider when conducting the external review. The
       IRO is not required to, but may, accept and consider additional information submitted after ten (10)
       business days.

        Within five (5) business days after the date of assignment of the IRO, the Contract Administrator shall
        provide the assigned IRO the documents and any other information considered in making the Adverse
        Benefit Determination or final internal Adverse Benefit Determination.

        Upon receipt of any information submitted by the claimant, the assigned IRO must within one business
        day forward the information to the Contract Administrator. The Contract Administrator may reconsider
        its Adverse Benefit Determination or final internal benefit determination that is the subject of the
        external review. If the adverse determination is reversed by the Contract Administrator, the IRO must
        be notified within one business day and must provide written notice to the claimant and the assigned
        IRO. The IRO must terminate the external review upon receipt of this notice.

    WinCo Holdings, Inc. SPD                       85                                         1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 88 of 108

        The IRO will review all of the information and documents timely received. In reaching a decision, the
        assigned IRO will review the claim de novo and not be bound by any decisions or conclusions reached
        during the Plan’s internal claims and appeals process. In addition to information provided the IRO
        considers the following in reaching a decision:
         The claimant’s medical records;
         The attending health care professional’s recommendations;
         Reports from appropriate health care professionals and other documents submitted by the Plan or
            issuer, claimant, or the claimant’s treating Provider;
         The terms of the claimant’s Plan to ensure that the IRO’s decision is not contrary to terms of the
            Plan, unless the terms are inconsistent with applicable law;
         Appropriate practice guidelines, which must include applicable evidence-based standards and may
            include any other practice guidelines developed by the federal government, national or professional
            medical societies, boards, and associations;
         Any applicable clinical review criteria developed and used by the Plan, unless the criteria are
            inconsistent with the terms of the Plan or with applicable laws; and
         The opinion of the IRO’s clinical reviewer or reviewers after considering the information described in
            this notice to the extent the information or documents are available and the clinical reviewer or
            reviewers consider the appropriate.

        The IRO must provide written notice of the final external reviewed decision within 45 days after the IRO
        received the request for external reviews. The IRO must deliver the notice of final external review
        decision to the claimant and to the Contract Administrator.

       The IRO’s decision notice will contain the following:
       A. A general description of the reason for the request for external review, including information
           sufficient to identify the claim (including the date or dates of service, the health care Provider, the
           claim amount (if applicable), the diagnosis code and its corresponding meaning, the treatment code
           and its corresponding meaning, and the reason for the previous denial;
       B. The date the IRO received the assignment to conduct the external review and the date of the IRO’s
           decision;
       C. References to the evidence or documentation, including the specific coverage provision and
           evidence-based standard, considered in reaching its decision;
       D. A discussion of the principal reason or reasons for its decision, including the rational for its decision
           and any evidence-based standards that were relied on in making its decision;
       E. A statement that the determination is binding except to the extent that other remedies may be
           available under state or federal law to either the Plan or the claimant;
       F. A statement that judicial review may be available to the claimant; and
       G. Current contact information, including phone number, for any applicable office of health insurance
           consumer assistance or ombudsman established under PHS Act Section 2793;
           1. The notification is produced in the non-English threshold language as identified by the client and
               provided to the Contract Administrator.
           2. English letters include statements in the identified non-English threshold languages indicating
               the availability of a translated notification.
23.3.6 Turnaround Time and Notification requirements for Level Two Expedited Appeals
       Upon determination that a request is eligible for external review following preliminary review, the
       Contract Administrator will assign an IRO as set forth in the requirements for a standard review and
       provide all necessary information and documents considered in making the Adverse Benefit
       Determination or final Adverse Benefit Determination to the assigned IRO.




    WinCo Holdings, Inc. SPD                        86                                        1/1/2017
      Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 89 of 108
       The IRO must review the claim de novo and is not bound by any decisions or conclusions reached during
       the Plan’s internal claims and appeals process.

       The IRO will provide notice of the final external review decision as expeditiously as the claimant’s
       condition or circumstances require, but in no event more than 72 hours after the IRO receives the
       request for an expedited external review. The notice of decision will be provided as described in the
       requirements for a standard review.
23.3.7 Independent Review of Clinical Appeals
       A. All level two clinical appeals are reviewed by the Contract Administrator’s designated IRO.
           Additionally, the Contract Administrator may submit a clinical appeal for independent review by the
           designated IRO at any point in the appeal process in order to provide additional/supporting medical
           review expertise or insight.
       B. Independent reviews may be obtained with the approval of the Contract Administrator’s Medical
           Director or the Director, Utilization Management and Prior Authorization Programs.
       C. The services of the IRO or other independent reviewers are evaluated by the Contract
           Administrator’s Medical Director prior to utilizing those services for independent review.
       D. If an IRO is utilized during the appeal review process, the IRO is required to assign the review to a
           clinical peer. The clinical peer must be a Physician or other appropriate Provider who:
           1. Is knowledgeable about the recommended treatment(s) through recent or current actual clinical
                experience treating patients with the same or similar medical condition of the member; and
           2. Holds an unrestricted license in a state of the United States and, for Physicians, a current
                certification by a recognized American medical specialty board in the area or areas appropriate
                to the subject of the independent review.
           3. Hold same state licensure for those appeal requiring the appeal determination to be rendered
                by a licensed professional in the same state as the member seeking the appeal.
23.3.8 Administrative Appeal Process Overview
       A. The Contract Administrator provides one level of review for administrative appeals. Administrative
           appeals may be requested verbally or in writing by the member/members’ representative. Upon
           receipt of a verbal appeal, the member/members’ representative is encouraged to complete the
           Contract Administrator’s Appeal/Grievance Form (“Form”). If the member/members’
           representative declines to complete the Form and/or the appeal is submitted in writing, the
           Appeal/Grievance Form is completed by the Contract Administrator Appeals Coordinator.
       B. Requests for an expedited review of an administrative appeal are reviewed by a Clinical Pharmacist
           Reviewer to determine if the criteria for processing the appeal in an accelerated timeframe have
           been met. However, it is the Contract Administrator’s business practice to accept all requests to
           expedite as expedited. If the expedited appeal criteria have not been met, the member/members’
           representative is notified by telephone and informed that the appeal will be processed as a standard
           appeal.
       C. The Contract Administrator may contact the member/members’ representative to request
           additional information required to make the determination, within the appropriate timeframes for
           standard and expedite appeals, as appropriate.
       D. When an administrative appeal is received, the Appeals Coordinator notifies the Chair and/or Co-
           Chair of the Administrative Review Committee (ARC) and provides all relevant documentation
           related to the case. The Chair and/or Co-Chair convene the ARC, which reviews the administrative
           appeal and renders a decisions. All administrative appeals are conducted by an individual(s) not
           involved in the initial decision and not the subordinate(s) of the individual who made the initial
           decision.
23.3.9 Turnaround Time and Notification Requirements for Standard Administrative Appeals
       A. Standard administrative appeal determinations are made and the member/members’
           representative is notified of the determination as soon as possible, but not later than 15 calendar
           days from the date of receipt of a pre-service appeal request, and not later than 30 calendar days
           from date of receipt for a post-service appeal request.

   WinCo Holdings, Inc. SPD                       87                                       1/1/2017
  Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 90 of 108
    B. An acknowledgement letter is sent to the member/members’ representative, if applicable, within
       five (5) business days of receipt of the verbal or written standard appeal requests. The
       acknowledgement letter includes the following information:
       1. The date the Contract Administrator received the appeal request;
       2. The name of the prescribed drug;
       3. The prescribing Professional or other healthcare Provider;
       4. Timeframe in which the Contract Administrator expects the determination to be made; and
       5. The appeals contact phone number.
    C. If additional information is required to make the appeal determination the member/members’
       representative is contacted by telephone as soon as possible, but not later than five (5) business
       days after receipt of the request, and informed of the specific information needed. The
       member/members’ representative may request the notification of additional information to be sent
       in writing. The member/members’ representative has the opportunity to submit additional
       documents, records or other information relating to the appeal via fax, telephone, or other
       expeditious method within 45 days of receipt of the notice for request of additional information. If
       the requested information is not received by the Contract Administrator within the designated
       timeframe, the appeal is reviewed using the information previously submitted and available to the
       Contract Administrator.
    D. Written notification of the appeal determination is sent by U.S. Mail to the member/members’
       representative within two (2) business days of making the determination, but not later than 15
       calendar days from the date of receipt of a pre-service standard appeal request and not later than
       30 calendar days from the date of receipt for a post-service appeal request. If the appeal
       determination upholds the initial benefit denial, the notification includes the following:
       1. The decision and specific reason for the Adverse Benefit Determination in clear terms;
       2. A general description of the reason for the request for appeal, including information sufficient
            to identify the claim (including the date or dates of service, the health care Provider, the claim
            amount (if applicable), the diagnosis code and its corresponding meaning ( if applicable,), the
            treatment code and its corresponding meaning (if applicable), and the reason for the previous
            denial;
       3. The date that appeal was received and the date of the decision;
       4. References to the evidence or documentation, including the specific coverage provision and
            evidence-based standards, considered in reaching its decision;
       5. A discussion of the principal reason or reasons for its decision, including the rationale for its
            decision and any evidence-based standards that were relied on in making its decision;
       6. A statement that describes how to request an external review; and
       7. Current contact information, including phone number, for any applicable office of health
            insurance consumer assistance or ombudsman established under PHS Act Section 2793.
       8. Notices will be available on request of the health plan member in the non-English threshold
            language as defined by PPACA and based on information provided by the Contract
            Administrator’s client.
            a. The notification is produced in the non-English threshold language as identified by the client
                 and provided to the Contract Administrator.
            b. English letters include statements in the identified non-English threshold languages
                 indicating the availability of a translated notification.
    E. If there are special circumstances in which additional time is required to conduct a thorough review
       and investigation of the appeal request, the Contract Administrator may extend the timeframe to
       make an Appeal determination for up to an additional 15 calendar days. In these circumstances, the
       Contract Administrator provides written notice of the extension to member/members’
       representative prior to the end of the expiration of the initial time period within which to render an
       appeal determination. The notice of extension to the member/members’ Representative shall
       indicate the special circumstances requiring an extension of time and the date by which the Contract
       Administrator expects to render the appeal determination.

WinCo Holdings, Inc. SPD                       88                                        1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 91 of 108
       23.3.10 Turnaround Time and Notification Requirements for Expedited Administrative Appeals
               A. Expedited administrative appeal determinations are made and the member/members’
                   representative is notified of the determination as soon as possible, but not later than 72 hours from
                   the date/time of receipt of expedited appeal request.
               B. For Expedited Appeals submitted verbally, confirmation of the appeal request is provided at the
                   time the request is made by the member/members’ representative and is considered
                   acknowledgement of the expedited appeal.
               C. For expedited appeals submitted in writing, the member/members’ representative is contacted via
                   telephone within 24 hours of receipt of the request to review the appeal request with the
                   member/members’ representative and to verify the relevant information. A written
                   acknowledgement is submitted to the member/members’ representative either by fax or mail, upon
                   request.
               D. If additional information is required to make the appeal determination, the member/members’
                   representative is contacted via telephone and informed of the specific information needed as soon
                   as possible, but not later than 24 hours after receipt of the request. The member/members’
                   representative may request the notification of the additional information to be sent in writing. The
                   member/members’ representative has the opportunity to submit additional documents, records or
                   other information relating to the appeal via fax, telephone, or other expeditious method within 48
                   hours of receipt of the notice of request of additional information. If the request information is not
                   received by the Contract Administrator within the designated timeframe, the appeal is reviewed
                   using the information previously submitted and available to the Contract Administrator.
               E. Once the expedited administrative appeal determination has been made, the Appeals Coordinator
                   immediately communicates the determination by telephone or fax to the member/members’
                   Representative. Notification of the expedited appeal determination is mailed to the
                   member/members’ Representative by first class mail and a copy is faxed to the Health Care
                   Professional, if applicable, within one (1) business day of making the appeal determination. If the
                   appeal determination upholds the initial benefit denial, the notification includes the elements
                   described for standard appeal determination.
       23.3.11 Exhaustion of the Appeal Review Process
               The Contract Administrator’s appeal review processes are deemed to be exhausted if:
               A. The level one clinical appeal process or the administrative appeal process, as applicable, has been
                   completed and an Appeal determination has been communicated by the Contract Administrator.
               B. The Contract Administrator has failed to establish or follow established appeal procedures
                   consistent with the requirements of 29 C.F.R § 2560.503-1 of ERISA. Members shall be entitled to
                   pursue any available remedies under § 502(a) or ERISA, as applicable.
               C. The Contract Administrator has not issued a written appeal determination within the designated
                   time frames set forth in the Contract Administrator’s appeals policy after receipt of all information
                   necessary to complete the appeal; or
               D. The Contract Administrator and the member/members’ representative have mutually agreed to
                   waive any level of the Contract Administrator’s appeal process.
23.4   Formal Appeal Process – Dental
       In the event that the Contract Administrator denies a claim in whole or in part, you have a right to a full and fair
       review. Your request to review a claim must be in writing and submitted within 180 days from your receipt of
       the claim denial. Send your appeal to the Contract Administrator.

       You may submit written comments, documents, or other information in support of your appeal. You will also be
       provided, upon request and free of charge, reasonable access to and copies of all relevant records used in
       making the decision. The review will take into account all information regarding the denied or reduced claim
       (whether or not presented or available at the initial determination) and the initial determination will not be
       given any weight. The review will be conducted by a Dental Consultant different from the original decision
       makers and not by a subordinate of the original decision makers and without deference to any prior decision.


           WinCo Holdings, Inc. SPD                        89                                         1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 92 of 108
       That Dental Consultant may either reverse the original determination and allow the appeal or find that the
       appeal review cannot be fully reversed.

       Within 60 days after the date your request for review is received, you will receive written notice of the decision.
       If the Contract Administrator affirms the denial of your claim, in whole or in part, you will receive a notice
       specifying the reasons, the Plan provisions on which it is based, notice that upon request you are entitled to
       receive free of charge reasonable access to and copies of the relevant documents, records, and information
       used in the claims process, and your right to file a civil action under Section 502(a) of ERISA. If an internal rule,
       guideline, protocol or similar criterion was relied on in deciding your claim or re-quest for review, you have the
       right to request such information free of charge, and the denial notice will contain a statement informing you of
       this right.
       23.4.1 Authorized Representative
                 You may authorize another person to represent you and with whom you want us to communicate
                 regarding specific claims or an appeal. The authorization must be in writing. You can revoke the
                 authorized representative at any time, and you can authorize only one person as your representative at
                 a time.
       23.4.2 Deadline to Commence a Lawsuit
                 If you file your claim within the required time, complete the entire claims procedure, and your appeal is
                 denied, you may sue over your claim (unless you have executed a release of your claim). You must,
                 however, commence that suit within 30 months after you knew or reasonably should have known of the
                 facts behind your claim, or if earlier, within six (6) months after the claims procedure is complete.
       23.4.3 Controlling Law
                 Except as they may be subject to federal law, including ERISA, any questions, claims, disputes or
                 litigation concerning or arising from the Dental Plan will be governed by the laws of the State of
                 Idaho.
23.5   Formal Appeal Process – Vision
       If a claim is denied in whole or in part, a request may be submitted to the Contract Administrator by Participant
       or Participant’s authorized representative for a full review of the denial. Participant may designate any person,
       including his/her Provider, as his/her authorized representative. Reference in this section to “Participant’
       include Participant’s authorized representative where applicable.
       A. Initial appeal: The request must be made within 180 days following denial of a claim and should contain
            sufficient information to identify the Participant for who the claim was denied, including the Participant’s
            name, the Participant’s member identification number, the Participant’s name and date of birth, the
            Provider of services, and the claim number. The Participant may review, during normal working hours, any
            documents held by the Contract Administrator pertinent to the denial. The Participant may also submit
            written comments or supporting documentation concerning the claim to assist in the Contract
            Administrator’s review. The Contract Administrator’s response to the initial appeal, including specific reason
            for the decision, shall be provided and communicated to the Participant as follows:
            1. Denied claims for service rendered: Within 30 calendar days after receipt of a request for an appeal
                 from the Participant.
       B. Second level appeal: If the Participant disagrees with the response to the initial appeal of the claim, the
            Participant has a right to a second level appeal. Within 60 calendar days after receipt of the Contract
            Administrator’s response to the initial appeal, the Participant may submit a second appeal to the Contract
            Administrator along with any pertinent documentation. The Contract Administrator shall communicate its
            final determination to the Participant in compliance with all applicable state and federal laws and
            regulations and shall include the specific reasons for the determination.
       C. Other remedies: When Participant has completed the appeals process stated herein, additional voluntary
            alternative dispute resolution options may be available, including mediation, or group should advise
            Participant to contact the U.S. Department of Labor or the state insurance regulatory agency for details.
            Additionally, under the provisions of ERISA, (Section 502(s)(1)(B))[29 U.S.C. 1132(a)(I)(B)], Participant has the
            right to bring a civil action when all available levels of review of denied claims, including the appeals process,


           WinCo Holdings, Inc. SPD                          90                                         1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 93 of 108
           have been completed, the claims were not approved in whole or in part, and Participant disagrees with the
           outcome.
23.6   Formal Appeal Process – Short-Term Disability (STD)
       23.6.1 Appeals of Adverse Benefit Determinations
               You may appeal within 180 days following your receipt of notification of an Adverse Benefit
               Determination.

              The request for an appeal should include:
                  A. Your name;
                  B. The name of the person filing the appeal if different from you;
                  C. The Plan number; and
                  D. The nature of the appeal.

              You should send your request for the appeal to the Plan Administrator identified in the Plan Information
              and Contractor Administrators Section. Do not send your appeal to the Contract Administrator; the
              Contract Administrator does not handle the appeal of your claim. You will have the opportunity to
              submit written comments, documents, records, and other information relating to the claim. You will be
              provided, upon request and free of charge, reasonable access to, and copies of, all documents, records,
              and other information Relevant to the claim.

              The Administrator’s review will take into account all comments, documents, records, and other
              information submitted by you relating to the claim, without regard to whether such information was
              submitted or considered in the initial claim decision. The Administrator's review will not give deference
              to the initial Adverse Benefit Determination.

              The Administrator will identify any medical or vocational experts whose advice was obtained in
              connection with an Adverse Benefit Determination, without regard to whether the advice was relied
              upon in making the benefit determination.

              In deciding an appeal of any Adverse Benefit Determination that is based in whole or in part on a
              medical judgment, the Administrator will consult with a health care professional:
              A. Who has appropriate training and experience in the field of medicine involved in the medical
                  judgment; and
              B. Who is neither an individual who was consulted in connection with the Adverse Benefit
                  Determination that is the subject of the appeal, nor the subordinate of any such individual.
       23.6.2 Appeal Decision
              A. Notice of Appeal Decision. The Administrator will notify you of the Administrator’s appeal decision
                  within 45 days after receipt of your timely appeal request, unless the Administrator determines that
                  special circumstances require an extension of time for processing the appeal. The Administrator will
                  provide you with written or electronic notice of its appeal decision.

                  Notice of an Adverse Benefit Determination will include:
                  1. The specific reason(s) for the Adverse Benefit Determination;
                  2. Reference to the specific provision(s) on which the Adverse Benefit Determination is based;
                  3. A statement that you are entitled to receive, upon request and free of charge, reasonable access
                      to, and copies of, all documents, records, and other information relevant to your claim;
                  4. if an internal rule, guideline, protocol, or other similar criterion was used in making the adverse
                      benefit determination, a statement that it was used in making the Adverse Benefit
                      Determination and that a copy of such rule, guideline, protocol, or other criterion will be
                      provided free of charge to you upon request;
                  5. If the Adverse Benefit Determination was based on a medical necessity or Experimental
                      treatment or similar exclusion, a statement that it was relied upon in making the Adverse

          WinCo Holdings, Inc. SPD                       91                                        1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 94 of 108
                       Benefit Determination and that an explanation of the scientific or clinical judgment for the
                       determination will be provided free of charge to You upon request; and
                  6. A statement of your right to bring a civil action under ERISA.
              B. Notice of Extension. If the Administrator determines that an extension is required, the Administrator
                  will notify you in writing of the extension prior to the termination of the initial 45 day period. In no
                  event will the extension exceed 45 days from the end of the initial period. The extension notice will
                  indicate the special circumstances requiring the extension and the date by which the Administrator
                  expects to render the appeal decision.
              C. Time Periods. The period of time within which an appeal decision is required to be made will begin
                  at the time an appeal is timely filed, without regard to whether all the information necessary to
                  make an appeal decision accompanies the filing. If a period of time is extended as described above
                  due to your failure to submit information necessary to decide a claim, the period for making the
                  appeal decision shall be “tolled” or suspended from the date on which the extension notice is sent
                  to You until the earlier of (1) the date on which the Administrator receives your response; or (2) the
                  date established by the Administrator in the notice of extension for the furnishing of the requested
                  information.
23.7   Formal Appeal Process – Long-Term Disability
       23.7.1 Opportunity to Request an Appeal
              The Participant shall have a reasonable opportunity to appeal a claim review decision. As part of the
              appeal, there will be a full and fair review of the claim review decision.

               The Participant will have no later than 180 days from the Participant’s receipt of notification of the
               Contract Administrator’s claim review decision to submit a request for an appeal. The request for an
               appeal should include:
               A. The Participant’s name;
               B. The name of the person filing the appeal if different from the Participant;
               C. The Policy number; and
               D. The nature of the appeal.

               The request for an appeal can be submitted in any manner and should include any additional
               information that may have been omitted from the Contract Administrator’s review or that should be
               considered by the Contract Administrator. The notification regarding the claim review decision will
               include instructions on how and where to submit an appeal.

               By requesting an appeal, the Participant has authorized the Contract Administrator, or anyone
               designated by the Contract Administrator, to review any and all records (including, but not limited to,
               medical records) which We determine may be relevant to the appeal.

              A document, record, or other information will be considered relevant to a claim if it:
              A. Was relied upon in making the claim decision;
              B. Was submitted, considered, or generated in the course of making the claim decision, without regard
                   to whether it was relied upon in making the claim decision; or
              C. Demonstrates compliance with administrative processes and safeguards designed to ensure and
                   verify that claim decisions are made in accordance with the Policy and that, where appropriate,
                   Policy provisions have been applied consistently with respect to similarly situated participants.
       23.7.2 Response to Appeals
              The Contract Administrator will respond no later than 45 days from the receipt of the request for an
              appeal. However, if the Contract Administrator determines that an extension is required, we will notify
              the Participant in writing of the extension prior to the termination of the initial appeal period. In no
              event will the extension exceed 45 days from the end of the initial appeal period. The extension notice
              will indicate the special circumstances requiring the extension and the date by which we expect to
              render the appeal decision.

           WinCo Holdings, Inc. SPD                        92                                        1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 95 of 108

               When the Contract Administrator makes a determination, the Participant will be provided with:
               A. Information regarding the decision; and
               B. Information regarding other internal or external appeal or dispute resolution alternatives, including
                  any required state mandated appeal rights.

              The period of time within which an appeal decision is required to be made will begin at the time an
              appeal is filed, without regard to whether all the information necessary to make an appeal decision
              accompanies the filing. If a period of time is extended as described above due to the Participant’s failure
              to submit information necessary to decide a claim, the period for making the appeal decision shall be
              “tolled” or suspended from the date on which the extension notice is sent until the earlier of (1) the
              date on which We receive the response; or (2) the date established by the Contract Administrator in the
              notice of extension for the furnishing of the requested information.
23.8   Formal Appeal Process – Group Term Life and AD&D
       23.8.1 Opportunity to Request an Appeal
              The Participant shall have a reasonable opportunity to appeal a claim review decision. As part of the
              appeal, there will be a full and fair review of the claim review decision.

               The Claimant will have no later than 60 days from the Participant’s receipt of notification of the Contract
               Administrator’s claim review decision to submit a request for an appeal. The request for an appeal
               should include:
               A. The Participant name;
               B. The name of the person filing the appeal if different from the Participant;
               C. The Policy number; and
               D. The nature of the appeal.
               The request for an appeal can be submitted in any manner and should include any additional
               information that may have been omitted from the review or that should be considered by the Contract
               Administrator. The notification regarding the Contract Administrator’s claim review decision will include
               instructions on how and where to submit an appeal.

              By requesting an appeal, the Participant has authorized the Contract Administrator, or anyone
              designated by the Contract Administrator, to review any and all records (including, but not limited to,
              medical records) which the Contract Administrator determines may be relevant to the appeal.
       23.8.2 Response to Appeals
              The Contract Administrator will respond no later than 60 days from the receipt of the request for an
              appeal. However, if the Contract Administrator determines that an extension is required, the Contract
              Administrator will notify the Participant in writing of the extension prior to the termination of the initial
              appeal period. In no event will the extension exceed 60 days from the end of the initial appeal period.
              The extension notice will indicate the special circumstances requiring the extension and the date by
              which the Contract Administrator expects to render the appeal decision.

               When the Contract Administrator makes its determination, the Claimant will be provided with:
               A. Information regarding the decision; and
               B. Information regarding other internal or external appeal or dispute resolution alternatives, including
                  any required state mandated appeal rights.

               The period of time within which an appeal decision is required to be made will begin at the time an
               appeal is filed, without regard to whether all the information necessary to make an appeal decision
               accompanies the filing. If a period of time is extended as described above due to the Participant’s failure
               to submit information necessary to decide a claim, the period for making the appeal decision shall be
               “tolled” or suspended from the date on which the extension notice is sent until the earlier of (1) the


           WinCo Holdings, Inc. SPD                         93                                         1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 96 of 108
                date on which the Contract Administrator receives the response; or (2) the date established by the
                Contract Administrator in the notice of extension for the furnishing of the requested information.
23.9 Formal Appeal Process - Flexible Spending Arrangement (FSA)
      See Section 21.7.
23.10 Legal Action
      If a Participant obtains an external review and does not agree with the decision of the independent review
      organization, he or she has the right to file suit under Section 502(a) of ERISA. If a Participant does not choose
      to obtain an external review, or the claim is not eligible for an external review, the Participant has the right to
      file suit under Section 502(a) of ERISA after he or she has exhausted all required claims and internal appeals
      processes. No claim may be filed unless exhaust all required claims and appeals processes. Any suit must be
      filed in a court of competent jurisdiction within one year after the date of the final adverse decision on internal
      appeal or one year after the date of the decision on external review, if later.
23.11 Venue
      All lawsuits must be file in federal court in Ada County, Idaho.
23.12 Governing Laws
      Except as subject to federal law, including ERISA, any questions, claims, disputes or litigation concerning or
      arising from any of the offered benefits will be governed by the laws of the State of Idaho.




            WinCo Holdings, Inc. SPD                        94                                        1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 97 of 108

                                        Section 24 – HIPAA Provisions

24.1   The Plan has “protected health information” (including “electronic protected health information”) as defined in
       the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and the regulations thereunder, such
       information being referred to as “PHI;” and Employees of Plan Sponsor have access to the PHI of Plan
       Participants for administration functions of the Plan. The Plan provides Plan Sponsor access to PHI from the Plan
       only as follows:
24.2   Permitted Disclosure of Enrollment Information
       The Plan may disclose to Plan Sponsor information on whether an individual is participating in, is enrolled in, or
       has disenrolled from the Plan, any program offered under the Plan.
24.3   Permitted Uses and Disclosures of Summary Health Information
       The Plan may disclose Summary Health Information (as defined below) to Plan Sponsor if Plan Sponsor requests
       the information for the purpose of
       A. Obtaining premium bids for providing health insurance coverage under the Plan, or
       B. Modifying, amending or terminating the Plan.

       “Summary Health Information” means information that
       A. Summarizes the claims history, claims expenses, or types of claims experienced by individuals, and
       B. From which certain identifying information has been removed as required by the HIPAA regulations.
24.4   Permitted and Required Uses and Disclosures for Plan Administration
       Unless otherwise permitted by law, and subject to the conditions of disclosure specified in Section 4 and the
       written certification required by Section 6, the Plan may disclose PHI (including electronic PHI) to Plan Sponsor,
       provided Plan Sponsor uses or discloses the PHI only for administration functions performed by Plan Sponsor on
       behalf of the Plan, including without limitation quality assurance, claims processing or adjudication, auditing,
       and monitoring. Plan administration functions do not include
       A. Functions performed by Plan Sponsor in connection with any other benefit or benefit plan (including non-
           health programs offered under the Plan); or
       B. Any employment-related actions or decisions.

       Enrollment and disenrollment functions performed by Plan Sponsor are performed on behalf of Plan Participants
       and beneficiaries and are not Plan administration functions. Enrollment and disenrollment information held by
       Plan Sponsor is held in its capacity as Employer and is not PHI. Notwithstanding any provision of this Plan to the
       contrary, Plan Sponsor shall not be permitted to use or disclose PHI in a manner inconsistent with 45 CFR
       §164.504(f).
24.5   Conditions of Disclosure for Plan Administration
       Plan Sponsor agrees that with respect to any PHI disclosed to it by the Plan (other than
       enrollment/disenrollment information provided under Section 24.2, Summary Health Information provided
       under Section 24.3 or information provided pursuant to an authorization, none of which is subject to the
       restrictions of this Section 24.5), Plan Sponsor shall:
        Not use or further disclose the PHI other than as permitted or required by the Plan or as required by law.
        Ensure that any agent, including a subcontractor, to whom Plan Sponsor provides PHI received from the Plan
           agrees to the same restrictions and conditions that apply to Plan Sponsor with respect to the PHI.
        Not use or disclose the PHI for employment-related actions and decisions or in connection with any other
           benefit or benefit plan.
        Report to the Plan any use or disclosure of PHI inconsistent with the uses and disclosures permitted under
           this Amendment of which Plan Sponsor becomes aware.
        Make PHI available to comply with HIPAA’s right to access in accordance with 45 CFR §164.524.
        Make PHI available for amendment and incorporate any agreed-upon amendments to PHI in accordance
           with 45 CFR §164.526.
        Make the information required to provide an accounting of disclosures available in accordance with 45 CFR
           §164.528.

           WinCo Holdings, Inc. SPD                        95                                        1/1/2017
             Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 98 of 108
          Make internal practices, books, and records relating to the use and disclosure of PHI received from the Plan
           available to the Secretary of Health and Human Services for purposes of determining the Plan’s compliance
           with HIPAA’s privacy requirements.
          Return or destroy all PHI received from the Plan that Plan Sponsor maintains in any form and retain no
           copies of PHI when no longer needed for the purpose for which disclosure was made, except that, if return
           or destruction is not feasible, limit further uses and disclosures to those purposes that make the return or
           destruction not feasible.
          Ensure that adequate separation between the Plan and Plan Sponsor is satisfied as required in accordance
           with 45 CFR §164.504(f)(2)(iii).

       Plan Sponsor further agrees that if it creates, receives, maintains, or transmits any electronic PHI (other than
       enrollment/disenrollment information provided under Section 24.1, Summary Health Information provided
       under Section 24.3 or information provided pursuant to an authorization, none of which is subject to the
       restrictions of this Section 24.5), Plan Sponsor shall:
        Implement administrative, physical, and technical safeguards that reasonably and appropriately protect the
           confidentiality, integrity, and availability of the electronic PHI that it creates, receives, maintains, or
           transmits on behalf of the Plan;
        Ensure that the adequate separation between the Plan and Plan Sponsor required by 45 CFR
           §164.504(f)(2)(iii) is supported by reasonable and appropriate security measures;
        Ensure that any agent, including a subcontractor, to whom it provides electronic PHI agrees to implement
           reasonably and appropriate security measures to protect the information; and
        Report to the Plan any security incident of which it becomes aware, as follows: report as soon as feasible
           any successful unauthorized access, use, disclosure, modification or destruction of electronic PHI or
           interference with systems operations in an information system containing electronic PHI; and report with
           such frequency and at such times as agreed, the aggregate number of unsuccessful, unauthorized attempts
           to access, use, disclose, modify or destroy electronic PHI or to interfere with systems operations in an
           information system containing electronic PHI.
24.6   Adequate Separation
       Plan Sponsor shall allow only the following classes of Employees access to PHI:
        Privacy Officer
        Security Officer
        CEO, COO, CFO, VP Labor & HR
        Corporate Counsel
        Benefits Personnel
        IT Personnel
        HR Personnel at Distribution Centers
        Asst. Controller, Treasury/Risk and assistants
        Accounts Payable and Retail Accounting Personnel
        Mailroom and Front Desk Personnel

       These Employees and classes of Employees shall only have access to and use PHI to the extent necessary to
       perform the Plan administration functions that Plan Sponsor performs for the Plan. If any of these Employees
       do not comply with the provisions of this Section 5, he or she shall be subject to disciplinary action by Plan
       Sponsor for noncompliance, up to and including termination. Plan Sponsor shall ensure that the provisions of
       this Amendment are supported by reasonable and appropriate security measures to the extent that the persons
       designated above create, receive, maintain, or transmit electronic PHI on behalf of the Plan.
24.7   Plan Sponsor’s Certification
       The Plan shall disclose PHI to Plan Sponsor only upon the receipt of a certification by Plan Sponsor that the Plan
       has been amended to incorporate the provisions of 45 CFR §164.504(f)(2)(ii) and that Plan Sponsor agrees to the
       conditions of disclosure set forth in Section 4.


           WinCo Holdings, Inc. SPD                       96                                         1/1/2017
               Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 99 of 108

       Section 25 – Your Rights Under the Employee Retirement Income Security Act (ERISA)

25.1     As a Participant in the Plan (which is a type of employee welfare plan called a group health plan) you are entitled
         to certain rights and protections under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
         provides that all group health Plan Participants shall be entitled to:
25.2     Receive Information about Your Plan and Benefits
         Examine, without charge, at the Administrator’s office and at other specified locations such as worksites and
         union halls, all documents governing the Plan, including insurance contracts and collective bargaining
         agreements, and a copy of the latest annual report (Form 5500 Series) filed by the Plan with the U.S.
         Department of Labor and available at the Public Disclosure Room of the Employee Benefits Security
         Administration. Obtain, upon written request to the Administrator, copies of documents governing the
         operation of the Plan, including Insurance Contracts and collective bargaining agreements, and copies of the
         latest annual report (Form 5500 Series) and updated SPD. The Administrator may make a reasonable charge for
         the copies.
         Receive a summary of the Plan’s annual financial report. The Administrator is required by law to furnish each
         Participant with a copy of this summary annual report.
25.3     Continue Group Health Plan Coverage
         Continue health care coverage for yourself, spouse or Dependent(s) if there is a loss of coverage under the Plan
         as a result of a qualifying event. You or your Dependent(s) may have to pay for such coverage. Review this SPD
         and the documents governing the Plan on the rules governing your COBRA continuation coverage rights.
25.4     Prudent Actions by Plan Fiduciaries
         In addition to creating rights for Plan Participants, ERISA imposes duties upon the people who are responsible
         for the operation of the Plan. The people who operate the Plan, called fiduciaries of the Plan, have a duty to do
         so prudently and in the interest of you and other Plan Participants and Beneficiaries. No one, including your
         Employer, your union, or any other person, may fire you or otherwise discriminate against you in any way to
         prevent you from obtaining a benefit or exercising your rights under ERISA.
25.5     Enforce Your Rights
         If your claim for a benefit is denied or ignored, in whole or in part, you have a right to know why this was done,
         to obtain copies of documents relating to the decision without charge, and to appeal any denial, all within
         certain time schedules.

         Under ERISA, there are steps you can take to enforce the above rights. For instance, if you request a copy of Plan
         documents or the latest annual report from the Plan and do not receive them within 30 days, you may file suit in
         a federal court. In such a case, the court may require the Administrator to provide the materials and pay you up
         to $110 a day until you receive the materials, unless the materials were not sent because of reasons beyond the
         control of the Administrator. If you have a claim for benefits which is denied or ignored, in whole or in part, you
         may file suit in a state or federal court. In addition, if you disagree with the Plan’s decision or lack thereof
         concerning the qualified status of a medical child support order, you may file suit in federal court. If it should
         happen that Plan fiduciaries misuse the Plan’s money, or if you are discriminated against for asserting your
         rights, you may seek assistance from the U.S. Department of Labor, or you may file suit in a federal court. The
         court will decide who should pay court costs and legal fees. If you are successful, the court may order the person
         you have sued to pay these costs and fees. If you lose, the court may order you to pay these costs and fees, for
         example, if it finds your claim if frivolous.
25.6     Assistance with Your Questions
         If you have any questions about the Plan, you should contact the Administrator. If you have any questions about
         this statement or about your rights under ERISA, or if you need assistance in obtaining documents from the
         Administrator, you should contact the nearest office of the Employee Benefits Security Administration, U.S.
         Department of Labor, listed in your telephone directory or the Division of Technical Assistance and Inquiries,
         Employee Benefits Security Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
         Washington, D.C. 20210.You may also obtain certain publications about your rights and responsibilities under
         ERISA by calling the publications hotline of the Employee Benefits Security Administration.

             WinCo Holdings, Inc. SPD                        97                                        1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 100 of 108

                                               Section 26 – Definitions

This Plan Document contains certain defined terms that are capitalized in the text and described in this section. Words
that are not defined have their usual meaning in everyday language unless noted.

Accidental Injury - Any injury caused by external forces under unexpected circumstances and which does not arise out
of or in the course of the employment of a Participant. Sprains and strains will not be considered Accidental Injury for
purposes of benefit determination.

Activities of Daily Living - Eating, personal hygiene, dressing, and similar activities that prepare an individual to
participate in work or school. Activities of Daily Living do not include recreational, professional, or school-related
sporting activities.

Acute Care - Medically Necessary Inpatient treatment in a Licensed General Hospital or other Facility Provider for
medical and/or surgical conditions that require sustained medical intervention by a Physician and skilled nursing care to
safeguard a Participant’s life and health. The immediate medical goal of Acute Care is to stabilize the Participant’s
condition, rather than upgrade or restore a Participant’s abilities.

Administrator - The Employer unless another person or entity has been designated by the Employer pursuant to Section
21.8. to administer the Plan on behalf of the Employer. If the Employer is the Administrator, the Employer may appoint
any person, including, but not limited to, the Employees of the Employer, to perform the duties of the Administrator.
Any person so appointed shall signify acceptance by filing written acceptance with the Employer. Upon the resignation
or removal of any individual performing the duties of the Administrator, the Employer may designate a successor.

Adverse Benefit Determination - Any denial, reduction or termination of, or the failure to provide payment for, a
benefit for services or ongoing treatment under this Plan.

Affordable Care Act (ACA) - The Patient Protection and Affordable Care Act (PPACA) and Health Care and Education
Reconciliation Act of 2010 and associated regulations.

Alcoholism - A behavioral or physical disorder manifested by repeated excessive consumption of alcohol to the extent
that it interferes with a Participant’s health, mental, social or economic functioning.

Allowed Amount - The dollar amount allowed by the Plan for a specific Covered Service.

Ambulatory Surgical Facility - Any public or private establishment with an organized medical staff of Physicians; with
permanent facilities that are equipped and operated primarily for the purpose of performing surgical procedures; with
continuous Physician services and registered professional nursing services whenever a patient is in the Facility; and
which does not provide services or other accommodations for patients to stay overnight.

Benefit Period - The 12-month period beginning January 1 and ending December 31. All annual Deductibles and
Calendar Year limits accumulate during the Benefit Period and start over at the beginning of each new Benefit Period. If
a Participant is Inpatient at the end of a Benefit Period and the Hospitalization continues uninterrupted into the
succeeding Benefit Period, all eligible expenses incurred for Inpatient Hospital Services are considered part of the
Benefit Period in which the date of admission occurred.

Benefit Options - Any of the optional benefit choices available to a Participant as outlined in Section 21.3.

Cafeteria Plan - A plan that meets the specific requirements of and regulations of Section 125 of the Internal Revenue
Code. Participants have an opportunity to receive certain benefits on a pretax basis.


            WinCo Holdings, Inc. SPD                          98                                         1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 101 of 108
Cafeteria Plan Benefit Dollars - The amount available to Participants to purchase Benefit Options as provided under
Section 21. Each dollar contributed to this Plan shall be converted into one Cafeteria Plan Benefit Dollar.

Calendar Year - The period beginning on January 1st and ending the following December 31st, at midnight or if a person
first becomes covered during the Calendar Year, the period beginning on the effective date of coverage and ending
December 31.

Cardiac Rehabilitation - Outpatient program including medical evaluation, prescribed exercise, education and
counseling. Must be prescribed by a Physician and Medically Necessary and prior authorized.

Certified Nurse Midwife - An individual registered as a Certified Nurse Midwife by the state where the service was
rendered and performing within the scope of registration.

Code - The Internal Revenue Code of 1986, as amended or replaced from time to time.

Coinsurance - The percentage of a Covered Expense which the Participant is responsible to pay per service or visit to the
Provider after the Deductible has been met, if applicable.

Compensation - The amounts received by the Participant from the Employer during a Plan Year.

Congenital Anomaly - A condition existing at or from birth, which is a significant deviation from the common form or
function of the body, whether caused by a hereditary or a developmental defect or Disease. In this Plan, the term
significant deviation is defined to be a deviation which impairs the function of the body and includes but is not limited to
the conditions of cleft lip, cleft palate, webbed fingers or toes, sixth toes or fingers, or defects of metabolism and other
conditions that are medically diagnosed to be Congenital Anomalies.

Contract Administrator - The organization providing claim processing and other administrative services to the Plan in
connection with the operation of the Plan and performing such other functions, including processing and payment of
claims as may be delegated to it.

Convalescent Hospital - An institution which is duly licensed as a Convalescent Hospital, Extended Care Facility, skilled
nursing Facility, or intermediate care Facility and is operated in accordance with governing laws and regulations; is
primarily engaged in providing accommodations and skilled nursing care 24 hours a day for convalescing persons, is
under the full-time supervision of a Physician or a registered graduate nurse; admits patients only upon the
recommendation of a Physician (other than the patient's own Physician), maintains complete medical records, and has
available at all times the services of a Physician; has established methods and procedures for the dispensing and
administering of drugs; has an effective utilization review plan; has a written transfer agreement in effect with one or
more Hospitals; and is not, other than incidentally, a place of rest, for Custodial Care, for the aged, for drug addicts, for
alcoholics, for the care of the mentally ill or persons with nervous disorders, for the care of senile persons, a nursing
home, a hotel, a school or a similar institution.

Copay or Copayment - An amount a Participant must pay per service or visit to the Provider after the Deductible has
been met, if applicable.

Covered Expense - Any expense listed in Section 11, to the extent such expense is not excluded or otherwise limited by
this Plan.

Covered Service – A necessary service, drug, or supply which is covered under this plan that a Participant is entitled to
receive under this Plan Document.

Custodial Care - Services (including room and board) or supplies provided to a Participant which consist primarily of
Activities of Daily Living given to maintain life and/or comfort with no reasonable expectation of cure or improvement of

            WinCo Holdings, Inc. SPD                          99                                          1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 102 of 108
the Illness and which can generally be provided by an individual without special training. Services that are provided
principally for personal hygiene or for assistance in daily activities.

Deductible - An amount which each Participant must contribute toward payment before your insurance starts to pay.
The Deductible is paid to the service Provider. For example, Employee only coverage has a $100 Deductible, so that
means you pay the first $100 yourself. After the Deductible is met, you pay a Copayment or Coinsurance for Covered
Services as set forth in the Schedule of Benefits.

Dependent - Any individual who qualifies as a Dependent under the self-funded plan for purposes of that plan or under
Code Section 152 (as modified by Code Section 105(b)). Any child of a Participant who is determined to be an alternate
recipient under a qualified medical child support order under ERISA Sec. 609 shall be considered a Dependent under this
Plan. Dependent shall include any child of a Participant who is covered under an Insurance Contract, as defined in the
Contract, or under the Health Care Flexible Spending Arrangement or as allowed by reason of the Affordable Care Act.
For purposes of the Health Care Flexible Spending Arrangement, a Participant's "child" includes his/her natural child,
stepchild, foster child, adopted child, or a child placed with the Participant for adoption. A Participant's child will be an
eligible Dependent until reaching the limiting age of 26, without regard to student status, marital status, financial
dependency or residency status with the Employee or any other person. When the child reaches the applicable limiting
age, coverage will end at the end of the calendar year.

The phrase "placed for adoption" refers to a child whom the Participant intends to adopt, whether or not the adoption
has become final, who has not attained the age of 18 as of the date of such placement for adoption. The term "placed"
means the assumption and retention by such Employee of a legal obligation for total or partial support of the child in
anticipation of adoption of the child. The child must be available for adoption and the legal process must have
commenced.

Diagnostic Services - A test or procedure performed on the order of a Physician or other Provider because of specific
symptoms, in order to identify a particular condition, Disease, Illness, or accidental injury. Diagnostic Services include,
but are not limited to:
1. Radiology services
2. Laboratory and pathology services
3. Cardiographic encephalographic, and radioisotope tests

Disability or Totally Disabled - With reference to an Employee, a Disability is solely as a result of an Illness or injury
which prevents an Employee from engaging in any employment or occupation for which he/she is or becomes qualified
by reason of education, training, or experience and only when such Employee is, in fact, not engaged in any employment
or occupation for wage or profit. For a Dependent, it is Disability which prevents a Dependent from substantially
engaging in all the normal activities of a person in good health of like age and sex or results from the lack of mental
capacity, cerebral palsy or other neurological disorder and is diagnosed by a Physician as a permanent or long term
continuing condition. A Participant must also be under the regular care of a Physician in order to be Totally Disabled for
benefit purposes.

Disease - Any alteration in the body or any of its organs or parts that interrupts or disturbs the performance of vital
functions, thereby causing or threatening pain, weakness or dysfunction. A Disease is also a particular abnormal
condition, a disorder of a structure or function that affects part or all of an organism. It is often construed as a medical
condition associated with specific symptoms and signs. A Disease can exist with or without a Participant’s awareness of
it and can be of known or unknown cause.

Durable Medical Equipment - Equipment which (a) can withstand repeated use, (b) is primarily and customarily used to
serve a medical purpose, (c) generally is not useful to a person in the absence of Illness or injury, (d) is appropriate for
use in the home, and (e) has been prescribed by a Physician.

Election Period - The period immediately preceding the beginning of each Plan Year stablished by the Administrator,

            WinCo Holdings, Inc. SPD                         100                                         1/1/2017
               Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 103 of 108
such period to be applied on a uniform and nondiscriminatory basis for all Employees and Participants. However, an
Employee's initial Election Period shall be determined pursuant to Section 21.4.

Eligible Employee - Any Employee who has satisfied the provisions of Section 3. An individual shall not be an Eligible
Employee if such individual is not reported on the payroll records of the Employer as a common law employee. In
particular, it is expressly intended that individuals not treated as common law employees by the Employer on its payroll
records are not Eligible Employees and are excluded from Plan participation even if a court or administrative agency
determines that such individuals are common law employees and not independent contractors. However, "2%
shareholders" as defined under Code Section 1372(b) shall not be eligible to participate in this Plan.

Electroconvulsive Therapy (ECT) - Electroconvulsive Therapy (ECT) is a treatment for severe forms of depression, bipolar
disorder, schizophrenia and other serious mental Illnesses that uses electrical impulses to induce a convulsive seizure.

Emergency Admission - An Emergency Admission is Hospitalization in a Licensed General Hospital for a condition which,
unless promptly treated, would put the Participant's life in danger, or cause serious damage to a bodily function of the
patient.

Emergency Condition(s) - A condition of recent onset and sufficient severity, including severe pain, that would lead a
prudent layperson, possessing an average knowledge of medicine and health, to reasonably expect that failure to obtain
immediate medical care could result in:
1. Placing a Participant’s health in serious jeopardy;
2. Placing the health of a pregnant woman or her unborn child in serious jeopardy;
3. Serious impairment to bodily functions; or
4. Serious dysfunction of any bodily organ or part.

Employee - Any person who is employed by the Employer. The term Employee shall not include leased employees within
the meaning of Code Section 414(n)(2).

Employer - WinCo and any successor which shall maintain this Plan as Plan Sponsor; and any predecessor which has
maintained this Plan. In addition, where appropriate, the term Employer shall include any Participating, Affiliated or
Adopting Employer.

Essential Health Benefits - Ambulatory patient services, emergency services, Hospitalization, pregnancy, maternity and
newborn care, mental health and substance abuse use disorder services, including behavioral health treatment,
prescription drugs, rehabilitative and habilitative services and devices, laboratory services, preventive and wellness
services and chronic Disease management, pediatric services, including oral and vision care, as outlined by the federal
government. This may change throughout the year as changed by the federal government under the Affordable Care
Act.

Excess Charges - Any charges that exceed the amount that the Plan pays for Covered Services. These charges do not
apply to the Out-of-Pocket Maximum.

Experimental and/or Investigational - Medical services and supplies (equipment, drug, devices, treatments, or
procedures are considered investigational if one or more of the following apply:
1. It cannot be lawfully marketed without the approval of the Food and Drug Administration (FDA) and such approval
    has not been granted at the time of its use or proposed use;
2. It is the subject of a current investigational new drug or new device application on file with the FDA;
3. It is being provided pursuant to an ongoing clinical trial that meets the definition of a Phase I, II, or III clinical trial as
    set forth by FDA regulation;
4. It is being or should be delivered or provided subject to the approval and supervision of an Institutional Review
    Board (IRB) as required and defined by federal regulations, particularly those of the FDA or the Department of
    Health and Human Services (HHS); or

             WinCo Holdings, Inc. SPD                           101                                          1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 104 of 108
5. If the predominant opinion among qualified objective experts is that further basic science, laboratory-based clinical
   studies, clinical studies, clinical outcomes research, or clinical trials are necessary in order to define safety,
   effectiveness, comparative effectiveness, and anticipated outcomes as compared with standard means of treatment
   of diagnosis of the condition in question or there is no clear medical consensus about the role and value of the
   Service.

ERISA - The Employee Retirement Income Security Act of 1974, as amended from time to time.

Facility - An institution that provides certain healthcare Services within a specific licensure requirement.

Fiduciary - The person or organization that has the authority to control and manage the operation and administration of
the Plan. The Fiduciary has discretionary authority to determine eligibility for benefits and to construe the terms of the
Plan. The named Fiduciary for this Plan is the Employer.

Home Health Care Agency/Home Health Skilled Nursing Services - A Licensed General Hospital, Home Health Care
service organization or agency possessing a valid operating certificate issued in accordance with public health law
authorizing such organization or agency to provide Home Health Care services.

Home Intravenous Therapy Company - A Medicare certified and licensed, where required, pharmacy or other entity
that is principally engaged in providing services, medical supplies, and equipment for certain home infusion Therapy
Services, to Participants in their homes or other locations outside of a Licensed General Hospital.

Home or Outpatient Intravenous Therapy - Treatment of a medical condition by intravenous injections, administered in
an Outpatient setting or at the Participant’s home at or under the direction of a Home Health Agency or other Provider
approved by the Contract Administrator.

Hospice - A facility or services to provide comfort and support for a Participant in the last stages of a terminal illness.

Hospital/Licensed General Hospital - An institution which is accredited as a Hospital under the Hospital Accreditation
Program of the Joint Commission on the Accreditation of Hospitals or other accrediting agencies, such as the
department of health, as recognized by Medicare; complies with all licensing and other legal requirements and is
operating lawfully in the jurisdiction where it is located; is primarily engaged in providing medical treatment to sick and
injured persons as registered bed patients and maintains permanent facilities for five or more such patients; has a
Physician in regular attendance 24 hours a day; continuously provides 24 hour a day nursing service by registered
graduate nurses; maintains a daily medical record for each patient; maintains permanent facilities for major surgical
operations on its premises; and, is not, other than incidentally, a place of rest for Custodial Care, for the aged, for drug
addicts or alcoholics, for the care of senile persons, a nursing home, a hotel, a school or similar institution.

An institution specializing in the care and treatment of psychiatric conditions, which would qualify as a Hospital, except
that it lacks organized facilities on its premises for major Surgery shall nevertheless be deemed a Hospital.

For treatment of Alcoholism, drug addiction or chemical dependency, a residential treatment facility specializing in the
care and treatment of Alcoholism, drug addiction or chemical dependency will be considered a Hospital provided the
facility is licensed as a treatment facility in the state in which it is operating.

A facility which is licensed and approved by the state in which it is operating as a rehabilitation facility whose primary
purpose is to provide diagnosis, therapy, and restoration for persons who are Disabled will be deemed a Hospital.

Illness - An Illness shall be deemed to mean a bodily disorder, Disease, mental infirmity or bodily injury. However, bodily
injuries sustained in any one accident shall be considered one Illness, and all bodily disorders existing simultaneously
which are due to the same or related causes shall be considered one Illness. Pregnancy is considered an Illness for the
purposes of coverage under this Plan.

            WinCo Holdings, Inc. SPD                          102                                         1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 105 of 108

Injectable Drugs and Specialty Medications - A class of drugs that may be administered orally, as a single injection,
intravenous infusion or in an inhaled/nebulized solution. Injectable Drugs and Specialty Medications include all or some
of the following:
1. Are often products of a living organism or produced by a living organism through genetic manipulation of the
    organism’s natural function.
2. Are generally used to treat an ongoing chronic Illness.
3. Require special training to administer.
4. Have special storage and handling requirements.
5. Are typically limited in their supply and distribution to patients or Providers.
6. Often have additional monitoring requirements.

In-Network - The higher level of Benefits available to you when you obtain Covered Services from a Provider or Facility
who is under contract with the Contract Administrator to accept Allowed Amounts as payment in full for Covered
Services.

Inpatient - A person physically occupying a Hospital room to which the person has been assigned on a 24 hour a day
basis without being issued passes to leave the Hospital premises.

Insurance Contract - Any contract issued by an Insurer underwriting a Benefit.

Insurer - Any insurance company that underwrites a Benefit under this Plan or, with respect to any self-funded benefits,
the Employer.

Intensive Outpatient Program - Intensive Outpatient Program (IOP) is a treatment program that includes extended
periods of therapy sessions, several times a week for a minimum of three (3) hours per day, a minimum of three (3) days
per week and a minimum of nine (9) hours per week. It is an intermediate setting between traditional therapy sessions
and partial Hospitalization.

Key Employee - An Employee described in Code Section 416(i)(1) and the Treasury regulations thereunder.

Licensed Alcoholism and/or Substance Use Treatment Facility - A facility Provider that is primarily engaged in providing
detoxification and rehabilitative care for Alcoholism and/or substance abuse or addiction.

Licensed Birthing Center - Any licensed health facility, place, or institution which is not a Hospital, or in a Hospital,
where births are planned to occur away from the mother's usual residence, following a normal uncomplicated
pregnancy.

Life Event - A qualifying event that allows you to make changes to your health insurance coverage. Examples include the
birth of a baby, getting married, or losing other health coverage. An Employee has 31 days from the date of the Life
Event to make changes.

Maximum Allowance - For Covered Services under the terms of this Plan, Maximum Allowance is the lesser of the billed
charge or the amount established by the Contract Administrator as the highest level of compensation for a Covered
Service. If the Covered Services are rendered outside the state of Idaho by a Contracting or Non-contracting Provider
with a Contract Administrator affiliate in the location of the Covered Services, the Maximum Allowance is the lesser of
the billed charge or the amount established by the affiliate as compensation.

The Maximum Allowance is determined using many factors, including pre-negotiated payment amounts; diagnostic
related groupings (DRGs); a resource based relative value scale (RBRVS); ambulatory payment classifications (APCs); the
Provider’s charge(s); the charge(s) of Providers with similar training and experience within a particular geographic area;


            WinCo Holdings, Inc. SPD                          103                                          1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 106 of 108
Medicare reimbursement amounts; and/or the cost of rendering the Covered Service. Moreover, Maximum Allowance
may differ depending on whether the Provider is contracting or non-contracting.

Medically Necessary (or Medical Necessity) - The Covered Service or supply recommended by the treating Covered
Provider to identify or treat a Participant’s condition, Disease, Illness or Accidental Injury and which is determined to be:
1. The most appropriate supply or level of service, considering potential benefit and harm to the Participant.
2. Proven to be effective in improving health outcomes
3. For new treatment, effectiveness is determined by peer reviewed scientific evidence.
4. For existing treatment, effectiveness is determined first by peer reviewed scientific evidence, then by professional
    standards, then by expert opinion.
5. Not primarily for the convenience of the Participant or covered Provider.
6. Cost Effective for this condition.

The fact that a covered Provider may prescribe, order, recommend, or approve a service or supply does not, in and of
itself, necessarily establish that such service or supply is Medically Necessary under this Plan. The term Medically
Necessary as defined and used in this Policy is strictly limited to the application and interpretation of this Plan, and any
determination of whether a service is Medically Necessary hereunder is made solely for the purpose of determining
whether services rendered are Covered Services.

Morbid Obesity - A diagnosed condition in which the Body Mass Index (BMI) is greater than 39 kg/meter squared.

Non-Covered Service - A service, drug, or supply not covered under this plan.

Open Enrollment - The one time each year Employees can enroll, change, or remove benefits and/or Dependent(s)
without a Life Event.

Orthoptic/Vision Therapy - Vision Therapy encompasses a wide variety of non-surgical methods to correct or improve
specific visual dysfunctions. Orthoptics and pleoptics are common forms of Vision Therapy. Orthoptics are exercises
designed to improve the function of the eye muscles. These exercises are considered particularly useful in the
treatment of strabismus (cross-eyes). Pleoptics are exercises designed to improve impaired vision when there is no
evidence of organic eye Diseases.

Out-of-Network - The lower level of Benefits available to you when you obtain Covered Services from Provider or
Facility who is not under contract with the Contract Administrator to accept Allowed Amounts as payment in full for
Covered Services

Out-of-Pocket Maximum - Means the maximum amount of Coinsurance a covered Insured must pay for Covered
Expenses during a Calendar Year and does not include prescription drugs, dental and vision, Non-Covered Services and
charges over the allowed amount.

Outpatient - Hospital services rendered on other than an Inpatient basis or services rendered at a covered non-Hospital
facility.

Partial Hospitalization Program - Partial Hospitalization Program (PHP) is a treatment program that provides
interdisciplinary medical and psychiatric services. Partial Hospitalization Program (PHP) involves a prescribed course of
psychiatric treatment provided on a predetermined and organized schedule and provided in lieu of Hospitalization for a
patient who does not require full-time Hospitalization.

Participant - An eligible Employee and/or the Employee’s eligible Dependent(s) who are enrolled in coverage and have
satisfied the requirements of Sections 3 and 4 and has not for any reason become ineligible to participate further in the
Plan.


            WinCo Holdings, Inc. SPD                         104                                         1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 107 of 108
Physician - A person, other than the Participant or a relative of the Participant, licensed to practice medicine or Surgery
as a Doctor of Medicine, (MD) or as a Doctor of Osteopathy, (D.O.).

Plan - This document, including all amendments thereto.

Plan Document - The document that describes the Plan’s terms and conditions related to the operation and
administration of the plan.

Premiums - The Participant's cost for the self-funded Benefits described in Section 21.3.

Premium Conversion Benefit - The account established for a Participant pursuant to this Plan to which part of his
Cafeteria Plan Benefit Dollars may be allocated and from which Premiums of the Participant shall be paid or reimbursed.
If more than one type of insured or self-funded Benefit is elected, sub-accounts shall be established for each type of
insured or self-funded Benefit.

Post-Service Claim - Any claim for benefit under this Plan that does not require Prior Authorization before services are
rendered.

Preferred Provider Organization (PPO) - Hospitals, Physicians and Providers who have contracted with the Plan or
Contract Administrator on behalf of the Plan Sponsor. A directory of Preferred Providers is available from the applicable
benefit Provider or Contract Administrator. Inquiries concerning a particular Provider can also be directed to the
Contract Administrator.

Pre-Service Claim - Any claim for benefit under this Plan that requires Prior Authorization before services are rendered.

Prescription Drugs - Drugs and medications, including insulin, that by law must be dispensed by a licensed pharmacist
and that require a Provider’s written prescription.

Preauthorization/Prior Authorization - The Provider’s or the Participant’s request to the applicable benefits Provider,
delegate entity, or Contract Administrator, for a medical necessity determination of a Participant’s proposed treatment.
Contract Administrator may review medical records, test results and other sources of information to make the
determination. Prior authorization is not a determination of benefit coverage.

Provider - The health care facilities and professionals who provide health care to the Participant and their Dependent(s).

Recognized Transplant Center - A Licensed General Hospital that meets any of the following criteria:
1. Is approved by the Medicare program for the requested Transplant Covered Services.
2. Is included in the Contract Administrator’s National Transplant Networks.
3. Has an arrangement(s) with the Contract Administrator for the delivery of the requested Transplant Covered
   Services, based on appropriate approval criteria established by that Plan.
4. Is approved by the Contract Administrator based on the recommendation of the Contract Administrator’s Medical
   Director or by the Plan.

Residential Treatment Program - A twenty-four (24) hour level of care that provides Participants with long-term or
severe mental disorders or substance abuse-related disorders with residential care. Care includes treatment with a
range of diagnostic and therapeutic behavioral health services that cannot be provided through existing community
programs.

Salary Redirection - Contributions made by the Employer on behalf of Participants pursuant to Section 21.2.1. These
contributions shall be converted to Cafeteria Plan Benefit Dollars and allocated to the funds or accounts established
under the Plan pursuant to the Participants' elections made under Section 21.4.


            WinCo Holdings, Inc. SPD                        105                                         1/1/2017
              Case 1:18-cv-00482-CWD Document 20-3 Filed 12/07/18 Page 108 of 108
Salary Redirection Agreement - An agreement between the Participant and the Employer under which the Participant
agrees to reduce his/her Compensation or to forego all or part of the increases in such Compensation and to have such
amounts contributed by the Employer to the Plan on the Participant's behalf. The Salary Redirection Agreement shall
apply only to Compensation that has not been actually or constructively received by the Participant as of the date of the
agreement (after taking this Plan and Code Section 125 into account) and, subsequently does not become currently
available to the Participant.

Schedule of Benefits - The benefits a Participant is entitled to receive under the Plan along with a listing of the
applicable Coinsurance or Copays.

Special Enrollment Rights - The right an Employee has to enroll, change, or cancel health insurance coverage when a
specific Life Event occurs.

Surgery - Any operative or diagnostic procedure performed in the treatment of an injury or Illness by instrument or
cutting procedures through any natural body opening or incision. The performance is limited to be within the scope of a
Provider’s license, of:
1. Generally accepted operative and cutting procedures.
2. Endoscopic examinations and other invasive procedures utilizing specialized instruments.
3. The correction of fractures and dislocations.
4. Customary pre-operative and post-operative care.

Therapy Services - Therapy Services include only the following:
1. Radiation Therapy - The treatment of Disease by x-ray, radium or radioactive isotopes.
2. Chemotherapy - The treatment of malignant Disease by chemical or biological antineoplastic agents.
3. Renal Dialysis - The treatment of an acute or chronic kidney condition, which may include the supportive use of an
   artificial kidney machine.
4. Physical Therapy - The treatment by physical means, hydrotherapy, heat or similar modalities, physical agents,
   biomechanical and neurophysiological principles, or devices to relieve pain, restore maximum function or prevent
   Disability following a condition, Disease, Illness, Accidental Injury or loss of a body part.
5. Respiration Therapy - Introduction of dry or moist gases into the lungs for treatment purposes.
6. Occupational Therapy - The treatment of a physically Disabled Participant by means of constructive activities
   designed and adapted to promote the restoration of the Participant’s ability to satisfactorily accomplish the ordinary
   task of daily living and those tasks required by the Participant’s particular occupational role.
7. Speech Therapy - The corrective treatment of a speech impairment resulting from a condition, Illness, Disease,
   Surgery or Accidental Injury; or from Congenital Anomalies or previous therapeutic processes.
8. Enterostomal Therapy - Counseling and assistance provided by a specifically trained Enterostomal Therapist to
   Participants who have undergone a surgical procedure to create an artificial opening into a hollow organ (e.g.,
   colostomy).
9. Growth Hormone Therapy - Treatment administered by intramuscular injection to treat children with growth failure
   due to pituitary disorder or dysfunction.

Usual, Customary, and Reasonable (UCR) – The amount paid for a service in a geographic area based on what Providers
in the area charge for the same or similar medical service. The UCR amount is sometimes used to determine the
allowed amount.




            WinCo Holdings, Inc. SPD                         106                                         1/1/2017
